Exhibit 10.4

EXECUTION VERSION

 

 

 

EXANTAS CAPITAL CORP.

12.00% Senior Notes due July 31, 2027

 

 

NOTE AND WARRANT PURCHASE AGREEMENT

 

 

Dated as of July 31, 2020

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION   HEADING                                         PAGE  

SECTION 1. Authorization of Notes and Warrants

     1  

Section 1.1.

  Authorization of Notes      1  

Section 1.2.

  Authorization of Warrants      1  

SECTION 2. Notes

     1  

Section 2.1.

  Sale and Purchase of Notes      1  

Section 2.2.

  Tax Treatment      2  

SECTION 3. Warrants

     3  

SECTION 4. Closing

     3  

SECTION 5. Conditions to Initial Closing

     4  

Section 5.1.

  Representations and Warranties of the Company      4  

Section 5.2.

  Performance; No Default      4  

Section 5.3.

  Certificates      4  

Section 5.4.

  Opinion of Counsel      5  

Section 5.5.

  Purchase Permitted by Applicable Law, Etc      5  

Section 5.6.

  Warrants      5  

Section 5.7.

  Payment of Purchaser Counsel Fees      5  

Section 5.8.

  This Agreement      5  

Section 5.9.

  Board Observer      5  

SECTION 6. Conditions to Closing of Additional Notes

     5  

Section 6.1.

  Representations and Warranties of the Company      5  

Section 6.2.

  No Default or Event of Default      6  

Section 6.3.

  No Material Adverse Effect      6  

Section 6.4.

  Compliance Certificates      6  

Section 6.5.

  Purchase Permitted by Applicable Law, Etc      6  

Section 6.6.

  Initial Closing      6  

Section 6.7.

  Amount      6  

Section 6.8.

  Warrants      6  

SECTION 7. Representations and Warranties of the Company

     7  

Section 7.1.

  Organization; Power and Authority      7  

Section 7.2.

  Authorization; No Breach      7  



--------------------------------------------------------------------------------

Section 7.3.

  Absence of Certain Changes      7

Section 7.4.

  Organization and Ownership of Shares of Subsidiaries      8

Section 7.5.

  Financial Statements      8

Section 7.6.

  Compliance with Other Instruments      8

Section 7.7.

  Litigation; Observance of Statutes and Orders      9

Section 7.8.

  Taxes      9

Section 7.9.

  Licenses, Permits, Etc      9

Section 7.10.

  Compliance with ERISA      9

Section 7.11.

  Private Offering by the Company      10

Section 7.12.

  Use of Proceeds; Margin Regulations      10

Section 7.13.

  Existing Debt      11

Section 7.14.

  Foreign Assets Control Regulations, Etc      11

Section 7.15.

  Investment Company Act      12

Section 7.16.

  Environmental Matters      12

Section 7.17.

  REIT      13

Section 7.18.

  Title to Securities      13

Section 7.19.

  Regulation D      13

Section 7.20.

  Disclosure      13

Section 7.21.

  Title to Property; Leases      13

Section 7.22.

  Rank      14

SECTION 8. Representations of the Purchaser

     14

Section 8.1.

  Purchase for Investment      14

Section 8.2.

  Authorization; No Breach      14

Section 8.3.

  Compliance with Laws      15

Section 8.4.

  Available Funds      15

Section 8.5.

  Brokers and Finders      15

Section 8.6.

  Ownership of Shares      15

SECTION 9. Information as to Company

     15

Section 9.1.

  Financial and Business Information      15

Section 9.2.

  Officer’s Certificate      17

Section 9.3.

  Inspection      18

Section 9.4.

  Electronic Delivery      18

 

-2-



--------------------------------------------------------------------------------

SECTION 10. Payment of the Notes and Interest

     18

Section 10.1.

  Mandatory Payments Prior to Maturity      18

Section 10.2.

  Optional Prepayments      19

Section 10.3.

  Allocation of Partial Payments      20

Section 10.4.

  Surrender, Etc      20

Section 10.5.

  Purchase of Notes      20

Section 10.6.

  Make-Whole Amount      20

Section 10.7.

  Stated Maturity; Interest      22

Section 10.8.

  Tax Matters      22

SECTION 11. Affirmative Covenants

     22

Section 11.1.

  Compliance with Law      22

Section 11.2.

  Insurance      22

Section 11.3.

  Maintenance of Properties      22

Section 11.4.

  Payment of Taxes and Claims      22

Section 11.5.

  Corporate Existence, Etc      23

Section 11.6.

  Board Observer      23

Section 11.7.

  Use of Proceeds      24

Section 11.8.

  Maintaining Records      24

SECTION 12. Negative Covenants

     24

Section 12.1.

  Limitation on Debt      24

Section 12.2.

  Limitation on Liens      26

Section 12.3.

  Merger, Consolidation, Etc      27

Section 12.4.

  Sale of Assets      27

Section 12.5.

  Nature of Business      29

Section 12.6.

  Transactions with Affiliates      29

Section 12.7.

  Terrorism Sanctions Regulations      29

Section 12.8.

  Investments      29

Section 12.9.

  Restricted Payments      30

Section 12.10.

  Restrictive Agreements      31

Section 12.11.

  Organization Documents      31

SECTION 13. Events of Default

     31

SECTION 14. Remedies on Default, Etc

     33

 

-3-



--------------------------------------------------------------------------------

Section 14.1.

  Acceleration      33

Section 14.2.

  Other Remedies      35

Section 14.3.

  Rescission      35

Section 14.4.

  No Waivers or Election of Remedies, Expenses, Etc      35

SECTION 15. Registration; Exchange; Substitution of Notes

     35

Section 15.1.

  Registration of Notes      35

Section 15.2.

  Transfer Restrictions      36

Section 15.3.

  Replacement of Notes      37

SECTION 16. Payments on Notes

     37

SECTION 17. Expenses, Etc

     37

Section 17.1.

  Transaction Expenses      37

Section 17.2.

  Survival      38

SECTION 18. Survival of Representations and Warranties; Entire Agreement

     38

SECTION 19. Amendment and Waiver

     38

Section 19.1.

  Requirements      38

Section 19.2.

  Solicitation of Holders of Notes      39

Section 19.3.

  Binding Effect, Etc      39

Section 19.4.

  Notes Held by Company, Etc      39

SECTION 20. Notices

     40

SECTION 21. Reproduction of Documents

     40

SECTION 22. Confidential Information

     40

SECTION 23. Substitution of Purchaser

     42

SECTION 24. Voting

     42

SECTION 25. Standstill

     43

Section 25.1.

  Standstill Requirements      43

Section 25.2.

  Exceptions to Standstill      44

SECTION 26. Miscellaneous

     45

Section 26.1.

  Successors and Assigns      45

Section 26.2.

  Payments Due on Non-Business Days      46

Section 26.3.

  Severability      46

Section 26.4.

  Construction      46

Section 26.5.

  Counterparts      46

 

-4-



--------------------------------------------------------------------------------

Section 26.6.

  Legal Rate of Interest      46  

Section 26.7.

  Governing Law      47  

Section 26.8.

  Venue      47  

Section 26.9.

  Interpretation      47  

Section 26.10.

  Specific Performance      48  

Section 26.11.

  Assignment      48  

Section 26.12.

  WAIVER OF JURY TRIAL      49  

ANNEX A — PURCHASER COMMITMENTS

ANNEX B — DEFINED TERMS

EXHIBIT 1 — Form of Note

EXHIBIT 2 — Tax Matters

EXHIBIT 3 — Form of Warrant

 

-5-



--------------------------------------------------------------------------------

EXANTAS CAPITAL CORP.

12.00% Senior Notes due July 31, 2027

Dated as of

July 31, 2020

TO THE PURCHASERS SIGNATORY HERETO:

Ladies and Gentlemen:

EXANTAS CAPITAL CORP., a corporation organized under the laws of Maryland (the
“Company” or the “Issuer”), agrees with the Purchasers signatory hereto as
follows:

SECTION 1. AUTHORIZATION OF NOTES AND WARRANTS.

Section 1.1. Authorization of Notes. The Company has authorized (i) the issuance
and sale of $50,000,000 of 12.00% Senior Notes, due July 31, 2027 (the “Initial
Notes”), at the Initial Closing (as defined below) and (ii) the issuance and
sale of up to $75,000,000 of additional 12.00% Senior Notes, due July 31, 2027
(the “Additional Notes”), which may, subject to the terms and conditions set
forth herein, be issued from time to time hereunder after the Initial Closing on
the same terms and conditions as the Initial Notes. The “Initial Notes” and the
“Additional Notes” are collectively referred to herein as the “Notes”. The
“Notes” shall include any such notes issued in substitution therefor pursuant to
Section 15. The Notes shall be substantially in the forms set out in Exhibit 1,
with such changes therefrom, if any, as may be mutually approved by the
applicable Purchaser and the Company. All capitalized terms used in this
Agreement shall have the meanings ascribed to such terms in Annex B or as
otherwise defined elsewhere in this Agreement.

Section 1.2. Authorization of Warrants. The Company (i) has duly authorized the
issuance and sale of warrants entitling the holders to purchase from the Company
1,400,000 shares (in the aggregate) of the Company’s common stock (“Common
Stock”), $0.001 par value per share (such warrants, the “Initial Warrants”), and
(ii) in connection with the issuance and sale of Additional Notes pursuant to
the terms hereof, has authorized the issuance and sale of warrants entitling the
holders to purchase from the Company up to 2,100,000 shares (in the aggregate)
of the Common Stock (such warrants, the “Additional Warrants”), in each case, on
the terms set forth in the Form of Warrant attached hereto as Exhibit 3. The
“Initial Warrants” and the “Additional Warrants” are together referred to herein
as the “Warrants.”

SECTION 2. NOTES.

Section 2.1. Sale and Purchase of Notes. Subject to the terms and conditions of
this Agreement, including the satisfaction of the conditions precedent set forth
in Section 5, the Company will issue and sell to each Purchaser and each
Purchaser will purchase from the Company, at the Initial Closing, the Initial
Notes in the principal amount specified opposite such Purchaser’s name in Annex
A under the column entitled “Initial Purchase Amount” for a purchase price equal
to 100% of the aggregate principal amount of such Initial Notes. The aggregate
principal amount of Initial Notes is $50,000,000.



--------------------------------------------------------------------------------

The Company may in its sole discretion, from time to time after the date hereof
but on or prior to the eighteen-month anniversary of the date hereof, require
that the Purchasers purchase Additional Notes from the Company by delivery of
one or more written notices (each, an “Additional Notes Notice”) to the
Purchasers. Subject to the conditions specified in Section 6, on the tenth
Business Day after delivery of an Additional Notes Notice (each such date, a
“Subsequent Purchase Date”), the Company shall issue and sell and the Purchasers
shall purchase the Additional Notes in an aggregate principal amount equal to
the amount specified in the Additional Notes Notice; provided, that each
purchase of Additional Notes shall be in an aggregate principal amount that is
not less than $10,000,000 and shall be in additional increments of $1,000,000
(provided that such amount may be less than $10,000,000 (or increments of
$1,000,000) if such amount represents all remaining availability under the
Remaining Additional Notes Amount). The purchase obligations of each Purchaser
on each Subsequent Purchase Date shall be determined by multiplying the
principal amount of Additional Notes to be purchased on such Subsequent Purchase
Date by the percentage commitment of such Purchaser specified opposite such
Purchaser’s name in Annex A. All Additional Notes shall be purchased for a
purchase price equal to 100% of the principal amount of such Additional Notes.
For the avoidance of doubt, the total aggregate principal amount of Additional
Notes which may be issued under this Agreement on the Subsequent Purchase Dates
shall not exceed $75,000,000.

If any of the Notes would otherwise constitute an “applicable high-yield
discount obligation” within the meaning of Section 163(i) of the Code or any
successor provisions, on each Interest Payment Date (as defined in the Note)
ending after the fifth anniversary of the date hereof, the Company shall pay in
cash a minimum amount of interest (including any original issue discount, as
defined under the Code) that has been previously accrued and unpaid, as shall be
necessary to ensure that the Notes shall not be considered an applicable high
yield discount obligation.

The obligations of each Purchaser hereunder are several and not joint
obligations and no Purchaser shall have any obligation or liability to any
Person for the performance or nonperformance by any other Purchaser hereunder.

The Initial Notes and any Additional Notes will be treated as a single class for
all purposes under this Agreement, including waivers, amendments, redemptions
and offers to purchase. Unless the context requires otherwise, references to
“Notes” for all purposes of this Agreement include any Additional Notes that are
actually issued. The Initial Notes and any Additional Notes shall be issued and
evidenced in electronic form (in “portable document format” (“.pdf”) form or any
other electronic form).

Section 2.2. Tax Treatment. The parties hereto agree to treat the Notes as
indebtedness of the Company and the Warrants as equity of the Company for U.S.
federal income tax purposes. Each Purchaser and the Company hereby acknowledge
and agree (i) to treat the Notes and the Warrants as part of an “investment
unit” within the meaning of Section 1273(c)(2) of the Code and, correspondingly,
the Notes as having been issued with original issue discount for U.S. federal
income tax purposes to the extent of the fair market value of the Warrants

 

-2-



--------------------------------------------------------------------------------

at the time of the issuance thereof, and (ii) that the aggregate fair market
value of the Warrants will be based on a valuation as of the date hereof, which
valuation shall be completed by the Company within thirty (30) calendar days of
the date hereof; provided that the Company shall cooperate with the Purchasers
and their Affiliates in completing such valuation, including by allowing the
Purchasers or any of their Affiliates to review and comment on such valuation
before it is finalized, and that such amount will be allocable ratably to the
Warrants pursuant to Treasury Regulations Section 1.1273-2(h), with the balance
of the issue price of the investment unit allocable to the Notes. The Purchasers
and the Company shall prepare their respective U.S. federal and applicable state
and local income tax returns in a manner consistent with the foregoing
treatment.

SECTION 3. WARRANTS.

Subject to the terms and conditions of this Agreement, including the
satisfaction of the conditions precedent set forth in Section 5 (with respect to
the Initial Closing) and Section 6 (with respect to each Subsequent Closing),
(a) at the Initial Closing, the Company will issue and sell to each Purchaser
and each Purchaser will purchase from the Company, Initial Warrants to purchase
the number of shares of Common Stock specified opposite such Purchaser’s name in
Annex A under the column entitled “Initial Warrant Purchase” and (b) at each
Subsequent Closing, the Company will issue and sell to each Purchaser and each
Purchaser will purchase from the Company, their pro rata share of Additional
Warrants to purchase a number of shares of Common Stock in an amount equal to
the product of (i) the quotient obtained by dividing (A) the aggregate principal
amount of Additional Notes to be sold on such Subsequent Purchase Date by (B)
$75,000,000, multiplied by (ii) 2,100,000.

SECTION 4. CLOSING.

The sale and purchase of (i) the Initial Notes and the Initial Warrants shall
occur at the offices of Paul, Weiss, Rifkind, Wharton & Garrison LLP, 1285
Avenue of the Americas, New York, NY, at a closing (the “Initial Closing”) to
take place simultaneously with the execution of this Agreement and (ii) any
Additional Notes and Additional Warrants shall occur at the offices of Paul,
Weiss, Rifkind, Wharton & Garrison LLP, 1285 Avenue of the Americas, New York,
NY, at 11:00 A.M., New York time, at a closing (each a “Subsequent Closing”,
together with the “Initial Closing”, and each a “Closing”) on each Subsequent
Purchase Date or on such other Business Day thereafter as may be agreed upon in
writing by the Company, on the one hand, and the Purchasers holding at least a
majority in aggregate principal amount of the Notes at the time outstanding, on
the other hand. At each Closing, the Company shall deliver to each Purchaser
(i) the Notes to be purchased by such Purchaser in the form of a single Note (or
such greater number of Notes in denominations of at least $ 100,000 as such
Purchaser may request) dated the date of the applicable Closing and registered
in such Purchaser’s name (or in the name of such Purchaser’s nominee), against
delivery by such Purchaser to the Company or its order of immediately available
funds in the amount of the purchase price therefor by wire transfer of
immediately available funds as set forth on Schedule 4 and (ii) the Warrants to
be purchased by such Purchaser. If, at the applicable Subsequent Closing, the
Company shall fail to tender such Additional Notes and such Additional Warrants
to any Purchaser as provided above in this Section 4, or any of the applicable
conditions specified in Section 6 shall not have been fulfilled, such Purchaser
shall, at such Purchaser’s election, be relieved of its obligations under this
Agreement to consummate the applicable purchase of Additional Notes and
Additional Warrants on such Subsequent Closing.

 

-3-



--------------------------------------------------------------------------------

SECTION 5. CONDITIONS TO INITIAL CLOSING.

The obligation of each Purchaser to purchase and pay for the Initial Notes to be
sold to such Purchaser at the Initial Closing is subject to the fulfillment to
such Purchaser’s reasonable satisfaction, prior to or at the Initial Closing, of
the following conditions:

Section 5.1. Representations and Warranties of the Company. The representations
and warranties of the Company in Section 7 shall (a) with respect to
representations and warranties that contain a Material Adverse Effect or
materiality qualification, be true and correct when made and at the time of, and
immediately after giving effect to, the Initial Closing, and (b) with respect to
representations and warranties that do not contain a Material Adverse Effect or
materiality qualification, be true and correct in all material respects when
made and at the time of, and immediately after giving effect to, the Initial
Closing.

Section 5.2. Performance; No Default. The Company shall have performed and
complied in all material respects with all agreements and conditions contained
in this Agreement required to be performed or complied with by it prior to or at
the Initial Closing assuming that Section 11 and Section 12 are applicable from
the date of this Agreement. From the date of this Agreement until the Initial
Closing, before and after giving effect to the issue and sale of the Initial
Notes (and the application of the proceeds thereof as contemplated by
Section 7.12), no Default or Event of Default shall have occurred and be
continuing.

Section 5.3. Certificates.

(a) Officer’s Certificate of Company. The Company shall have delivered to the
Purchasers an Officer’s Certificate, dated the date of the Initial Closing,
certifying that the conditions specified in Section 5.1 and Section 5.2 have
been fulfilled.

(b) Secretary’s Certificate of Company. The Company shall have delivered to the
Purchasers a certificate of its Secretary or Assistant Secretary, dated the date
of Initial Closing, certifying as to the bylaws and resolutions attached
thereto, the incumbency of officers signatory thereto and other corporate
proceedings relating to the authorization, execution and delivery of the Notes
and this Agreement and the issuance of the Warrants required to be issued at the
Initial Closing pursuant to Section 5.6.

(c) Good Standing Certificates. The Company shall have delivered to the
Purchasers a certificate of good standing or existence dated as of a recent date
from the Secretary of State of its state of incorporation.

(d) Certified Articles. The Company shall have delivered to the Purchasers
certified copies of the articles or certificate of incorporation or other
registered organizational documents from the Secretary of State of its state of
incorporation.

(e) Solvency Certificate. The Company shall have delivered to the Purchasers a
certificate dated the date of the Initial Closing from the chief executive
officer or chief financial officer of the Company certifying as to the Solvency
of the Company and its Subsidiaries (on a consolidated basis).

 

-4-



--------------------------------------------------------------------------------

Section 5.4. Opinions of Counsel. The Purchasers shall have received from
(i) Morrison & Foerster LLP, as counsel for the Company, an opinion in form and
substance satisfactory to the Purchasers, dated the date of the Initial Closing
and (ii) Ledgewood, as counsel for the Company, an opinion in form and substance
satisfactory to the Purchasers, dated the date of the Initial Closing (and the
Company hereby instructs such counsels to deliver such opinion to the
Purchasers).

Section 5.5. Purchase Permitted by Applicable Law, Etc. On the date of the
Initial Closing, each purchase of Initial Notes shall (i) be permitted by the
Laws of each jurisdiction to which each Purchaser is subject, (ii) not violate
any Law applicable to the Company (including Regulation T, U or X of the Board
of Governors of the Federal Reserve System) and (iii) not subject any Purchaser
to any tax, penalty or liability under or pursuant to any applicable Law.

Section 5.6. Warrants. The Company shall have issued to such Purchaser the
Initial Warrants in the Form of Warrant attached as Exhibit 3 and in accordance
with Section 3.

Section 5.7. Payment of Purchaser Counsel Fees. The Company shall have paid on
or immediately prior to the time of the Initial Closing the reasonable and
documented fees, charges and disbursements of Paul, Weiss, Rifkind, Wharton &
Garrison LLP; provided that such fees, charges and disbursements shall not
exceed $300,000.

Section 5.8. This Agreement. Such Purchaser shall have received this Agreement
executed by the Company.

Section 5.9. Board Observer. As of the Initial Closing, Brian Laibow, as a
representative of the Purchasers, shall have been appointed as the Board
Observer pursuant to Section 11.6.

SECTION 6. CONDITIONS TO CLOSING OF ADDITIONAL NOTES.

The obligation of each Purchaser to purchase and pay for the Additional Notes to
be sold to such Purchaser at each Subsequent Closing is subject to the
fulfillment (or waiver by such Purchaser to the extent permitted by applicable
Law) at or prior to such Subsequent Closing of the following conditions:

Section 6.1. Representations and Warranties of the Company. The representations
and warranties of the Company in Section 7 shall (a) with respect to
representations and warranties that contain a Material Adverse Effect or
materiality qualification, be true and correct at the time of, and immediately
after giving effect to, such Subsequent Closing, and (b) with respect to
representations and warranties that do not contain a Material Adverse Effect or
materiality qualification, be true and correct in all material respects at the
time of, and immediately after giving effect to, such Subsequent Closing (in
each case, except to the extent that any such representation and warranty
expressly speaks as of a particular date or period of time, in which case such
representation and warranty shall be so true and correct only as of such
particular date or with respect to such period of time).

 

-5-



--------------------------------------------------------------------------------

Section 6.2. No Default or Event of Default. Before and after giving effect to
the issue and sale of the Additional Notes (and the application of the proceeds
thereof as contemplated by Section 7.12), no Default or Event of Default shall
have occurred and be continuing; provided, however, for purposes of fulfilling
this Section 6.2, no Default or Event of Default resulting or arising in
connection with any repurchase agreement or similar agreement or instrument
governing any Debt (or any cross-defaults under any other Debt or preferred
equity resulting therefrom) shall be taken into account when determining whether
the condition set forth in this Section 6.2 has been fulfilled, to the extent
that immediately after giving effect to such Subsequent Closing, any defaults or
events of default under any such repurchase agreement or similar agreement or
instrument, other Debt or preferred equity are cured (or such repurchase
agreement or similar agreement or instrument is repaid in full and terminated)
and no other defaults or events of default exist under any other Debt or
preferred equity such that no Default or Event of Default shall be continuing.

Section 6.3. No Material Adverse Effect. No Material Adverse Effect shall have
occurred following the date of the Initial Closing and is continuing as of the
time immediately prior to such Subsequent Closing.

Section 6.4. Compliance Certificates.

(a) Officer’s Certificate of Company. The Company shall have delivered the
Purchasers an Officer’s Certificate, dated the Subsequent Closing Date,
certifying that the conditions specified in Section 6.1 and Section 6.2 have
been fulfilled.

(b) Solvency Certificate. The Company shall have delivered to the Purchasers a
certificate dated the Subsequent Purchase Date from the chief executive officer
or chief financial officer of the Company certifying as to the Solvency of the
Company and its Subsidiaries (on a consolidated basis).

Section 6.5. Purchase Permitted by Applicable Law, Etc. On the date of each
Subsequent Closing, such purchase of Additional Notes shall (i) be permitted by
the Laws of each jurisdiction to which such Purchaser is subject, (ii) not
violate any Law applicable to the Company (including Regulation T, U or X of the
Board of Governors of the Federal Reserve System) and (iii) not subject such
Purchaser to any tax, penalty or liability (other than de minimis taxes,
penalties or liabilities) under or pursuant to any applicable Law.

Section 6.6. Initial Closing. The Initial Closing shall have occurred.

Section 6.7. Amount. Any Additional Notes issued under this Agreement shall be
in an amount not in excess of the amount permitted by Section 2.1.

Section 6.8. Warrants. The Company shall have issued to such Purchaser
Additional Warrants in the Form of Warrant attached as Exhibit 3 and in
accordance with Section 3.

 

-6-



--------------------------------------------------------------------------------

SECTION 7. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

Except as set forth in the disclosure letter delivered by the Company to the
Purchasers concurrently with the execution and delivery of this Agreement (the
“Company Disclosure Letter”), the Company represents and warrants to each
Purchaser as follows:

Section 7.1. Organization; Power and Authority. The Company is a corporation
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation. The Company is duly qualified as a foreign
corporation and is in good standing in each jurisdiction in which such
qualification is required by applicable Law, other than those jurisdictions as
to which the failure to be so qualified or in good standing would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The Company has the corporate power and authority to own or hold
under lease the properties it purports to own or hold under lease, and to
transact the business it transacts, except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

Section 7.2. Authorization; No Breach.

(a) This Agreement, the Warrants and the Notes have been duly authorized by all
necessary corporate action on the part of the Company, and, assuming the due
authorization, execution and delivery by each such Purchaser, this Agreement
constitutes, and upon execution and delivery thereof each Note will constitute,
and upon issuance thereof each Warrant will constitute, a legal, valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except as such enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

(b) The execution and delivery of this Agreement, the Warrants and the Notes,
the issuance and sale of the Notes, the issuance and sale of the Warrants, the
issuance of the shares of Common Stock upon exercise of the Warrants and the
fulfillment of, and compliance with, the respective terms hereof and thereof by
the Company, do not and will not as of any Closing (i) conflict with or result
in a breach of the terms, conditions or provisions of, (ii) constitute a default
under, (iii) result in the creation of any Lien upon the Company’s capital stock
or assets under, (iv) result in a violation of, or (v) require any
authorization, consent, approval, exemption or other action by or notice or
declaration to, or filing with, any Governmental Authority pursuant to (1) the
Organizational Documents of the Company (in effect on the date hereof or as may
be amended prior to completion of the contemplated Closing), or (2) except as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, any Law to which the Company is subject or any
agreement, order, judgment or decree to which the Company is subject, except in
each case for any filings required after the date hereof under federal or state
securities Laws.

Section 7.3. Absence of Certain Changes. Since June 30, 2020 through the date of
this Agreement, there has not occurred any Effect that would, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

-7-



--------------------------------------------------------------------------------

Section 7.4. Organization and Ownership of Shares of Subsidiaries.

(a) Schedule 7.4(a) is (except as noted therein) a complete and correct list of
the Company’s Subsidiaries as of the Initial Closing, showing, as to each
Subsidiary, the correct name thereof, the jurisdiction of its organization and
the percentage of shares of each class of its outstanding capital stock or
similar equity interests owned by the Company and each other Subsidiary and
identifying such Subsidiary as a Subsidiary.

(b) All of the shares of capital stock or similar equity interests of each
Subsidiary of the Company have been validly issued, are fully paid and
nonassessable and are owned by the Company or another Subsidiary of the Company
free and clear of any Lien (except for any Liens permitted by this Agreement or
Liens under securities Laws).

(c) Each Subsidiary of the Company is a corporation or other legal entity duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization, and is duly qualified as a foreign corporation or
other legal entity and is in good standing in each jurisdiction in which such
qualification is required by applicable Law, except as would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
Each Subsidiary of the Company has the corporate or other power and authority to
own or hold under lease the properties it purports to own or hold under lease
and to transact the business it transacts, except as would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

Section 7.5. Financial Statements. The consolidated financial statements
(including in each case the related schedules and notes) of the Company included
in the Filed SEC Documents (if amended, as of the date of the last such
amendment) fairly presented in all material respects the consolidated financial
position of the Company and its consolidated Subsidiaries as of the respective
dates thereof, and the consolidated statements of operations, comprehensive
income (loss), changes in equity and cash flows for the respective periods then
ended (subject, in the case of unaudited financial statements, to normal
year-end audit adjustments and to any other adjustments described therein,
including the notes thereto) and have been prepared in accordance with GAAP
(except, in the case of unaudited financial statements, as permitted by the SEC
or its rules and regulations) consistently applied throughout the periods
involved (subject, in the case of unaudited quarterly financial statements, to
normal year-end adjustments and the absence of footnote disclosure).

Section 7.6. Compliance with Other Instruments. Except as disclosed in Schedule
7.6, the (a) execution, delivery and performance by the Company of this
Agreement, the Warrants and the Notes, (b) the issuance and sale of the Warrants
and (c) the issuance of the shares of Common Stock upon exercise of the Warrants
will not contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of the Company or
any of its Subsidiaries under, any indenture, mortgage, deed of trust, Warehouse
Line, loan, purchase or credit agreement, lease or any other agreement or
instrument to which the Company or any of its Subsidiaries is bound or by which
the Company or any of its Subsidiaries or any of their respective properties is
bound or affected, except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

-8-



--------------------------------------------------------------------------------

Section 7.7. Litigation; Observance of Statutes and Orders. (a) Except as
disclosed in Schedule 7.7, there are no actions, suits, investigations or
proceedings pending or, to the knowledge of the Company, threatened in writing
against or affecting the Company or any of its Subsidiaries or any property of
the Company or any of its Subsidiaries, in each case, in any court or before any
arbitrator of any kind or before or by any Governmental Authority, except any
such actions, suits, investigations or proceedings that would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

(b) Neither the Company nor any of its Subsidiaries is (i) in default under any
order, judgment, decree or ruling of any court, arbitrator or Governmental
Authority or (ii) in violation of any applicable Law (including Environmental
Laws, the USA PATRIOT Act or any of the other Laws that are referred to in
Section 7.14), except in each case to the extent that any such default or
violation, individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect.

Section 7.8. Taxes. The Company and its Subsidiaries have filed all income and
other Material tax returns that are required to have been filed in any
jurisdiction, and have paid all taxes shown to be due and payable on such
returns and all other taxes and assessments payable by them, to the extent such
taxes and assessments have become due and payable and before they have become
delinquent, except for any taxes and assessments (i) the amount of which is not
individually or in the aggregate Material or (ii) the amount, applicability or
validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which the Company or any of its Subsidiaries, as
the case may be, has established adequate reserves in accordance with GAAP.

Section 7.9. Licenses, Permits, Etc. Except as disclosed in Schedule 7.9, the
Company and its Subsidiaries own or possess all Material licenses, permits,
franchises, authorizations, patents, copyrights, service marks, trademarks and
trade names, or rights thereto, except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

Section 7.10. Compliance with ERISA. (a) The Company and each ERISA Affiliate
have operated and administered each Plan (if any) in compliance with all
applicable laws except for such instances of noncompliance as have not resulted
in and would not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect. Neither the Company nor any ERISA Affiliate
has incurred any liability pursuant to Title I or IV of ERISA (other than to
satisfy the minimum funding standards of ERISA or to pay required premiums to
the PBGC) or the penalty or excise tax provisions of the Code relating to
employee benefit plans (as defined in section 3 of ERISA), and no event,
transaction or condition has occurred or exists that would, individually or in
the aggregate, reasonably be expected to result in the incurrence of any such
liability by the Company or any ERISA Affiliate, or in the imposition of any
Lien on any of the rights, properties or assets of the Company or any ERISA
Affiliate, in either case pursuant to Title I or IV of ERISA or to sections 412,
430(k) or 436(f) of the Code or to any such penalty or excise tax provisions
under the Code or federal law or section 4068 of ERISA or by the granting of a
security interest in connection with the amendment of a Plan, other than such
liabilities or Liens as would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

 

-9-



--------------------------------------------------------------------------------

(b) The present value of the aggregate benefit liabilities under each of the
Plans (other than Multiemployer Plans) (if any), determined as of the end of
such Plan’s most recently ended plan year on the basis of the actuarial
assumptions specified for funding purposes in such Plan’s most recent actuarial
valuation report, did not exceed the aggregate current value of the assets of
such Plan allocable to such benefit liabilities, unless such excess amount would
not reasonably be expected to have a Material Adverse Effect. The term “benefit
liabilities” has the meaning specified in section 4001 of ERISA and the terms
“current value” and “present value” have the meanings specified in section 3 of
ERISA.

(c) The Company and its ERISA Affiliates have not incurred any Material
withdrawal liabilities (and are not subject to contingent withdrawal
liabilities) under section 4201 or 4204 of ERISA in respect of Multiemployer
Plans that individually or in the aggregate are reasonably expected to have a
Material Adverse Effect.

(d) The expected post-retirement benefit obligation (determined as of the last
day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Accounting Standards Codification Topic
715, without regard to liabilities attributable to continuation coverage
mandated by section 4980B of the Code) of the Company and its Subsidiaries is
not Material or is disclosed in the publicly filed audited financial statements
for the fiscal year ended December 31, 2019.

Section 7.11. Private Offering by the Company. Neither the Company nor, to the
knowledge of the Company, anyone acting on its behalf has engaged in a general
solicitation or general advertising (within the meaning of Regulation D of the
Securities Act) of investors with respect to offers or sales of securities, and
neither the Company nor, to the knowledge of the Company, anyone acting on its
behalf has made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause the offering or issuance
of the Notes or Warrants to be integrated with prior offerings by the Company
for purposes of the Securities Act that would result in none of Regulation D or
any other applicable exemption from registration under the Securities Act to be
available. The Company has not taken, nor will take, any action that would
subject the issuance or sale of the Notes or the Warrants to the registration
requirements of Section 5 of the Securities Act.

Section 7.12. Use of Proceeds; Margin Regulations. The Company will use the
proceeds of the sale of the Notes for general corporate purposes, including
Investments, Restricted Payments (including Permitted Payments) and other
transactions not prohibited by this Agreement. No part of the proceeds from the
sale of the Notes hereunder will be used, directly or indirectly, for the
purpose of buying or carrying any margin stock within the meaning of Regulation
U of the Board of Governors of the Federal Reserve System (12 CFR 221), or for
the purpose of buying or carrying or trading in any securities under such
circumstances as to involve the Company in a violation of Regulation X of said
Board (12 CFR 224) or to involve any broker or dealer in a violation of
Regulation T of said Board (12 CFR 220). As used in this Section, the terms
“margin stock” and “purpose of buying or carrying” shall have the meanings
assigned to them in said Regulation U.

 

-10-



--------------------------------------------------------------------------------

Section 7.13. Existing Debt. Neither the Company nor any of its Subsidiaries is
in default and no waiver of default is currently in effect, in the payment of
any principal or interest on any Debt of the Company or any of its Subsidiaries
and no event or condition exists with respect to any Debt for borrowed money of
the Company or any of its Subsidiaries that would permit one or more Persons to
cause such Debt to become due and payable before its stated maturity or before
its regularly scheduled dates of payment.

Section 7.14. Foreign Assets Control Regulations, Etc.

(a) Neither the Company nor any of its Subsidiaries is (i) a Person whose name
appears on the list of Specially Designated Nationals and Blocked Persons
published by the Office of Foreign Assets Control, United States Department of
the Treasury (“OFAC”) (an “OFAC Listed Person”), (ii) an agent, department, or
instrumentality of, or is otherwise beneficially owned by, controlled by or
acting on behalf of, directly or indirectly, (x) any OFAC Listed Person or
(y) any Person, entity, organization, foreign country or regime that is subject
to any OFAC Sanctions Program, or (iii) otherwise blocked, subject to sanctions
under or engaged in any activity in violation of other United States economic
sanctions, including but not limited to, the Trading with the Enemy Act, the
International Emergency Economic Powers Act, the Comprehensive Iran Sanctions,
Accountability and Divestment Act (“CISADA”) or any similar law or regulation
with respect to Iran or any other country, the Sudan Accountability and
Divestment Act, or any economic sanctions regulations administered and enforced
by the United States or any enabling legislation or executive order relating to
any of the foregoing (collectively, “U.S. Economic Sanctions”) (each OFAC Listed
Person and each other Person, entity, organization and government of a country
described in clause (i), clause (ii) or clause (iii), a “Blocked Person”).
Neither the Company nor any Subsidiary of the Company has been notified in
writing that its name appears or may in the future appear on a state list of
Persons that engage in investment or other commercial activities in Iran or any
other country that is subject to U.S. Economic Sanctions.

(b) No part of the proceeds from the sale of the Notes hereunder constitutes or
will constitute funds obtained on behalf of any Blocked Person or will otherwise
be used by the Company or any Controlled Entity in violation of U.S. Economic
Sanctions.

(c) Neither the Company nor any of its Subsidiaries (i) has been found in
violation of, charged with, or convicted of, money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes under
the Currency and Foreign Transactions Reporting Act of 1970 (otherwise known as
the Bank Secrecy Act), the USA PATRIOT Act or any other United States law or
regulation governing such activities (collectively, “Anti-Money Laundering
Laws”) or any U.S. Economic Sanctions violations, (ii) to the Company’s actual
knowledge, is under investigation by any Governmental Authority for possible
violation of Anti-Money Laundering Laws or any U.S. Economic Sanctions
violations, (iii) has been assessed civil penalties under any Anti-Money
Laundering Laws or any U.S. Economic Sanctions, or (iv) has had any of its funds
seized or forfeited in an action under any Anti-Money Laundering Laws. The
Company has established procedures and controls which it reasonably believes are
reasonably adequate to ensure that the Company and each of its Subsidiaries is
and will continue to be in compliance with all applicable current and future
Anti-Money Laundering Laws and U.S. Economic Sanctions.

 

-11-



--------------------------------------------------------------------------------

(d) (1) Neither the Company nor any of its Subsidiaries (i) has been charged
with, or convicted of bribery or any other anti-corruption related activity
under any applicable Law in a U.S. or any non-U.S. country or jurisdiction,
including the U.S. Foreign Corrupt Practices Act and the U.K. Bribery Act 2010
(collectively, “Anti-Corruption Laws”), (ii) to the Company’s actual knowledge,
is under investigation by any U.S. or non-U.S. Governmental Authority for
possible violation of Anti-Corruption Laws, (iii) has been assessed civil or
criminal penalties under any Anti-Corruption Laws or (iv) has been or is the
target of sanctions imposed by the United Nations or the European Union;

(2) To the Company’s actual knowledge, neither the Company nor any of its
Subsidiaries has, within the last five years, directly or indirectly offered,
promised, given, paid or authorized the offer, promise, giving or payment of
anything of value to a Governmental Official or a commercial counterparty for
the purposes of: (i) influencing any act, decision or failure to act by such
Government Official in his or her official capacity or such commercial
counterparty, (ii) inducing a Governmental Official to do or omit to do any act
in violation of the Governmental Official’s lawful duty, or (iii) inducing a
Governmental Official or a commercial counterparty to use his or her influence
with a Governmental Authority to affect any act or decision of such Governmental
Authority; in each case in order to obtain, retain or direct business or to
otherwise secure an improper advantage in violation of any applicable Law; and

(3) No part of the proceeds from the sale of the Notes hereunder will be used
for any unlawful payments, including bribes, to any Governmental Official or
commercial counterparty in order to obtain, retain or direct business or obtain
any improper advantage. The Company has established procedures and controls
which it reasonably believes are reasonably adequate to ensure that the Company
and each of its Subsidiaries is and will continue to be in compliance with all
applicable current and future Anti-Corruption Laws.

Section 7.15. Investment Company Act. Neither the Company nor any of its
Subsidiaries is an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

Section 7.16. Environmental Matters. (a) There is no Material claim or
proceeding by or before any Governmental Authority pending against the Company
or any of its Subsidiaries or any of their respective real properties or other
assets now owned, leased or operated by any of them, alleging any violation of
any Environmental Laws, or any Material claim or proceeding by or before any
Governmental Authority pending against any real property or other assets
formerly owned, leased or operated by the Company or any of its Subsidiaries
alleging any violation of any Environmental Laws arising on account of any act
or omission by the Company any of its Subsidiaries or any predecessor to the
Company or any of its Subsidiaries during the period which such real property or
other asset was owned, leased or operated by any of them, or such predecessors,
except, in each case, as would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

 

-12-



--------------------------------------------------------------------------------

(b) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect:

(1) the Company has no knowledge of any facts which would give rise to any
violation of any applicable Environmental Laws (x) that in any way are related
to real properties now owned, leased or operated by any of the Company or any of
its Subsidiaries or their use, or (y) that in any way are related to real
property formerly owned, leased or operated by the Company, any of its
Subsidiaries or any predecessor to the Company or any of its Subsidiaries during
the period which such real property was owned, leased or operated by any of
them;

(2) neither the Company nor any of its Subsidiaries has stored any Hazardous
Materials on real properties now or formerly owned, leased or operated by any of
them or has disposed of any Hazardous Materials in a manner in violation of any
applicable Environmental Laws; and

(3) all buildings on all real properties now owned, leased or operated by the
Company or any of its Subsidiaries are in compliance with applicable
Environmental Laws.

Section 7.17. REIT. The Company (i) from the date of the filing of its initial
federal tax return through its last taxable year ended before the date hereof
was subject to taxation and qualified as a REIT under the Code and (ii) has
operated since the end of its last taxable year to the date of this
representation in such a manner as would permit it to continue to qualify as a
REIT.

Section 7.18. Title to Securities. Upon issuance in accordance with, and payment
pursuant to, the terms hereof and the Warrants, the shares of Common Stock
issuable upon exercise of the Warrants will be duly and validly issued, fully
paid and nonassessable. Upon issuance in accordance with, and payment pursuant
to, the terms hereof and the Warrants, the Warrants and the shares of Common
Stock issuable upon exercise of such Warrants, will be free and clear of all
Liens, other than (i) transfer restrictions hereunder and under the other
agreements contemplated hereby, (ii) transfer restrictions under federal and
state securities laws, (iii) restrictions imposed by the Company’s
Organizational Documents, and (iv) Liens imposed due to the actions of the
Purchaser.

Section 7.19. Regulation D. Neither the Company nor, to its knowledge, any of
its officers, directors or beneficial stockholders of 20% or more of its
outstanding securities, has experienced a disqualifying event as enumerated
pursuant to Rule 506(d) of Regulation D under the Securities Act.

Section 7.20. Disclosure. This Agreement, the documents, certificates or other
writings provided by the Company to any Purchaser prior to the Initial Closing
and the Filed SEC Documents, taken as a whole, do not contain any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein not misleading in light of the circumstances under
which they were made.

Section 7.21. Title to Property; Leases. Except as would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect, the
Company and its Subsidiaries have good, valid and marketable title to, or a
valid leasehold interest in or license to use, all of the assets, properties
(including real and personal property) and rights reflected in the most recent
audited balance sheet or acquired by the Company or any of its Subsidiaries
after the date of such audited balance sheet (except as sold or otherwise
disposed of after said date). Such assets, properties and rights are free and
clear of Liens prohibited by this

 

-13-



--------------------------------------------------------------------------------

Agreement, except for those defects in title and Liens that, individually or in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect. Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, all leases to which the Company and
its Subsidiaries are party are valid and subsisting and are in full force and
effect.

Section 7.22. Rank. The Notes rank senior to the Company’s unsecured junior
subordinated debentures.

SECTION 8. REPRESENTATIONS OF THE PURCHASER.

Each Purchaser, severally and not jointly, represents and warrants to the
Company as follows:

Section 8.1. Purchase for Investment. Such Purchaser is an “Accredited Investor”
as defined in Rule 501 of Regulation D under the Securities Act. Such Purchaser
is purchasing the Notes and the Warrants (and any shares of Common Stock
issuable upon conversion of the Warrants) for its own account or for one or more
separate accounts maintained by such Purchaser or for the account of one or more
pension or trust funds and not with a view toward, or for sale in connection
with, any distribution thereof in violation of any federal or state securities
or “blue sky” law, or with any present intention of distributing or selling such
Notes or Warrants (or any shares of Common Stock issuable upon conversion of the
Warrants) in violation of the Securities Act. Such Purchaser has sufficient
knowledge and experience in financial and business matters so as to be capable
of evaluating the merits and risks of its investment in the Notes and the
Warrants (and any shares of Common Stock issuable upon conversion of the
Warrants) and is capable of bearing the economic risks of such investment. Such
Purchaser has been provided a reasonable opportunity to undertake and has
undertaken such investigation and has been provided with and has evaluated such
documents and information as it has deemed necessary to enable it to make an
informed and intelligent decision with respect to the execution, delivery and
performance of this Agreement and the transactions contemplated hereby. Each
Purchaser understands that the issuance of the Notes and the Warrants (and any
shares of Common Stock issuable upon conversion of the Warrants) have not been
registered under the Securities Act and may be resold only if registered
pursuant to the provisions of the Securities Act or if an exemption from
registration is available, except under circumstances where neither such
registration nor such an exemption is required by Law, and that the Company is
not required to register the resale of the Notes or the Warrants.

Section 8.2. Authorization; No Breach. (a) This Agreement has been duly
authorized by all necessary corporate action on the part of such Purchaser, and,
assuming the due authorization, execution and delivery by the Company, this
Agreement constitutes a legal, valid and binding obligation of such Purchaser
enforceable against such Purchaser in accordance with its terms, except as such
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

 

-14-



--------------------------------------------------------------------------------

(b) The execution and delivery of this Agreement and the fulfillment of, and
compliance with, the respective terms hereof by such Purchaser, do not and will
not as of any Closing (i) conflict with or result in a breach of the terms,
conditions or provisions of, (ii) constitute a default under, (iii) result in
the creation of any Lien upon such Purchaser’s capital stock or assets under,
(iv) result in a violation of, or (v) require any authorization, consent,
approval, exemption or other action by or notice or declaration to, or filing
with, any Governmental Authority pursuant to the Organizational Documents of
such Purchaser (in effect on the date hereof or as may be amended prior to
completion of the contemplated Closing), or any material Law to which such
Purchaser is subject, or any agreement, order, judgment or decree to which such
Purchaser is subject, except in each case (x) for any filings required after the
date hereof under federal or state securities Laws or (y) as would not
reasonably be expected to materially and adversely affect or delay the
consummation of the transactions contemplated hereby.

Section 8.3. Compliance with Laws. Each of such Purchaser and its Subsidiaries
are in compliance with all applicable Laws, except to the extent that the
failure to comply therewith would not reasonably be expected to materially and
adversely affect or delay the consummation of the transactions contemplated
hereby.

Section 8.4. Available Funds. Such Purchaser has cash in immediately available
funds or uncalled and unrestricted capital commitments necessary to consummate
the Initial Closing. At each applicable Subsequent Closing, such Purchaser shall
have cash in immediately available funds or uncalled and unrestricted capital
commitments necessary to consummate such Subsequent Closing.

Section 8.5. Brokers and Finders. Such Purchaser has not retained, utilized or
been represented by, or otherwise become obligated to, any broker, placement
agent, financial advisor or finder in connection with the transactions
contemplated by this Agreement whose fees the Company would be required to pay.

Section 8.6. Ownership of Shares. None of such Purchaser or its Affiliates owns
any capital stock or other equity or equity-linked securities of the Company
(without giving effect to the issuance of the Notes or Warrants hereunder),
other than the Convertible Notes.

SECTION 9. INFORMATION AS TO COMPANY.

Section 9.1. Financial and Business Information. The Company shall deliver to
each holder of Notes:

(a) Quarterly Statements — within 45 days after the end of each quarterly fiscal
period in each fiscal year of the Company (other than the last quarterly fiscal
period of each such fiscal year), duplicate copies of:

(1) an unaudited consolidated balance sheet of the Company and its Subsidiaries
as at the end of such quarter, and

(2) unaudited consolidated statements of income, changes in shareholders’ equity
and cash flows of the Company and its Subsidiaries for such quarter and (in the
case of the second and third quarters) for the portion of the fiscal year ending
with such quarter, setting forth in each case in comparative form the figures
for the corresponding periods in the

 

-15-



--------------------------------------------------------------------------------

previous fiscal year, all in reasonable detail, prepared in accordance with GAAP
applicable to quarterly financial statements generally, and certified by a
Senior Financial Officer of the Company as fairly presenting, in all material
respects, the consolidated financial position of the companies being reported on
and their consolidated results of operations and cash flows, subject to changes
resulting from year-end adjustments;

provided that the requirement under this Section 9.1(a) shall be deemed to have
been satisfied if on or prior to such date the Company files its quarterly
report on Form 10-Q for the applicable fiscal quarter with the SEC;

(b) Annual Statements — within 90 days after the end of each fiscal year of the
Company, duplicate copies of:

(1) a consolidated balance sheet of the Company and its Subsidiaries, as at the
end of such year, and

(2) consolidated statements of income, changes in shareholders’ equity and cash
flows of the Company and its Subsidiaries for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail, prepared in accordance with GAAP, and accompanied by an
opinion thereon of independent certified public accountants of recognized
national standing; which opinion shall (x) state that such financial statements
present fairly, in all material respects, the consolidated financial position of
the companies being reported upon and their consolidated results of operations
and cash flows and have been prepared in conformity with GAAP, and that the
examination of such accountants in connection with such financial statements has
been made in accordance with generally accepted auditing standards, and that
such audit provides a reasonable basis for such opinion in the circumstances (as
such wording may be updated or amended from time to time in accordance with
industry practice and standards) and (y) not be subject to any “going concern”
or any qualification as to the scope of such audit;

provided that the requirement under this Section 9.1(b) shall be deemed to have
been satisfied if on or prior to such date the Company files its annual report
on Form 10-K for the applicable fiscal year with the SEC;

(c) Notice of Default or Event of Default — promptly, and in any event within
three Business Days after a Responsible Officer becoming aware of the existence
of any Default or Event of Default, a written notice specifying the nature and
period of existence thereof and what action the Company is taking or proposes to
take with respect thereto;

(d) ERISA Matters — promptly, and in any event within three Business Days after
a Responsible Officer becoming aware of any of the following events, a written
notice setting forth the nature thereof and the action, if any, that the Company
or an ERISA Affiliate proposes to take with respect thereto:

(1) with respect to any Plan, any Reportable Event for which notice thereof has
not been waived pursuant to the regulations under ERISA as in effect on the date
hereof; or

 

-16-



--------------------------------------------------------------------------------

(2) the taking by the PBGC of steps to institute, or the threatening by the PBGC
of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or

(3) any event, transaction or condition that would reasonably be expected to
result in the incurrence of any liability by the Company or any ERISA Affiliate
pursuant to Title I or IV of ERISA or the penalty or excise tax provisions of
the Code relating to employee benefit plans (as defined in section 3 of ERISA),
or in the imposition of any Lien on any of the rights, properties or assets of
the Company or any ERISA Affiliate pursuant to Title I or IV of ERISA (other
than to satisfy the minimum funding standards of ERISA or to pay required
premiums to the PBGC) or such penalty or excise tax provisions under the Code,
if such liability or Lien, taken together with any other such liabilities or
Liens then existing, would reasonably be expected to have a Material Adverse
Effect;

(e) Notices from Governmental Authority — promptly, and in any event within
three Business Days of receipt thereof, copies of any notice to the Company or
any Subsidiary of the Company from any federal or state Governmental Authority
relating to any order, ruling, statute or other Law that would reasonably be
expected to have a Material Adverse Effect;

(f) Notice of Material Adverse Event — promptly, and in any event within three
Business Days after a Responsible Officer shall have notice thereof, notice of
any occurrence or event that would reasonably be expected to have a Material
Adverse Effect;

(g) Management’s Discussion and Analysis — concurrently with any delivery of
financial statements pursuant to clause (a) or (b) above, a management’s
discussion and analysis; provided that the requirement under this Section 9.1(g)
shall be deemed satisfied if clause (a) or (b) above (as applicable) is deemed
satisfied pursuant to the proviso in such clause; and

(h) Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Subsidiaries or relating to
the ability of the Company to perform its obligations hereunder and under the
Notes as from time to time as may be reasonably requested by the Required
Holders.

Section 9.2. Officer’s Certificate. At substantially the same time as either the
Company’s delivery of financial statements to holders of Notes or the Company’s
filing of financial statements with the SEC, in either case pursuant to
Section 9.1(b), the Company shall deliver to each holder of Notes a certificate
of a Senior Financial Officer of the Company setting forth a statement that such
officer has reviewed the relevant terms hereof and has made, or caused to be
made, under his or her supervision, a review of the transactions and conditions
of the Company and its Subsidiaries from the beginning of the annual period
covered by the statements then being furnished to the date of the certificate
and that such review shall not have disclosed the existence during such period
of any condition or event that constitutes a Default or an Event of Default or,
if any such condition or event existed or exists, specifying the nature and
period of existence thereof and what action the Company shall have taken or
proposes to take with respect thereto.

 

-17-



--------------------------------------------------------------------------------

Section 9.3. Inspection. The Company shall permit the Representatives of the
Required Holders to visit and inspect any of the offices or properties of the
Company or any of its Subsidiaries, to examine all their respective books of
account, records, reports and other papers, to make copies and extracts
therefrom, and to discuss their respective affairs, finances and accounts with
their respective officers and independent public accountants (and by this
provision the Company authorizes said accountants to discuss the affairs,
finances and accounts of the Company and its Subsidiaries), all at such times
and as often as may be reasonably requested with reasonable prior notice;
provided that if an Event of Default has occurred and is continuing, no prior
notice shall be required; provided, further, that notwithstanding anything
herein to the contrary, the holders of Notes (collectively, and not
individually) shall be entitled to visit and inspect such property only two
(2) times per year and one (1) time in any six-month period unless an Event of
Default has occurred and is continuing.

Section 9.4. Electronic Delivery. Documents required to be delivered by the
Company pursuant to Section 9.1 shall be deemed to have been delivered if the
Company satisfies any of the following requirements with respect thereto:

(1) such documents are delivered to each holder of a Note by e-mail; or

(2) such documents are timely posted by or on behalf of the Company on
IntraLinks or on any other similar website to which each holder of Notes has
free access.

SECTION 10. PAYMENT OF THE NOTES AND INTEREST.

Section 10.1. Mandatory Payments Prior to Maturity. Upon the occurrence of a
Change in Control (as defined below), the Company shall immediately repay each
holder of the Notes, 100% of the principal amount of the Notes held by each such
holder, together with (i) interest accrued thereon (including applicable default
interest, if any) to the date of such repayment plus (ii) the applicable
Make-Whole Amount (as defined below) as of the date of such repayment, if any.

“Change in Control” means the occurrence of any of the following:

(1) Any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), is or
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that a Person will be deemed to have “beneficial ownership”
of all securities that such Person has the right to acquire, whether such right
is exercisable immediately or only after the passage of time), directly or
indirectly, of 35% or more of the total voting power of the then outstanding
voting stock of the Company;

 

-18-



--------------------------------------------------------------------------------

(2) within any twelve (12) month period after the date hereof, the board of
directors (or equivalent governing body) of the Company shall cease to consist
of a majority of Continuing Directors; or

(3) (x) the engagement of any Person as a manager of the business or affairs of
the Company or any material portion thereof, or (y) with respect to a manager of
the business or affairs of the Company or any material portion thereof, (A) an
assignment by such manager of, or subcontracting of material obligations of such
manager under, any agreement with respect to the management of the business or
affairs of the Company or any material portion thereof to any Person, (B) the
sale, lease or transfer to any Person (in one or a series of related
transactions) of all or substantially all of the assets of such manager, (C) the
acquisition by any Person or group (within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act, or any successor provision), including any
group acting for the purpose of acquiring, holding or disposing of securities
(within the meaning of Rule 13d-5(b)(1) under the Exchange Act, or any successor
provision), in a single transaction or in a related series of transactions, by
way of merger, consolidation or other business combination or purchase of
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act,
or any successor provision), of 50% or more of the total voting power of the
then outstanding voting capital interests of such manager, or (D) any other
“Change in Control” (or similar event, however denominated), as defined in any
agreement with respect to the management of the business or affairs of the
Company or any material portion thereof, of such manager to or with any other
Person, unless (in each case) such Person is (I) Acres Capital Corp. or a
(direct or indirect) wholly-owned Subsidiary thereof or (II) a Purchaser or any
Affiliate thereof.

Section 10.2. Optional Prepayments. The Company may, at its option, upon
revocable notice as provided below, prepay at any time all, or from time to time
any part, of the Notes, at 100% of the principal amount of the Notes so prepaid,
together with (i) interest accrued thereon (including applicable default
interest, if any) to the date of such prepayment plus (ii) the applicable
Make-Whole Amount as of the date of such prepayment. The Company will give each
holder of Notes to be prepaid written notice of each optional prepayment under
this Section 10.2 not less than 30 days and not more than 60 days prior to the
date fixed for such prepayment unless the Company and the Required Holders agree
to another time period pursuant to Section 19. Each such revocable notice shall
specify such prepayment date, the aggregate principal amount of the Notes to be
prepaid on such date, the principal amount of each Note held by such holder to
be prepaid (determined in accordance with Section 10.3), and the interest to be
paid on the prepayment date with respect to such principal amount being prepaid,
and shall be accompanied by a certificate of a Senior Financial Officer of the
Company as to the estimated Make-Whole Amount, if any, setting forth the details
of such computation; provided that if the Company shall subsequently revoke such
notice, the Company shall be responsible for the reasonable and documented
out-of-pocket costs and expenses incurred by each holder of Notes in connection
with same. Two Business Days prior to any prepayment of the Notes, the Company
shall deliver to each holder of the Notes to be prepaid a certificate of a
Senior Financial Officer of the Company specifying the calculation of the
Make-Whole Amount, if any.

 

-19-



--------------------------------------------------------------------------------

Section 10.3. Allocation of Partial Payments. In the case of each partial
payment of the Notes, the principal amount of the Notes to be paid shall be
allocated among all of the Notes at the time outstanding in proportion, as
nearly as practicable, to the respective unpaid principal amounts thereof.

Section 10.4. Surrender, Etc. In the case of each prepayment of Notes pursuant
to this Section 10, the principal amount of each Note to be prepaid shall mature
and become due and payable on the date fixed for such prepayment, together with
interest (including applicable default interest, if any) on such principal
amount accrued to such date and the applicable Make-Whole Amount as of the date
of such prepayment, if any. From and after such date, unless the Company shall
fail to pay such principal amount when so due and payable, together with the
interest (including applicable default interest, if any) and the Make-Whole
Amount, if any, interest on such principal amount shall cease to accrue. Any
Note paid or prepaid in full shall be surrendered to the Company and cancelled
and shall not be reissued, and no Note shall be issued in lieu of any prepaid
principal amount of any Note.

Section 10.5. Purchase of Notes. The Company will not, and will not permit any
of its Affiliates to, purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes except upon the payment or prepayment
of the Notes in accordance with the terms of this Agreement and the Notes.

Section 10.6. Make-Whole Amount. “Make-Whole Amount” means, with respect to a
Note, (a) prior to the date that is two (2) years following the Initial Closing,
an amount equal to (i) the Discounted Value of the Remaining Scheduled Payments
with respect to the Called Principal of such Note (provided that the amount
calculated pursuant to this clause (i) may in no event be less than 0.00%) plus
(ii) 5.00% of the Called Principal of such Note, (b) on or after the date that
is two (2) years following the Initial Closing, but prior to the date that is
four (4) years following the Initial Closing, 3.00% of the Called Principal of
such Note, (c) on or after the date that is four (4) years following the Initial
Closing, but prior to the date that is five (5) years following the Initial
Closing, 2.00% of the Called Principal of such Note, (d) on or after the date
that is five (5) years following the Initial Closing, but prior to the date that
is six (6) years following the Initial Closing, 1.00% of the Called Principal of
such Note, and (e) on or after the date that is six (6) years following the
Initial Closing, 0.00% of the Called Principal of such Note. For the purposes of
determining the Make-Whole Amount, the following terms have the following
meanings:

“Called Principal” means, with respect to a Note, the principal of such Note
that is to be paid or prepaid pursuant to Section 10.1 or Section 10.2 or has
become or is declared to be immediately due and payable pursuant to
Section 14.1, as the context requires.

“Discounted Value” means, with respect to the Called Principal of a Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

 

-20-



--------------------------------------------------------------------------------

“ Reinvestment Yield” means, with respect to the Called Principal of a Note,
0.50% over the yield to maturity implied by the yield(s) reported as of 10:00
a.m. (New York City time) on the second Business Day preceding the Settlement
Date with respect to such Called Principal, on the display designated as “Page
PX1” (or such other display as may replace Page PX1) on Bloomberg Financial
Markets for the most recently issued actively traded on-the-run U.S. Treasury
securities (“Reported”) having a maturity equal to the period from such
Settlement Date to the two (2) year anniversary of the Initial Closing. If there
are no such U.S. Treasury securities Reported having a maturity equal to such
period, then such implied yield to maturity will be determined by (a) converting
U.S. Treasury bill quotations to bond equivalent yields in accordance with
accepted financial practice and (b) interpolating linearly between the yields
Reported for the applicable most recently issued actively traded on-the-run U.S.
Treasury securities with the maturities (1) closest to and greater than such
period and (2) closest to and less than such period. The Reinvestment Yield
shall be rounded to the number of decimal places as appears in the interest rate
of the applicable Note.

If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of a Note, 0.50% over the yield to
maturity implied by the U.S. Treasury constant maturity yields reported, for the
latest day for which such yields have been so reported as of the second Business
Day preceding the Settlement Date with respect to such Called Principal, in
Federal Reserve Statistical Release H.15 (or any comparable successor
publication) for the U.S. Treasury constant maturity having a term equal to the
period from such Settlement Date to the two (2) year anniversary of the Initial
Closing of such Called Principal as of such Settlement Date. If there is no such
U.S. Treasury constant maturity having a term equal to the period from such
Settlement Date to the two (2) year anniversary of the Initial Closing, such
implied yield to maturity will be determined by interpolating linearly between
(1) the U.S. Treasury constant maturity so reported with the term closest to and
greater than such period and (2) the U.S. Treasury constant maturity so reported
with the term closest to and less than such period. The Reinvestment Yield shall
be rounded to the number of decimal places as appears in the interest rate of
the applicable Note.

“Remaining Scheduled Payments” means, with respect to the Called Principal of a
Note, all payments of interest on such Called Principal that would be due after
the Settlement Date and on or prior to the date that is two (2) years following
the Initial Closing with respect to such Called Principal if no payment of such
interest were made prior to its scheduled due date, provided that if such
Settlement Date is not a date on which interest payments are due to be made
under the Notes, then the amount of the next succeeding scheduled interest
payment (but only if such next succeeding scheduled interest payment shall occur
on or prior to the date that is two (2) years following the Initial Closing)
will be reduced by the amount of interest accrued to such Settlement Date and
required to be paid on such Settlement Date, provided, further, it shall be
assumed as if all payments of interest on such Called Principal that would be
due for the applicable period would be made in cash.

“Settlement Date” means, with respect to the Called Principal of a Note, the
date on which such Called Principal is to be paid or prepaid pursuant to
Section 10.1 or Section 10.2 or has become or is declared to be immediately due
and payable pursuant to Section 14.1, as the context requires.

 

-21-



--------------------------------------------------------------------------------

Section 10.7. Stated Maturity; Interest. The full principal balance outstanding
on the Notes shall be due and payable on the Maturity Date. At all times that
there is a principal balance outstanding on the Notes, interest shall accrue and
be due and payable from time to time in accordance with the terms of the Notes.

Section 10.8. Tax Matters. The terms of Exhibit 2 hereto are incorporated herein
by reference and shall apply as if set forth fully herein. All payments
hereunder shall be subject to such Exhibit.

SECTION 11. AFFIRMATIVE COVENANTS.

The Company covenants that so long as any of the Notes are outstanding:

Section 11.1. Compliance with Law. The Company will, and will cause each of its
Subsidiaries to, comply with all Laws to which each of them is subject,
including, without limitation, ERISA, Environmental Laws, the USA PATRIOT Act
and the other laws and regulations that are referred to in Section 7.14, and
will obtain and maintain in effect all licenses, certificates, permits,
franchises and other authorizations of Governmental Authorities necessary to the
ownership of their respective properties or to the conduct of their respective
businesses, in each case except to the extent that non-compliance with such Laws
or the failure to obtain or maintain in effect such licenses, certificates,
permits, franchises and other authorizations of Governmental Authorities would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Section 11.2. Insurance. The Company will, and will cause each of its
Subsidiaries to, maintain, with financially sound and reputable insurers,
insurance with respect to their respective properties and businesses against
such casualties and contingencies, of such types, on such terms and in such
amounts (including deductibles, co-insurance and self-insurance, if adequate
reserves are maintained with respect thereto) as is customary in the case of
companies engaged in the same or a similar business and similarly situated.

Section 11.3. Maintenance of Properties. Except as would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect, the
Company will, and will cause each of its Subsidiaries to, maintain and keep, or
cause to be maintained and kept, their respective properties in good repair,
working order and condition (other than ordinary wear and tear), so that the
business carried on in connection therewith may be properly conducted at all
times, provided that this Section shall not prevent the Company or any of its
Subsidiaries from discontinuing the operation and the maintenance of any of its
properties if such discontinuance is desirable in the conduct of its business.

Section 11.4. Payment of Taxes and Claims. The Company will, and will cause each
of its Subsidiaries to, file all Material tax returns required to be filed in
any jurisdiction and to pay and discharge (a) all taxes shown to be due and
payable on such returns and all other taxes, assessments, governmental charges,
or levies imposed on them or any of their properties, assets, income or
franchises, in each case to the extent such taxes and assessments have

 

-22-



--------------------------------------------------------------------------------

become due and payable and before they have become delinquent, and (b) all
claims for which sums have become due and payable that have or might become a
Lien on properties or assets of the Company or any Subsidiary, provided that
neither the Company nor any of its Subsidiaries need pay any such taxes or
assessments or claims referred to in clauses (a) and (b) above if (i) the
amount, applicability or validity thereof is contested by the Company or such
Subsidiary on a timely basis in good faith and in appropriate proceedings, and
the Company or a Subsidiary of the Company has established adequate reserves
therefor in accordance with GAAP on the books of the Company or such Subsidiary
or (ii) the nonpayment of all such taxes and assessments and claims in the
aggregate would not reasonably be expected to have a Material Adverse Effect.

Section 11.5. Corporate Existence, Etc. The Company will at all times preserve
and keep in full force and effect its legal existence. The Company will at all
times preserve and keep in full force and effect the legal existence of each of
its Subsidiaries and all rights and franchises of the Company and its
Subsidiaries unless, in the good faith judgment of the Company, the termination
of or failure to preserve and keep in full force and effect such legal
existence, right or franchise would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

Section 11.6. Board Observer. (a) From and after the Initial Closing until the
Board Observer Fall-Away, the Company shall cause one Oaktree Designee to be
appointed as a non-voting observer of the Board (the “Board Observer”). The
Board Observer shall be permitted to attend (whether in person or telephonically
at his or her election) and participate in all meetings of the Board; provided
that the Board Observer shall not (i) have any voting rights with respect to any
matters considered or determined by the Board or any committee thereof,
(ii) have any rights to attend or participate in meetings, sessions or
deliberations which do not include the Manager Board Members acting in their
capacity as such (for the avoidance of doubt, if an officer of the Company is
also a Manager Board Member and such person attends or participates in such a
meeting, session or deliberation solely in his or her capacity as an officer
(and not as a Manager Board Member) then the Board Observer shall have no right
to attend or participate therein), or (iii) be entitled to receive any
compensation in his or her capacity as the Board Observer. Any action taken by
the Board at any meeting will not be invalidated by the absence of the Board
Observer at such meeting. Notices of any meeting of the Board shall be
distributed to the Board Observer at substantially the same time as delivered to
other non-executive directors. Oaktree shall be permitted to remove the Board
Observer and/or appoint any successor Board Observer as it shall elect from time
to time; provided, that if such successor Board Observer is not an employee or
officer of Oaktree, such successor shall be reasonably satisfactory to the
Company. The Company shall not be responsible for paying, or reimbursing, the
expenses of the Board Observer in connection with attending any Board meetings.
Notwithstanding the foregoing, the Board Observer shall not be entitled to any
information, reports or other materials (i) in respect of which disclosure to
any holder of Notes (or their respective Representatives) is prohibited by any
applicable Law or any bona fide binding agreement with a party that is not an
Affiliate, (ii) is subject to attorney-client or similar privilege or
constitutes attorney work product that, in each case, would reasonably be
expected to be adversely affected as a result of such disclosure, (iii) related
to trade secrets of the Company or any of its Subsidiaries, (iv) that relates to
matters relating to the Company’s or any of its Subsidiaries’ relationship with
(A) Oaktree or its Non-Excluded Affiliates, any holder of Notes or Warrants (or
its Affiliates) and/or actions to be taken in connection with the Notes
Documents or any Debt of the Company held by Oaktree or its Non-

 

-23-



--------------------------------------------------------------------------------

Excluded Affiliates, including refinancings, amendments or modifications hereto
or thereto, or (B) to the extent such information, reports or other materials
are not distributed to the Manager Board Members, the Company’s external manager
(but only for so long as Oaktree, or any of its Non-Excluded Affiliates, holds
an equity interest in the Company’s external manager) or (v) to the extent such
information, reports or materials are not distributed to the Manager Board
Members, in respect of Oaktree’s interest in or relationship with the Company’s
external manager (but only for so long as Oaktree, or any of its Non-Excluded
Affiliates, holds an equity interest in the Company’s external manager).

(b) As a condition to the Oaktree Designee’s appointment as a non-voting
observer pursuant to this Section 11.6, the Oaktree Designee must provide to the
Company an undertaking in writing by the Oaktree Designee: (i) to be subject to,
bound by and duly comply with a standard confidentiality agreement in a form
acceptable to the Company and (ii) at the request of the Board to recuse himself
or herself from any deliberations or discussion of the Board or any committee
thereof to the extent regarding matters relating to (A) the Company’s or any of
its Subsidiaries’ relationship with Oaktree or its Non-Excluded Affiliates, any
holder of Notes or Warrants (or its Affiliates) and/or actions to be taken in
connection with the Notes Documents or any Debt of the Company held by Oaktree
or its Non-Excluded Affiliates, including refinancings, amendments or
modifications hereto or thereto, (B) to the extent such deliberations or
discussions do not involve the Manager Board Members, the Company’s external
manager (but only for so long as Oaktree, or any of its Non-Excluded Affiliates,
holds an equity interest in the Company’s external manager), or (C) to the
extent such deliberations or discussions do not involve the Manager Board
Members, Oaktree’s interest in or relationship with the Company’s external
manager (but only for so long as Oaktree, or any of its Non-Excluded Affiliates,
holds an equity interest in the Company’s external manager).

Section 11.7. Use of Proceeds. The proceeds of any issuance of Initial Notes or
Additional Notes shall be used for general corporate purposes, including
Investments, Restricted Payments (including Permitted Payments) and other
transactions not prohibited by this Agreement.

Section 11.8. Maintaining Records. The Company and its Subsidiaries shall
maintain all financial records in accordance with GAAP.

SECTION 12. NEGATIVE COVENANTS.

The Company covenants that so long as any of the Notes are outstanding:

Section 12.1. Limitation on Debt. The Company will not, and will not permit any
of its Subsidiaries to, create, assume or incur or in any manner be or become
liable in respect of any Debt, except for:

(a) (x) Debt incurred in the ordinary course of the Company’s and its
Subsidiaries’ businesses under Warehouse Lines, (y) Debt of the Company’s
Subsidiaries that are CLOs incurred in the ordinary course of the Company’s and
its Subsidiaries’ businesses, and (z) Debt incurred in the ordinary course of
the Company’s and its Subsidiaries’ businesses secured solely by any REO
Property;

 

-24-



--------------------------------------------------------------------------------

(b) the Notes (including the Initial Notes and any Additional Notes) and the
other Notes Documents;

(c) Debt listed on Schedule 12.1(c) outstanding on the Initial Closing and any
Permitted Refinancing thereof;

(d) Debt incurred in respect of bona fide hedge obligations in the ordinary
course of business and not for speculative purposes;

(e) Debt outstanding as of the Initial Closing under the Convertible Notes and
any Permitted Refinancing thereof;

(f) (x) Guarantees by any Subsidiary of the Company in respect of Debt otherwise
permitted hereunder (provided that the Company is not the borrower or issuer of
such Debt), (y) guarantees by any Subsidiary of the Company in respect of Debt
of the Company otherwise permitted hereunder (provided that the aggregate amount
of all such Debt incurred under this clause (f)(y) shall not exceed $5,000,000
at any time outstanding) and (z) guarantees by the Company in respect of Debt of
any of its Subsidiaries incurred under clauses (a), (d), (g) or (n);

(g) Debt in respect of capital leases, synthetic lease obligations and purchase
money obligations for fixed or capital assets within the limitations set forth
in Section 12.2; provided that the aggregate amount of all such Debt incurred
under this clause (g), together with all Debt incurred under clause (n), shall
not exceed $5,000,000 at any time outstanding;

(h) Debt in respect of performance bonds, bid bonds, appeal bonds, surety bonds
and completion guarantees and similar obligations not in connection with money
borrowed, in each case provided in the ordinary course of business, including
those incurred to secure health, safety and environmental obligations in the
ordinary course of business;

(i) Debt (i) resulting from a bank or other financial institution honoring a
check, draft or similar instrument in the ordinary course of business or
(ii) arising under or in connection with cash management services in the
ordinary course of business;

(j) Debt of (i) the Company owed to any of its Subsidiaries and (ii) any
Subsidiary of the Company owed to the Company or any of its other Subsidiaries;

(k) Debt consisting of the financing of insurance premiums payable within one
(1) year;

(l) any Debt of any Person who becomes a Subsidiary of the Company after the
date hereof (including as a result of acquisition of a Subsidiary by foreclosure
on Investments); provided that (i) such Debt is not created in contemplation of
or in connection with such Person becoming a Subsidiary of the Company and
(ii) such Debt exists on the date such Person becomes a Subsidiary;

(m) Subordinated Debt; and

 

-25-



--------------------------------------------------------------------------------

(n) Debt in an aggregate principal amount, together with all Debt incurred under
clause (g), not exceeding $5,000,000 at any time outstanding.

Section 12.2. Limitation on Liens. The Company will not, and will not permit any
of its Subsidiaries to, directly or indirectly create, incur, assume or permit
to exist (upon the happening of a contingency or otherwise), any Lien on or with
respect to any property or asset of the Company or any such Subsidiary, whether
now owned or held or hereafter acquired, except:

(a) Liens securing Debt permitted to be incurred pursuant to Section 12.1(a), so
long as such Liens only attach to property customarily securing such debt of the
Company and its Subsidiaries;

(b) Liens securing Debt permitted under Section 12.1(g); provided that (i) such
Liens do not at any time encumber any property other than the property financed
by such Debt and (ii) the Debt secured thereby does not exceed the purchase
price or construction or improvement cost of such fixed or capital asset;

(c) Liens securing Debt permitted to be incurred pursuant to Section 12.1(d);

(d) Liens listed on Schedule 12.2(d) existing on the Initial Closing and any
renewals or extensions thereof, provided that the property covered thereby is
not changed;

(e) deposits and pledges of cash securing (i) obligations incurred in respect of
workers’ compensation, unemployment insurance or other forms of governmental
insurance or benefits, (ii) the performance of bids, tenders, leases, contracts
(other than for the payment of money) and statutory obligations or
(iii) obligations on surety or appeal bonds, performance bonds and other
obligations of like nature, but only to the extent such deposits or pledges are
made or otherwise arise in the ordinary course of business;

(f) Liens of landlords and mortgagees of landlords (i) arising by statute or
under any lease or related contractual obligation entered into in the ordinary
course of business, (ii) on fixtures and movable tangible property located on
the real property leased or subleased from such landlord, (iii) for amounts not
yet due or that are being contested in good faith by appropriate proceedings
diligently conducted and (iv) for which adequate reserves or other appropriate
provisions are maintained on the books of such Person in accordance with GAAP;

(g) the title and interest of a lessor, sublessor, licensor or sublicensor in
and to property leased, licensed, subleased or sublicensed (other than through a
Capitalized Lease in the ordinary course of business), in each case extending
only to such property;

(h) judgment liens;

(i) rights of set-off or bankers’ liens upon deposits of cash in favor of banks
or other depository institutions, solely to the extent incurred in connection
with the maintenance of such deposit accounts in the ordinary course of business
and not to secure Debt;

 

-26-



--------------------------------------------------------------------------------

(j) Liens that are customary contractual rights of setoff relating to pooled
deposit or sweep accounts of the Company or any of its Subsidiaries to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business;

(k) easements, rights-of-way, restrictions (including zoning restrictions),
encroachments, protrusions, matters which would be disclosed by an accurate
survey or inspection of any real property and other similar encumbrances and
minor title defects affecting real property that do not in the aggregate
materially interfere with the ordinary conduct of the business of the Company or
any of its Subsidiaries;

(l) Liens for taxes, assessments or governmental charges that are not overdue or
that are being contested in good faith and by appropriate proceedings, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;

(m) statutory or common law Liens of warehousemen, mechanics, materialmen,
repairmen, construction contractors or other like Liens arising in the ordinary
course of business securing obligations that are not overdue or that are being
contested in good faith by appropriate proceedings, and in respect of which, if
applicable, the Company or applicable Subsidiary shall have set aside on its
books reserves in accordance with GAAP;

(n) any Lien existing on any property or asset prior to the acquisition thereof
by the Company or any of its Subsidiaries (including acquisition by foreclosure
of Investments); provided that (i) such Lien is not created in contemplation of
or in connection with such acquisition, and (ii) such Lien shall not apply to
any other property or assets of the Company or any Subsidiary of the Company;

(o) Liens securing Debt and other obligations in an aggregate amount exceeding
$1,000,000 at any time outstanding; and

(p) leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business that do not (i) interfere in any material respect with the
ordinary conduct of the business of the applicable Person, or (ii) secure any
Debt.

Section 12.3. Merger, Consolidation, Etc. The Company will not, and will not
permit any of its Subsidiaries to, consolidate or amalgamate with, merge with or
into or liquidate or dissolve into any other Person pursuant to any transaction,
except that (a) any such Subsidiary may consolidate or amalgamate with, merge
with or into or liquidate or dissolve into the Company or any other wholly-owned
Subsidiary of the Company, and (b) any Subsidiary of the Company may dissolve,
liquidate or wind up its affairs if it owns no material assets, engages in no
business and otherwise has no activities other than activities related to the
maintenance of its existence and good standing.

Section 12.4. Sale of Assets. The Company will not, and will not permit any of
its Subsidiaries to, sell, lease or otherwise dispose of any assets (other than
sales of inventory in the ordinary course of business, but including Equity
Interests in any of the Company’s Subsidiaries) of the Company and its
Subsidiaries; provided the foregoing shall not prevent any of the following:

(a) a liquidation or disposition of obsolete or worn-out property or property no
longer useful in their respective businesses by the Company or its Subsidiaries
in the ordinary course of business;

 

-27-



--------------------------------------------------------------------------------

(b) an asset sale, lease or other disposition of any assets (i) between the
Company and any Subsidiary of the Company or (ii) between any Subsidiaries of
the Company;

(c) an asset sale, lease or other disposition of any assets that is made for
Fair Market Value and at least 75% of the consideration for such asset sale,
lease or other disposition is in the form of cash or Cash Equivalents;

(d) the sale or disposition by a trustee, servicer, collateral agent or other
Person with a similar role under any collateralized loan obligation of assets
securing such collateral loan obligation;

(e) the sale or disposition of cash or Cash Equivalents in the ordinary course
of business;

(f) the sale, lease or other disposition of equipment or real property to the
extent that (A) such property is exchanged for credit against the purchase price
of similar replacement property or (B) the proceeds of such sale, lease or other
disposition are reasonably promptly applied to the purchase price of such
replacement property;

(g) any taking or condemnation of any property of the Company or any Subsidiary
by any Governmental Authority or any assets subject to a casualty;

(h) leases, licenses, subleases or sublicenses (including the provision of open
source software under an open source license) granted in the ordinary course of
business and on ordinary commercial terms that do not interfere in any material
respect with the business of the Company and its Subsidiaries;

(i) the sale, lease or other disposition of intellectual property rights that
are no longer used or useful in the business of the Company and its
Subsidiaries;

(j) the discount, write-off, charge-off or sale or other disposition of accounts
receivable overdue by more than 30 days or the sale of any such accounts
receivable for the purpose of collection to any collection agency, in each case
in the ordinary course of business;

(k) the unwinding of any hedge obligations in the ordinary course of business;

(l) Restricted Payments permitted by Section 12.9 (including Permitted Payments)
and Investments permitted by Section 12.8;

(m) the sale or other disposition of real estate mortgage loans and other
commercial real estate-related debt investments (including any instrument
evidencing the same) to the obligor or guarantor thereof in connection with
collection efforts with respect to the same in the ordinary course of the
Company’s and its Subsidiaries’ businesses; and

 

-28-



--------------------------------------------------------------------------------

(n) so long as no Event of Default shall have occurred and be continuing or
would result therefrom, the Company and its Subsidiaries may sell, transfer,
convey or otherwise dispose of assets in an aggregate amount of up to
$5,000,000.

Notwithstanding the foregoing, the Company will not, and will not permit any
Subsidiary of the Company to, sell, lease or otherwise dispose of a portion (but
not all) of the Equity Interests in any Subsidiary other than to the Company or
another Subsidiary of the Company.

Section 12.5. Nature of Business. Neither the Company nor any Subsidiary of the
Company will enter into any new line of business if, after entry into such new
line of business, the general nature of the business of the Company and its
Subsidiaries (taken on a consolidated basis) will no longer be the business
engaged in as of the date of the Initial Closing.

Section 12.6. Transactions with Affiliates. The Company will not, and will not
permit any Subsidiary of the Company to enter into directly or indirectly any
transaction or group of related transactions with or for the benefit of any
Affiliate (other than the Company or another Subsidiary of the Company)
involving aggregate consideration in excess of $500,000, except (a) Restricted
Payments permitted by Section 12.9 and (b) transactions in the ordinary course
of business and on terms that are no less favorable to the Company or such
Subsidiary than terms that would be obtained from a Person who is not an
Affiliate (for the avoidance of doubt, the management agreement with the
Company’s external manager shall be deemed to fall within this exception (b)).

Section 12.7. Terrorism Sanctions Regulations. The Company will not and will not
permit any of its Subsidiaries (a) to become (including by virtue of being owned
or controlled by a Blocked Person), own or control a Blocked Person or any
Person that is the target of sanctions imposed by the United Nations or by the
European Union, or (b) directly or indirectly to have any investment in or
engage in any dealing or transaction (including, without limitation, any
investment, dealing or transaction involving the proceeds of the Notes) with any
Person if such investment, dealing or transaction (i) would cause any holder to
be in violation of any applicable United States (federal or state)
anti-terrorism law or regulation applicable to such holder, or (ii) is
prohibited by or subject to sanctions under any U.S. Economic Sanctions, or
(c) to engage, nor shall any Affiliate of either engage, in any activity that
would subject such Person or any holder to sanctions under CISADA or any similar
law or regulation with respect to Iran or any other country that is subject to
U.S. Economic Sanctions.

Section 12.8. Investments. The Company shall not, and shall not permit any
Subsidiary to, make any Investments in any third-party person, including joint
ventures, other than:

(a) Investments listed on Schedule 12.8(a) outstanding on the Initial Closing;

(b) Investments in the Company or any Subsidiary;

(c) originating, purchasing, participating in, holding and managing commercial
real estate mortgage loans and other commercial real estate-related debt
investments (including any instrument evidencing the same and any instrument,
security or other asset acquired through collection efforts with respect to the
same), and all files, documents, agreements, real estate, collections and other
related rights and assets in the ordinary course of business;

 

-29-



--------------------------------------------------------------------------------

(d) Investments in Cash Equivalents;

(e) Guarantees permitted by Section 12.1;

(f) extensions of trade credit in the ordinary course of business (including any
instrument evidencing the same and any instrument, security or other asset
acquired through collection efforts with respect to the same);

(g) Investments consisting of the indorsement by the Company or any Subsidiary
of negotiable instruments payable to such Person for deposit or collection in
the ordinary course of business;

(h) to the extent constituting an Investment, transactions otherwise permitted
by Section 12.1, Section 12.3 and Section 12.9;

(i) any Investment of any Person who becomes a Subsidiary of the Company after
the date hereof (including as a result of acquisition of a Subsidiary by
foreclosure on Investments); provided that such Investment is not created in
contemplation of or in connection with such Person becoming a Subsidiary of the
Company;

(j) Investments which are Permitted Acquisitions;

(k) Investments in REO Property; and

(l) other Investments in an aggregate amount outstanding at any time not to
exceed $5,000,000.

Section 12.9. Restricted Payments. (a) The Company shall not, and shall not
permit any Subsidiary of the Company, directly or indirectly, to (i) declare or
pay any dividend or make any distribution on or in respect of its equity
interests (including any such payment in connection with any merger or
consolidation to which the Company is a party) except

(x) dividends or distributions payable solely in common equity interests of the
Company and

(y) dividends or distributions payable to the Company or any Subsidiary in cash
or other property, or (ii) purchase, redeem, retire or otherwise acquire for
value any equity interests of the Company or any Subsidiary of the Company (any
such dividend, distribution, purchase, repurchase, redemption, defeasance, other
acquisition or retirement being herein referred to as a “Restricted Payment”).

(b) The provisions of Section 12.9(a) shall not prohibit any of the following
(each a “Permitted Payment”):

(1) dividends and distributions in respect of Common Stock made in the ordinary
course not to exceed 100% of Core Earnings during the period in which such
dividends or distributions are made; provided that dividends and distributions
in respect of Common Stock shall be permitted to be made in excess of 100% of
Core Earnings if necessary to maintain the Company’s status as a REIT and to
avoid paying any corporate tax at the REIT level;

 

-30-



--------------------------------------------------------------------------------

(2) dividends and distributions in respect of the Company’s 8.625%
Fixed-to-Floating Series C Cumulative Redeemable Preferred Stock;

(3) other Restricted Payments in an aggregate amount not to exceed $5,000,000;
and

(4) the items set forth on Schedule 12.9.

Section 12.10. Restrictive Agreements. The Company shall not, and shall not
permit any Subsidiary of the Company to, enter into any contractual obligation
that encumbers or restricts the ability of any such Person to (x) make
Restricted Payments to the Company or any Subsidiary of the Company, (y) pay
Debt or other obligations owed to the Company or any Subsidiary of the Company
or (z) make loans or advances to the Company or any Subsidiary of the Company;
provided that the foregoing shall not apply to restrictions and conditions
imposed by: (A) applicable Law, (B) any Notes Document, or (C) any Debt
permitted to be incurred pursuant to Section 12.1; provided that in the case of
this clause (C), (i) at the time of any such incurrence after the Initial
Closing, the Company reasonably determines in good faith that such restriction
shall not impair the ability of the Company to satisfy the Obligations and
(ii) such restrictions and conditions are customary for Debt of such type, and
(D) any restrictions or conditions existing on the date of the Initial Closing
and listed on Schedule 12.10.

Section 12.11. Organization Documents. The Company shall not, and shall not
permit any Subsidiary of the Company, to amend its Organization Documents in any
respect that would reasonably be expected to be adverse to the holders of the
Notes without the prior written consent of the Required Holders.

SECTION 13. EVENTS OF DEFAULT.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

(a) the Company defaults in the payment of any principal or Make-Whole Amount,
if any, on any Note when the same becomes due and payable, whether at maturity
or at a date fixed for prepayment or by declaration or otherwise; or

(b) the Company defaults in the payment of any interest on any Note after the
same becomes due and payable and such failure shall continue to be unremedied
for a period of three or more Business Days; or

(c) the Company or any Subsidiary of the Company defaults in the performance of
or compliance with any term contained in Section 12; or

 

-31-



--------------------------------------------------------------------------------

(d) the Company or any Subsidiary of the Company defaults in the performance of
or compliance with any term contained herein (other than those referred to in
paragraphs (a), (b) and (c) of this Section 13), and such default is not
remedied within thirty (30) days after the earlier of (i) a Responsible Officer
obtaining knowledge of such default and (ii) the Company receiving written
notice of such default from any holder of a Note (any such written notice to be
identified as a “notice of default” and to refer specifically to this paragraph
(d) of Section 13); or

(e) any representation or warranty made in writing by or on behalf of the
Company or any Subsidiary of the Company by any officer of the Company or any
such Subsidiary in this Agreement, any other Notes Document or in any writing
furnished in connection with the transactions contemplated hereby proves to have
been false or incorrect in any material respect on the date as of which made and
such false or incorrect representation or warranty is not remedied within thirty
(30) days after the earlier of (i) a Responsible Officer obtaining knowledge of
such false or incorrect representation and (ii) the Company receiving written
notice of such false or incorrect representation from any holder of a Note (any
such written notice to be identified as a “notice of default” and to refer
specifically to this paragraph (e) of Section 13); or

(f) the Company or any of its Subsidiaries (i) fails to make any payment beyond
the applicable grace period with respect thereto, if any (whether by scheduled
maturity or interest payment, required prepayment, acceleration, demand or
otherwise) in respect of one or more items of Debt (other than the Debt
hereunder) having an aggregate principal amount in excess of $20,000,000, or
(ii) is in default (as principal or as guarantor or other surety) in the
performance of or compliance with any term of one or more items of Debt having
an unpaid principal amount aggregating in excess of $20,000,000 or any mortgage,
indenture or other agreement relating thereto, or any other condition exists,
and as a consequence of such default or condition such Debt has become, or has
been declared, due and payable before its stated maturity or before its
regularly scheduled dates of payment (and regardless of whether such Debt shall
have been paid in full following any such acceleration); or

(g) the Company or any Significant Subsidiary of the Company (i) is generally
not paying, or admits in writing its inability to pay, its debts as they become
due, (ii) files, or consents by answer or otherwise to the filing against it of,
a petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction, (iii) makes
an assignment for the benefit of its creditors, (iv) consents to the appointment
of a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, or (v) is
adjudicated as insolvent or to be liquidated; or

(h) a Governmental Authority of competent jurisdiction enters an order
appointing, without consent by the Company or any Significant Subsidiary of the
Company, a custodian, receiver, trustee or other officer with similar powers
with respect to the Company or such Significant Subsidiary or with respect to
any substantial part of its property, or constituting an order for relief or
approving a petition for relief or reorganization or any other petition in
bankruptcy or for liquidation or to take advantage of any bankruptcy or
insolvency law of any jurisdiction, or ordering the dissolution, winding-up or
liquidation of the Company or any Significant Subsidiary, or any such petition
shall be filed against the Company or any Significant Subsidiary and such
petition shall not be dismissed within 60 days; or

 

-32-



--------------------------------------------------------------------------------

(i) a final judgment or judgments for the payment of money aggregating in excess
of $25,000,000 (except to the extent covered by valid and collectible insurance
as to which the insurer does not dispute coverage (other than a reservation of
rights letter delivered in the ordinary course)) are rendered against one or
more of the Company or any Subsidiary of the Company and which judgments are
not, within 30 days after entry thereof, bonded, discharged or stayed pending
appeal, or are not discharged within 30 days after the expiration of such stay;
or

(j) (i) any material provision of any Notes Document ceases to be in full force
and effect other than as expressly permitted thereunder or following
satisfaction in full of all Obligations or (ii) the Company denies in writing
that it has any or further liability under any Notes Document, or purports in
writing to revoke or rescind any Notes Document, other than following
satisfaction in full of all Obligations; or

(k) if (i) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under section 412 of
the Code, (ii) a notice of intent to terminate any Plan shall have been filed
with the PBGC or the PBGC shall have instituted proceedings under section 4042
of ERISA to terminate or appoint a trustee to administer any Plan or the PBGC
shall have notified the Company or any ERISA Affiliate that a Plan may become a
subject of any such proceedings, (iii) the aggregate “amount of unfunded benefit
liabilities” (within the meaning of section 4001(a)(18) of ERISA) under all
Plans, determined in accordance with Title IV of ERISA, shall exceed 5% of
Consolidated Net Worth, (iv) the Company or any ERISA Affiliate shall have
incurred or is reasonably expected to incur any liability pursuant to Title I or
IV of ERISA (other than to satisfy the minimum funding standards of ERISA or to
pay required premiums to the PBGC) or the penalty or excise tax provisions of
the Code relating to employee benefit plans, (v) the Company or any ERISA
Affiliate withdraws from any Multiemployer Plan, or (vi) the Company or any
Subsidiary establishes or amends any employee welfare benefit plan that provides
post-employment welfare benefits in a manner that would increase the liability
of the Company or any Subsidiary thereunder; and any such event or events
described in clauses (i) through (vi) above, either individually or together
with any other such event or events, would reasonably be expected to have a
Material Adverse Effect. As used in this Section 11(k), the terms “employee
benefit plan” and “employee welfare benefit plan” shall have the respective
meanings assigned to such terms in section 3 of ERISA; or

(l) the Company ceases to qualify as a REIT in any taxable year.

SECTION 14. REMEDIES ON DEFAULT, ETC.

Section 14.1. Acceleration. (a) If an Event of Default described in paragraph
(g) or (h) of Section 13 has occurred, all the Notes then outstanding shall
automatically become immediately due and payable and all commitments or
obligations of any Purchaser to purchase any Additional Notes shall be
terminated.

(b) If any Event of Default (other than those described in paragraph (g) or (h)
of Section 13) has occurred and is continuing, the Required Holders may at any
time at its or their option, by notice or notices to the Company, declare all
the Notes then outstanding to be immediately due and payable and terminate all
commitments or obligations of the Purchasers to purchase any Additional Notes.

 

-33-



--------------------------------------------------------------------------------

(c) Upon any Note becoming due and payable under this Section 14.1, whether
automatically or by declaration, such Note will forthwith mature and the entire
unpaid principal amount of such Note, plus (i) all accrued and unpaid interest
thereon (including applicable default interest, if any), plus (ii) the
applicable Make-Whole Amount, if any, shall all be immediately due and payable,
in each and every case without presentment, demand, protest or further notice,
all of which are hereby waived. The Company acknowledges, and the parties hereto
agree, that each holder of a Note has the right to maintain its investment in
the Notes free from repayment by the Company (except as herein specifically
provided for), and that the provision for payment of a Make-Whole Amount, if
any, by the Company in the event that the Notes are prepaid, paid prior to their
maturity or are accelerated as a result of an Event of Default, is intended to
provide compensation for the deprivation of such right under such circumstances.

Without limiting the generality of the foregoing, in the event the Notes are
accelerated or otherwise become due prior to the Maturity Date, in each case, in
respect of any Event of Default (including, but not limited to, upon the
occurrence of an Event of Default arising under Section 13(g) or
Section 13(h)(including the acceleration of claims by operation of law)), the
Make- Whole Amount with respect to an optional redemption pursuant to
Section 10.2 will also be due and payable as though the Notes were optionally
redeemed and shall constitute part of the Obligations, in view of the
impracticability and extreme difficulty of ascertaining actual damages and by
mutual agreement of the parties as to a reasonable calculation of each holder’s
of Notes’ lost profits as a result thereof. Any premium (including the
Make-Whole Amount) payable above shall be presumed to be the liquidated damages
sustained by each holder of Notes as the result of the early redemption and the
Company agrees that it is reasonable under the circumstances currently existing.
The premium (including the Make-Whole Amount) shall also be payable in the event
the Notes (and/or this Agreement) are satisfied or released by foreclosure
(whether by power of judicial proceeding), deed in lieu of foreclosure or by any
other means. THE COMPANY EXPRESSLY WAIVES (TO THE FULLEST EXTENT IT MAY LAWFULLY
DO SO) THE PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR LAW THAT PROHIBITS OR
MAY PROHIBIT THE COLLECTION OF THE FOREGOING PREMIUM (INCLUDING THE MAKE-WHOLE
AMOUNT) IN CONNECTION WITH ANY SUCH ACCELERATION. The Company expressly agrees
(to the fullest extent it may lawfully do so) that: (A) the premium (including
the Make-Whole Amount) is reasonable and is the product of an arm’s length
transaction between sophisticated business people, ably represented by counsel;
(B) the premium (including the Make-Whole Amount) shall be payable
notwithstanding the then prevailing market rates at the time payment is made;
(C) there has been a course of conduct between Purchasers and the Company giving
specific consideration in this transaction for such agreement to pay the premium
(including the Make-Whole Amount); and (D) the Company shall be estopped
hereafter from claiming differently than as agreed to in this paragraph. The
Company expressly acknowledges that its agreement to pay the premium (including
the Make-Whole Amount) to holders of the Notes as herein described is a material
inducement to the Purchasers to purchase the Notes.

 

-34-



--------------------------------------------------------------------------------

Section 14.2. Other Remedies. If any Event of Default has occurred and is
continuing, and irrespective of whether any Notes have become or have been
declared immediately due and payable under Section 14.1, the holder of any Note
at the time outstanding may proceed to protect and enforce the rights of such
holder by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein or in any
Note, or for an injunction against a violation of any of the terms hereof or
thereof, or in aid of the exercise of any power granted hereby or thereby or by
law or otherwise.

Section 14.3. Rescission. At any time after any Notes have been declared due and
payable pursuant to clause (b) of Section 14.1, the Required Holders, by written
notice to the Company, may rescind and annul any such declaration and its
consequences if (a) the Company has paid all overdue interest on the Notes, all
principal of and Make-Whole Amount, if any, on any Notes that are due and
payable and are unpaid other than by reason of such declaration, and all
interest on such overdue principal, Make-Whole Amount, if any, and (to the
extent permitted by applicable law) any amounts outstanding under the Notes, at
the Default Rate, (b) all Events of Default and Defaults, other than non-payment
of amounts that have become due solely by reason of such declaration, have been
cured or have been waived pursuant to Section 19, and (c) no judgment or decree
has been entered for the payment of any monies due pursuant hereto or to the
Notes. No rescission and annulment under this Section 14.3 will extend to or
affect any subsequent Event of Default or Default or impair any right consequent
thereon.

Section 14.4. No Waivers or Election of Remedies, Expenses, Etc. No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement, any Notes Document or by any Note upon any holder thereof shall
be exclusive of any other right, power or remedy referred to herein or therein
or now or hereafter available at law, in equity, by statute or otherwise.
Without limiting the obligations of the Company under Section 17, the Company
will pay to the holder of each Note on demand such further amount as shall be
sufficient to cover all costs and expenses of such holder incurred in any
enforcement or collection under this Section 14, including, without limitation,
reasonable attorneys’ fees, expenses and disbursements.

SECTION 15. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

Section 15.1. Registration of Notes. The Company shall keep at its principal
executive office a register for the registration and registration of transfers
of Notes. The name and address of each holder of one or more Notes, each
transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. Prior to due presentment for
registration of transfer, the Person in whose name any Note shall be registered
shall be deemed and treated as the owner and holder thereof for all purposes
hereof, and the Company shall not be affected by any notice or knowledge to the
contrary. The Company shall give to any holder of a Note promptly upon request
therefor, a complete and correct copy of the names and addresses of all
registered holders of Notes. This Section 15.1 shall be construed so that the
Notes are at all times maintained in “registered form” within the meaning of
Sections 163(f), 871(h)(2) and 881(c)(2) of the Code. In addition to and not in
limitation of any representations contained herein, each holder of Notes
acknowledges and agrees that the Notes have not been registered under the
Securities Act and may not be transferred except pursuant to registration or an
exemption therefrom.

 

-35-



--------------------------------------------------------------------------------

Section 15.2. Transfer Restrictions

(a) Any Purchaser may at any time Transfer to one or more transferees, all or a
portion of its Notes at the time owing to it, with the prior consent (such
consent not to be unreasonably withheld, conditioned or delayed) of the Company;
provided that no consent of the Company shall be required (x) after the
occurrence and during the continuance of a Default or Event of Default, (y) in
connection with the Transfer of such Notes to a Purchaser or an Affiliate of any
Purchaser (but only (1) if the transferee agrees in writing prior to such
Transfer for the express benefit of the Company (in form and substance
reasonably satisfactory to the Company and with a copy thereof to be furnished
to the Company) to be bound by the terms of this Agreement and the Warrants, and
(2) if the transferee and the transferor agree in writing prior to such Transfer
for the express benefit of the Company (in form and substance reasonably
satisfactory to the Company and with a copy thereof to be furnished to the
Company) that the transferee shall Transfer such Notes so Transferred back to
the transferor at or before such time as the transferee ceases to be a Purchaser
or an Affiliate of any Purchaser; provided, however that clauses (1) and (2)
above shall not apply for so long as the Transfer is an indirect transfer and
the record holder of the transferred Notes is already a Purchaser), or (z) in
connection with any pledge of the Notes. Subject to the immediately preceding
sentence, upon surrender of any Note at the principal executive office of the
Company for registration of Transfer (and in the case of a surrender for
registration of Transfer, duly endorsed or accompanied by a written instrument
of Transfer duly executed by the registered holder of such Note or its attorney
duly authorized in writing and accompanied by the address for notices of each
transferee of such Note or part thereof), the Company shall execute and deliver,
at the Company’s expense (except as provided below), one or more new Notes (as
requested by the holder thereof) in exchange therefor, in an aggregate principal
amount equal to the unpaid principal amount of the surrendered Note; provided
that, such new Notes shall be in electronic form (in “portable document format”
(“.pdf”) form or any other electronic form). Each such new Note shall be
substantially in the form of Exhibit 1. Each such new Note shall be dated and
bear interest from the date to which interest shall have been paid on the
surrendered Note or dated the date of the surrendered Note if no interest shall
have been paid thereon. The Company may require payment of a sum sufficient to
cover any stamp tax or governmental charge imposed in respect of any such
transfer of Notes. Notes shall not be transferred in denominations of less than
$1,000,000, provided that, if necessary to enable the registration of transfer
by a holder of its entire holding of Notes, one Note may be in a denomination of
less than $1,000,000. Any attempted Transfer in violation of this Section 15.2
shall be null and void ab initio. Any Transfer of all or a portion of the Notes
shall comply with federal and state securities Laws.

(b) Notwithstanding anything to the contrary herein, the Purchasers will not,
and will cause their Affiliates not to, at any time, directly or indirectly
(without the prior written consent of the Board), Transfer any Warrants or
shares of Common Stock that were issued upon exercise of Warrants to any Person
that is actually known to be a Schedule 13 Filer or an Activist Investor;
provided that the foregoing shall not restrict Transfers (1) that have been
approved by the Board or, in the case of a tender offer or exchange offer, that
have been recommended by the Board or as to which the Board has otherwise taken
a neutral position as of the fifth Business Day prior to the expiration date of
such offer, in each case, subject to such conditions as the Board determines,
(2) into the public market pursuant to a bona fide, underwritten public
offering, in each case made pursuant to the registration rights set forth in the
Warrants or

 

-36-



--------------------------------------------------------------------------------

through a bona fide sale to the public without registration effected pursuant to
Rule 144 under the Securities Act, or (3) to a broker-dealer in a block sale so
long as such broker-dealer is purchasing such securities for its own account and
makes block trades in the ordinary course of its business; provided that the
prohibitions in this Section 15.2(b) shall not apply to MassMutual. In addition,
notwithstanding the foregoing, Oaktree Purchaser shall not, and shall cause its
Affiliates not to, Transfer any Warrants or shares of Common Stock that were
issued upon exercise of Warrants to MassMutual.

Section 15.3. Replacement of Notes.

(a) Upon receipt by the Company of evidence reasonably satisfactory to it of the
ownership of and the loss, theft, destruction or mutilation of any Note, and

(b) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $50,000,000, such Person’s own unsecured agreement of indemnity
shall be deemed to be satisfactory), and

(c) in the case of mutilation, upon surrender and cancellation thereof,

the Company at its own expense shall execute and deliver, in lieu thereof, a new
Note, dated and bearing interest from the date to which interest shall have been
paid on such lost, stolen, destroyed or mutilated Note or dated the date of such
lost, stolen, destroyed or mutilated Note if no interest shall have been paid
thereon.

SECTION 16. PAYMENTS ON NOTES.

The Company will pay all sums becoming due on such Note for principal,
Make-Whole Amount, if any, and interest by the method and at the address the
holder of the Note shall have from time to time specified to the Company in
writing for such purpose, without the presentation or surrender of such Note or
the making of any notation thereon, except that upon written request of the
Company made concurrently with or reasonably promptly after payment or
prepayment in full of any Note, such Purchaser shall surrender such Note for
cancellation, reasonably promptly after any such request, to the Company at its
principal executive office.

SECTION 17. EXPENSES, ETC.

Section 17.1. Transaction Expenses. The Company will pay all reasonable
documented costs and expenses (including reasonable attorneys’ fees of one firm
of special counsel for all holders of Notes) incurred by each Purchaser or
holder of a Note in connection with any amendments, waivers or consents under or
in respect of this Agreement or the Notes (whether or not such amendment, waiver
or consent becomes effective). The Company shall also pay the reasonable
documented out of pocket costs and expenses incurred by each Purchaser or holder
of a Note in enforcing or defending (or determining whether or how to enforce or
defend) any rights under this Agreement or the Notes (limited to a single law
firm representing all Purchasers and holders) to the extent such Purchaser or
holder is successful in such enforcement or defense. In addition, the Company
will also pay the reasonable documented out of pocket costs and expenses of each
Purchaser or holder of a Note (i) except in connection with a lawsuit adverse

 

-37-



--------------------------------------------------------------------------------

to the Company or its Subsidiaries (but subject to the immediately preceding
sentence), in responding to any subpoena or other legal process or informal
investigative demand issued in connection with this Agreement or the Notes, or
by reason of being a holder of any Note (but only so long as such subpoena or
other legal proceeding arises out of matters which are related to the Company
and its Subsidiaries), and (ii) the costs and expenses, including financial
advisors’ fees, incurred in connection with any work-out or restructuring of the
transactions contemplated hereby and by the Notes (limited to a single financial
advisor and single law firm representing all Purchasers and holders). The
Company will pay, and will save each Purchaser and each other holder of a Note
harmless from, all claims in respect of any fees, costs or expenses, if any, of
brokers and finders in connection with the transactions contemplated hereby
(other than those retained by the Purchasers or any other holders).

Section 17.2. Survival. The obligations of the Company under this Section 17
will survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement or the Notes, and the termination of
this Agreement.

SECTION 18. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement, the Warrants and the Notes, the purchase or
Transfer by any Purchaser of any Note, any Warrant or any portion of either or
interest therein and the payment of any Note or exercise of any Warrant, and may
be relied upon by any subsequent holder of a Note or Warrant, regardless of any
investigation made at any time by or on behalf of such Purchaser or any other
holder of a Note or Warrant; provided, that no representation or warranty shall
be deemed to be made as of any time other than (i) at the time of the Initial
Closing, (ii) at the time of any Subsequent Closing or (iii) as otherwise
specified in the specific representation or warranty. All statements contained
in any certificate or other instrument delivered by or on behalf of the Company
or any Subsidiary of the Company pursuant to this Agreement or the Warrants
shall be deemed representations and warranties of the Company or such Subsidiary
under this Agreement or the Warrants, as applicable, and subject to the proviso
set forth in the immediately proceeding sentence. Subject to the preceding
sentence, this Agreement, the Warrants, the Notes Documents and the Notes embody
the entire agreement and understanding between each Purchaser and the Company
and supersede all prior agreements and understandings relating to the subject
matter hereof.

SECTION 19. AMENDMENT AND WAIVER.

Section 19.1. Requirements. This Agreement, the Notes Documents and the Notes
may be amended, and the observance of any term hereof or of the Notes Documents
or the Notes may be waived (either retroactively or prospectively), with (and
only with) the written consent of the Company and the Required Holders, except
that (a) no amendment or waiver of any of the provisions of Sections 1, 2, 3, 4,
5, 6, 7, 8, or 23, or any defined term (as it is used therein), will be
effective as to any Purchaser unless consented to by such Purchaser in writing
and (b) no such amendment or waiver may, without the written consent of the
holder of each Note at the time outstanding affected thereby, (i) subject to the
provisions of Section 14 relating to acceleration or rescission, change the
amount or time of any prepayment or payment of principal of, or reduce the rate
or change the time of payment or method of computation of interest or of the
Make-Whole

 

-38-



--------------------------------------------------------------------------------

Amount on the Notes, (ii) change the percentage of the principal amount of the
Notes the holders of which are required to consent to any such amendment or
waiver, (iii) amend any of Sections 10 (except as set forth in the second
sentence of Section 10.2), 13(a), 13(b), 14, 19 or 22, or (iv) subordinate, in
right of payment, any of the Obligations.

Section 19.2. Solicitation of Holders of Notes.

(a) Solicitation. The Company will promptly provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes. The Company will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to the provisions
of this Section 19 to each holder of outstanding Notes promptly following the
date on which it is executed and delivered by, or receives the consent or
approval of, the requisite holders of Notes.

(b) Payment. The Company will not directly or indirectly pay or cause to be paid
any remuneration, whether by way of supplemental or additional interest, fee or
otherwise, or grant any security, to any holder of Notes as consideration for or
as an inducement to the entering into by any holder of Notes of any waiver or
amendment of any of the terms and provisions hereof or of the Notes unless such
remuneration is concurrently paid, or security is concurrently granted, on the
same terms, ratably to each holder of Notes then outstanding whether or not such
holder consented to such waiver or amendment.

(c) Consent in Contemplation of Transfer. Any consent made pursuant to this
Section 19 by a holder of Notes that has transferred or has agreed to transfer
its Notes to the Company, any Subsidiary or any Affiliate of the Company and has
provided or has agreed to provide such written consent as a condition to such
transfer shall be void and of no force or effect except solely as to such
holder, and any amendments effected or waivers granted or to be effected or
granted that would not have been or would not be so effected or granted but for
such consent (and the consents of all other holders of Notes that were acquired
under the same or similar conditions) shall be void and of no force or effect
except solely as to such holder.

Section 19.3. Binding Effect, Etc. Any amendment or waiver consented to as
provided in this Section 19 applies equally to all holders of Notes and is
binding upon them and upon each future holder of any Note and upon the Company
without regard to whether such Note has been marked to indicate such amendment
or waiver. No such amendment or waiver will extend to or affect any obligation,
covenant, agreement, Default or Event of Default not expressly amended or waived
or impair any right consequent thereon. No course of dealing between the Company
and the holder of any Note nor any delay in exercising any rights hereunder or
under any Note shall operate as a waiver of any rights of any holder of such
Note or of the Company.

Section 19.4. Notes Held by Company, Etc. Solely for the purpose of determining
whether the holders of the requisite percentage of the aggregate principal
amount of Notes then outstanding approved or consented to any amendment, waiver
or consent to be given under this Agreement, the Notes Documents or the Notes,
or have directed the taking of any action provided herein, the Notes Documents
or in the Notes to be taken upon the direction of the holders of a specified
percentage of the aggregate principal amount of Notes then outstanding, Notes
directly or indirectly owned by the Company or any of its Affiliates shall be
deemed not to be outstanding.

 

-39-



--------------------------------------------------------------------------------

SECTION 20. NOTICES.

Except to the extent otherwise provided in Section 9.4, all notices and
communications provided for hereunder shall be in writing and sent by (1) e-mail
and (2) accompanied by either (x) a registered or certified mailing with return
receipt requested (postage prepaid) or (y) delivery by a recognized overnight
delivery service (charges prepaid). Any such notice must be sent: (i) if to any
holder of any Note, to the e-mail and mail address provided by such holder to
the Company in writing, or (ii) if to the Company, to the Company at its e-mail
address provided to the holders of the Notes.

Notices under this Section 20 will be deemed given only when actually received.

SECTION 21. REPRODUCTION OF DOCUMENTS.

This Agreement, the Notes Documents and all documents relating thereto,
including, without limitation, (a) consents, waivers and modifications that may
hereafter be executed,

(b) documents received by each Purchaser at the Closing (except the Notes
themselves), and

(c) financial statements, certificates and other information previously or
hereafter furnished to each Purchaser, may be reproduced by such Purchaser by
any photographic, photostatic, microfilm, microcard, miniature photographic or
other similar process and such Purchaser may destroy any original document so
reproduced. The Company agrees and stipulates that, to the extent permitted by
applicable law, any such reproduction (other than the Notes) shall be admissible
in evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 21 shall not prohibit the
Company or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction.

SECTION 22. CONFIDENTIAL INFORMATION.

For the purposes of this Section 22, “Confidential Information” means
Information delivered before or after the date of this Agreement to a Purchaser
or holder of Notes, provided that such term does not include Information that
(a) other than as a result of a disclosure by any Purchaser or any holder of
Notes or, in either case, its employees or agents in violation of this
Section 22, was publicly known, (b) other than as a result of a disclosure by
any Purchaser or any holder of Notes or, in either case, its employees or agents
in violation of this Section 22, is or becomes publicly known through no act or
omission by such Purchaser or any holder of Notes or, in either case, any Person
acting on such Purchaser’s or holder’s behalf, (c) other than as a result of a
disclosure by any Purchaser or any holder of Notes or, in either case, its
employees or agents in violation of this Section 22, otherwise becomes known to
such Purchaser or holder of Notes other than through disclosure by the Company,
any Subsidiary of the Company or their respective

 

-40-



--------------------------------------------------------------------------------

Representatives and from a source which such Purchaser or holder of Notes
reasonably believes is not subject to a prohibition against disclosing such
Information, or (d) constitutes financial statements delivered to such Purchaser
or holder of Notes under Section 9.1 that are otherwise publicly available. For
the purposes of this Section 22, “Information” means information concerning the
Company or its Subsidiaries, irrespective of its source or form of
communication, furnished by or on behalf of the Company, any of its Subsidiaries
or their respective Representatives, including notes, analyses, compilations,
studies or other documents or records prepared by any Purchaser or holder of
Notes, which contain or reflect or were generated from information supplied by
or on behalf of the Company or its Subsidiaries. Each Purchaser and holder of
Notes will, and will cause its Affiliates and their respective Representatives
to, keep confidential any Confidential Information and to use the Confidential
Information solely for the purposes of monitoring, administering or managing the
Notes and such Purchaser’s or such holder’s (as applicable) investment in the
Company made pursuant to this Agreement (a “Permitted Purpose”); provided that
such Purchaser or holder of Notes may deliver or disclose Confidential
Information to (i) such Purchaser’s or holders’ Representatives (to the extent
such disclosure reasonably relates to the Permitted Purpose) and provided that
each such recipient shall be informed of the confidential nature of the
Confidential Information and shall agree to keep the Confidential Information
confidential, (ii) such Purchaser’s or holder’s outside accounting firm and law
firm (to the extent such disclosure reasonably relates to the Permitted Purpose)
and provided that each such recipient shall be informed of the terms of this
Section 22 and of the confidential nature of the Confidential Information and
shall agree to keep the Confidential Information confidential in accordance with
this Section 22, (iii) any other Purchaser or holder of any Note, (iv) any
Person to which such Purchaser or holder of Notes sells or offers to sell such
Note or any part thereof or any participation therein (if such Person has
entered into an agreement prior to its receipt of such Confidential Information
agreeing to be bound by the provisions of this Section 22 and the Company is a
third party beneficiary of such agreement), (v) any federal or state regulatory
authority having jurisdiction over such Purchaser or holder of Notes, (vi) S&P,
Moody’s, Fitch IBCA, Duff & Phelps or the National Association of Insurance
Commissioners or any similar organization that requires access to information
about such Purchaser’s or holder’s investment portfolio, (vii) any other Person
to which such delivery or disclosure may be necessary or appropriate as
requested or required by applicable Law, stock exchange rule or other applicable
judicial or governmental process (including by deposition, interrogatory,
request for documents, subpoena, civil investigative demand or similar process)
to disclose any Confidential Information, in each of which instances such
Purchaser and holder, its Affiliates and its and their respective
Representatives, as the case may be, shall, to the extent permitted by
applicable Law, provide notice to the Company promptly so that the Company will
have a reasonable opportunity to timely seek to limit, condition or quash such
disclosure (in which case such Purchaser or holder of Notes shall use reasonable
efforts to assist the Company in this respect), all at the Company’s sole cost
and expense, (viii) in connection with any litigation involving this Agreement,
the Warrants, the Notes Documents or the Notes or in connection with the
enforcement or for the protection of the rights and remedies under such
Purchaser’s or holder’s Notes, the Notes Documents and this Agreement to which
such Purchaser or holder of Notes is a party or (ix) if an Event of Default has
occurred and is continuing, to the extent such Purchaser or holder of Notes may
reasonably determine such delivery and disclosure to be necessary or appropriate
in the enforcement or for the protection of the rights and remedies under such
Purchaser’s or holder’s Notes, the Notes Documents or this Agreement. Each
purchaser of a Note or holder of Notes, by its acceptance of

 

-41-



--------------------------------------------------------------------------------

a Note, will be deemed to have agreed to be bound by and to be entitled to the
benefits of this Section 22 as though it were a party to this Agreement.
Notwithstanding the foregoing, none of the Purchasers and none of their
Representatives shall provide Confidential Information to Brookfield or its
Affiliates, other than Non-Excluded Affiliates.

SECTION 23. SUBSTITUTION OF PURCHASER.

Each Purchaser shall have the right to substitute any one of such Purchaser’s
Affiliates as the purchaser of the Notes that such Purchaser has agreed to
purchase hereunder, by written notice to the Company, which notice shall (a) be
signed by both such Purchaser and such Purchaser’s Affiliate, (b) contain such
Affiliate’s agreement to be bound by this Agreement and the Warrants, (c)
contain a confirmation by such Affiliate of the accuracy with respect to it of
the representations set forth in Section 8, and (d) attach a fully executed U.S.
tax compliance certificate in the applicable form attached hereto as Exhibit 2,
if applicable. Upon receipt of such notice, wherever the word “Purchaser” is
used in this Agreement (other than in this Section 23), such word shall be
deemed to refer to such Affiliate in lieu of such Purchaser. In the event that
such Affiliate is so substituted as a Purchaser hereunder and such Affiliate
thereafter desires to Transfer to such Purchaser Notes then held by such
Affiliate, such Transfer shall comply with Section 15.2. For the avoidance of
doubt, Oaktree Purchaser shall not have the right to substitute MassMutual as a
purchaser of the Notes that Oaktree Purchaser has agreed to purchase hereunder.

SECTION 24. VOTING.

During the Standstill Period, (a) at each meeting of the stockholders of the
Company and at every postponement or adjournment thereof, the Purchasers shall,
and shall cause their Affiliates to, take such action as may be required so that
all of the Voting Shares beneficially owned, directly or indirectly, by such
Purchaser and its Affiliates and entitled to vote at such meeting of
stockholders are voted (i) in favor of (x) each incumbent director as of the
Closing nominated or recommended by the Board for election at any such meeting,
and (y) each director (not described in clause (x)) nominated or recommended by
the Board so long as such nomination or recommendation is approved by both of
the Acres Board Members for election at any such meeting and (ii) in favor of
any proposal by the Company relating to equity compensation that has been
approved by the Board (which shall include the approval of both of the Acres
Board Members); and (b) the Purchasers shall, and shall (to the extent necessary
to comply with this Section 24) cause their Affiliates to, be present, in person
or by proxy, at all meetings of the stockholders of the Company so that all
Voting Shares beneficially owned by the Purchasers and their Affiliates may be
counted for the purposes of determining the presence of a quorum and voted in
accordance with Section 24 at such meetings (including at any adjournments or
postponements thereof). Notwithstanding anything in the foregoing to the
contrary, the provisions of this Section 24 shall not apply to MassMutual.
Notwithstanding anything herein to the contrary, the Purchasers shall not be
required at any time to exercise the Warrants to comply with this Section 24.
The exercise of the Warrants shall be in the sole discretion of the Purchasers.

 

-42-



--------------------------------------------------------------------------------

SECTION 25. STANDSTILL.

Section 25.1. Standstill Requirements. Each Purchaser (excluding MassMutual)
agrees that during the Standstill Period, without the prior written approval of
the Board, such Purchaser will not, directly or indirectly, and will cause its
Non-Excluded Affiliates not to:

(a) acquire, offer or seek to acquire, agree to acquire or make a proposal to
acquire, by purchase or otherwise, any equity securities or direct or indirect
rights to acquire any equity securities of the Company or any of its
Subsidiaries, any securities (other than the Convertible Notes) convertible into
or exchangeable for any such equity securities, or any options or other
derivative securities or contracts or instruments payment under which are
determined with reference to the price of shares of Common Stock;

(b) make or in any way encourage or participate in any “solicitation” of
“proxies” (whether or not relating to the election or removal of directors), as
such terms are used in the rules of the SEC, to vote, or seek to advise or
influence any Person with respect to voting of, any voting equity securities of
the Company or any of its Subsidiaries, or call or seek to call a meeting of the
Company’s stockholders or initiate any stockholder proposal for action by the
Company’s stockholders, or seek election to or to place a representative on the
Board or seek the removal of any director from the Board;

(c) make any public announcement with respect to, or offer, seek, propose or
publicly indicate an interest in (in each case with or without conditions), any
merger, consolidation, business combination, tender or exchange offer for the
Company’s equity securities, recapitalization, reorganization or purchase of any
material assets of the Company or its Subsidiaries, or any other extraordinary
transaction involving the Company or any Subsidiary of the Company or any of
their respective equity securities, or enter into any discussions, negotiations,
arrangements, understandings or agreements (whether written or oral) with any
other Person regarding any of the foregoing;

(d) make a public announcement or disclosure in connection with seeking to
influence management or the board of directors, or the policies of the Company
or any of its Subsidiaries, except as may be required under applicable law (but
such Purchaser and its Non-Excluded Affiliates shall not take any discretionary
acts that would trigger such requirement);

(e) acquire, offer or seek to acquire, by purchase or otherwise, any debt
securities of the Company or any of its Subsidiaries other than for non-control
purposes;

(f) make any proposal or statement of inquiry or disclose any intention, plan or
arrangement inconsistent with any of the foregoing (except solely to MassMutual,
its transferees or other holders of debt, only in connection with acquisitions
or offers permitted by clause (e));

(g) advise, assist, encourage or direct any Person to do, or to advise, assist,
encourage or direct any other Person to do, any of the foregoing (except solely
MassMutual, its transferees or other holders of debt, only in connection with
acquisitions or offers permitted by clause (e));

 

-43-



--------------------------------------------------------------------------------

(h) take any action that would or would reasonably be expected to require the
Company to make a public announcement regarding the possibility of a transaction
or any of the events described in this Section;

(i) enter into any discussions, negotiations, communications, arrangements or
understandings with any third party (including security holders of the Company
(but excluding MassMutual, its transferees or other holders of debt, solely in
connection with acquisitions or offers permitted by clause (e))) with respect to
any of the foregoing, including forming, joining or in any way participating in
a “group” (as defined in Section 13(d)(3) of the Exchange Act) with any third
party with respect to the Company or any of its Subsidiaries or any securities
of the Company or of any of its Subsidiaries or otherwise in connection with any
of the foregoing;

(j) publicly request the Company or any of its Representatives, directly or
indirectly, to amend or waive any provision of this Section; or

(k) contest the validity of this Section or make, initiate, take or participate
in any action, claim or proceeding (legal or otherwise), demand or proposal to
amend, waive or terminate any provision of this Section.

Section 25.2. Exceptions to Standstill. Notwithstanding anything to the contrary
set forth in Section 25.1, nothing in Section 25.1 will restrict, and any
Purchaser and its Non-Excluded Affiliates shall not have any liability under
Section 25.1 relating to, (1) the acquisition of Additional Notes and Additional
Warrants pursuant to the terms of this Agreement, (2) the acquisition of shares
of Common Stock pursuant to any exercise of the Warrants in accordance with
their terms, (3) the acquisition of shares of Common Stock pursuant to the
conversion of the Convertible Notes held by such Purchaser and its Affiliates on
the date of this Agreement in accordance with their terms (but subject to the
ownership restrictions set forth in the Company’s charter) or the enforcement of
any rights or remedies under the Convertible Notes instruments, (4) the ability
to vote (subject to Section 24) or Transfer (subject to Section 15.2(b)) any
shares of Common Stock, (5) the making and submitting (on a strictly private
basis) to the Board of any proposal that is intended to be made and submitted on
a non-publicly disclosed or announced basis (and would not reasonably be
expected to require public disclosure by any Person), (6) the receipt of any
dividends, similar distributions or interest with respect to any securities of
the Company held by such Purchaser (including PIK Interest (as defined in the
Notes)), (7) the enforcement of such Purchaser’s rights and remedies under this
Agreement, including in connection with an Event of Default, and (8) the
activities of the Company’s external manager and such Purchaser’s interest as an
equity investor in such external manager and having and exercising various
governance rights relating to the external manager.

Section 25.3. REIT Items.

(a) Oaktree Purchaser represents to the Company that Oaktree and its
Non-Excluded Affiliates Beneficially Own or Constructively Own, as of the date
hereof and as may be amended from time to time, $74,533,000 of Convertible Notes
(the “Oaktree Owned Convertible Notes”) and no shares of Common Stock (other
than shares of Common Stock issuable upon conversion of Convertible Notes (the
“Underlying Oaktree Owned Convertible Notes Shares”)).

 

-44-



--------------------------------------------------------------------------------

(b) Beginning on the date hereof and during any period that Oaktree and its
Non-Excluded Affiliates Beneficially Own or Constructively Own Capital Stock of
the Company, directly or through the exercise or conversion of securities
convertible into Capital Stock of the Company, in excess of the Stock Ownership
Limit, Oaktree Purchaser represents and covenants as follows:

(1) No Person who is treated as an individual under Section 542(a)(2) of the
Code (determined after taking into account Section 856(h) of the Code)
Beneficially Owns, or in the future will Beneficially Own, as a result of
Oaktree and its Non-Excluded Affiliates’ ownership of the Company’s Capital
Stock, stock in excess of the Stock Ownership Limit. For purposes of the
representation in this clause (1), “Beneficially Owns” means ownership, either
directly or constructively, through the application of Section 544 of the Code
as modified by Section 856(h)(1)(B) of the Code.

(2) Oaktree Purchaser shall, and shall cause its Non-Excluded Affiliates to,
take such further reasonable steps to cooperate with the Company by way of
providing additional factual information relevant to Oaktree’s and its
Non-Excluded Affiliates’ investments in the Company, as may be reasonably
requested by the Company, such that the Company satisfies the requirements for
qualification as a REIT under the Code.

(c) Based on the representations, covenants and agreements set forth in this
Section 25.3, the Company agrees, and the Board has granted an exemption in
accordance with Article VI of the Articles, that, notwithstanding Oaktree’s and
its Non-Excluded Affiliates’ Beneficial Ownership or Constructive Ownership of
the Oaktree Owned Convertible Notes and the Underlying Oaktree Owned Convertible
Notes Shares, Oaktree Purchaser shall not be precluded by Article VI of the
Articles from acquiring and owning the Warrants or the Warrant Shares (as
defined in the Warrants) to be acquired by Oaktree Purchaser hereunder.
Notwithstanding the foregoing, Oaktree and its Non-Excluded Affiliates shall be
precluded by Article VI of the Articles from converting any Oaktree Owned
Convertible Notes into shares of Common Stock, to the extent that upon such
conversion, the number of shares of Common Stock Beneficially Owned or
Constructively Owned by Oaktree Purchaser and its Non-Excluded Affiliates
(including any Warrants and Warrant Shares (as defined in the Warrants)) would
be in excess of the Stock Ownership Limit.

(d) Capitalized terms used in this Section 25.3 but not defined in this
Section 25.3 have the meanings ascribed to such terms in the Company’s Amended
and Restated Articles of Incorporation (as amended from time to time, the
“Articles”).

SECTION 26. MISCELLANEOUS.

Section 26.1. Successors and Assigns. All covenants and other agreements
contained in this Agreement, the Notes Documents or the Notes by or on behalf of
any of the parties hereto bind and inure to the benefit of their respective
successors and assigns (including any subsequent holder of a Note) whether so
expressed or not.

 

-45-



--------------------------------------------------------------------------------

Section 26.2. Payments Due on Non-Business Days. Anything in this Agreement, the
Notes Documents or the Notes to the contrary notwithstanding, any payment of
principal of or Make-Whole Amount or interest on any Note that is due on a date
other than a Business Day shall be made on the next succeeding Business Day
without including the additional days elapsed in the computation of the interest
payable on such next succeeding Business Day; provided that if the Maturity Date
is a date other than a Business Day, the payment otherwise due on the Maturity
Date shall be made on the next succeeding Business Day and shall include the
additional days elapsed in the computation of interest payable on such next
succeeding Business Day.

Section 26.3. Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.

Section 26.4. Construction. Each covenant contained herein shall be construed
(absent express provision to the contrary) as being independent of each other
covenant contained herein, so that compliance with any one covenant shall not
(absent such an express contrary provision) be deemed to excuse compliance with
any other covenant. Where any provision herein refers to action to be taken by
any Person, or which such Person is prohibited from taking, such provision shall
be applicable whether such action is taken directly or indirectly by such
Person.

Section 26.5. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by fewer than all, but together signed by all, of the
parties hereto.

Section 26.6. Legal Rate of Interest. Regardless of any provision contained in
this Agreement, the rate of interest borne by the Notes shall not exceed the
maximum amount of nonusurious interest that may be contracted for, taken,
reserved, charged or received under any applicable law; any interest in excess
of that maximum amount shall be credited on the principal of the Notes of the
applicable series or, if that has been paid, refunded to the Company. On any
acceleration or required or permitted prepayment, any such excess shall be
canceled automatically as of the acceleration or prepayment or, if already paid,
credited on the principal of the Notes of the applicable series or, if the
principal of the Notes of such series has been paid, refunded to the Company. In
determining whether or not the interest paid or payable, under any specific
contingency, exceeds the maximum amount of nonusurious interest, the Company and
holders of the Notes shall, to the maximum extent permitted under applicable
law, (a) characterize any nonprincipal payment as an expense, fee or premium
rather than as interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) spread the total amount of interest throughout the entire
contemplated term of the Notes of the applicable series.

 

-46-



--------------------------------------------------------------------------------

Section 26.7. Governing Law. This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York excluding choice-of-law principles of the law of such
State or any other jurisdiction that would require the application of the laws
of a jurisdiction other than such State.

Section 26.8. Venue. Any legal action or proceeding arising under this
Agreement, the Notes Documents, the Warrants or the Notes in any way connected
or related or incidental to the dealings of the parties hereto or any of them
with respect to this Agreement, the Warrants, the Notes Documents or the Notes,
or the transactions related thereto, in each case whether now existing or
hereafter arising, shall be brought in the courts of the State of New York
sitting in the Borough of Manhattan or of the United States District Court for
the Southern District of New York (provided that if none of such courts can and
will exercise such jurisdiction, such exclusivity shall not apply), and by
execution and delivery of this Agreement, the Company, each Subsidiary of the
Company, each Purchaser and each holder of Notes consents, for itself and in
respect of its property, to the exclusive jurisdiction of those courts. The
Company, each Subsidiary of the Company, each Purchaser and each holder of Notes
irrevocably waives any objection, including any objection to the laying of venue
or based on the grounds of forum non conveniens, which it may now or hereafter
have to the bringing of any action or proceeding in such jurisdiction in respect
of this Agreement, the Warrants, the Notes or the Notes or any other document
related thereto. Nothing in this Agreement, the Warrants, the Notes Documents or
any other Notes shall affect any right that the Company, any Purchaser or any
holder of Notes may otherwise have to bring any action or proceeding relating to
this Agreement, the Warrants, the Notes Documents or the Notes in the courts of
any jurisdiction (i) for purposes of enforcing a judgment or (ii) in connection
with any pending bankruptcy, insolvency or similar proceeding in such
jurisdiction.

Section 26.9. Interpretation.

(a) All article, section, subsection, annex, schedule and exhibit references
used in this Agreement are to articles, sections and subsections of, and
annexes, schedules and exhibits to, this Agreement unless otherwise specified.
The annexes, exhibits and schedules attached to this Agreement constitute a part
of this Agreement and are incorporated in this Agreement for all purposes.

(b) If a term is defined as one part of speech (such as a noun), it has a
corresponding meaning when used as another part of speech (such as a verb). The
word “or” is not exclusive. Words of the masculine, feminine or neuter gender
shall mean and include the correlative words of other genders, and words in the
singular shall include the plural, and vice versa. The words “include,”
“includes” or “including” mean “including without limitation,” and the words
“hereof,” “hereby,” “herein,” “hereunder” and similar terms refer to this
Agreement as a whole and not any particular section or article in which such
words appear. The words “shall” and “will” have the same meaning. The phrase “to
the extent” shall mean the degree to which a subject or other thing extends, and
such phrase shall not mean simply “if.”

(c) References to a contract, agreement or other document include references to
such contract, agreement or document as amended, restated, reformed,
supplemented or otherwise modified in accordance with the terms thereof and
include any annexes, exhibits and schedules attached thereto.

 

-47-



--------------------------------------------------------------------------------

(d) References to any Person include references to such Person’s successors and
permitted assigns.

(e) Whenever this Agreement refers to a number of days, such number refers to
calendar days unless Business Days are specified. Whenever any action must be
taken hereunder on or by a day that is not a Business Day, then such action may
be validly taken on or by the next day that is a Business Day. In the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including”; the words “to” and “until” each mean
“to but excluding”; and the word “through” means “to and including.”

(f) Headings of the articles and sections of this Agreement and the table of
contents, schedules, annexes and exhibits are for convenience of the Parties
only and shall be given no substantive or interpretative effect whatsoever.

(g) An accounting term not otherwise defined has the meaning assigned to it in
accordance with GAAP.

(h) All monetary figures shall be in United States dollars unless otherwise
specified.

Section 26.10. Specific Performance. Solely with respect to Section 11.6,
Section 15.2, Section 22, Section 24, and Section 25 (the “Specified Sections”),
the parties hereto agree that irreparable damage for which monetary relief, even
if available, would not be an adequate remedy, would occur in the event that the
parties hereto do not perform the provisions of the Specified Sections in
accordance with their specified terms or otherwise breach such provisions.
Accordingly the parties acknowledge and agree that the parties shall be entitled
to an injunction or injunctions, specific performance or other equitable relief
to prevent breaches (or threatened breaches) of the Specified Sections and to
enforce specifically the terms and provisions of the Specified Sections in the
courts without proof of damages or otherwise, this being in addition to any
other remedy to which they are entitled under this Agreement and this right of
specific performance is an integral part of the transactions contemplated hereby
and without that right, the parties would not have entered into this Agreement.
Solely with respect to the Specified Sections, the parties agree not to assert
that a remedy of specific performance is unenforceable, invalid, contrary to Law
or inequitable for any reason, and agree not to assert that a remedy of monetary
damages would provide an adequate remedy or that the parties otherwise have an
adequate remedy at law. The parties acknowledge and agree that any party shall
not be required to provide any bond or other security in connection with its
pursuit of an injunction or injunctions to prevent breaches of the Specified
Sections and to enforce specifically such terms and provisions.

Section 26.11. Assignment. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned, in whole or in part, by
operation of Law or otherwise, by any of the parties hereto without the prior
written consent of the other parties hereto; provided that (a) any Purchaser may
assign its rights, interests and obligations under this Agreement, in whole or
in part, as contemplated by Section 15.2(a) and Section 23, and (b) in the event
of such assignment, the assignee shall agree in writing to be bound by the
provisions of this Agreement, including the rights, interests and obligations so
assigned. Subject to the immediately preceding sentence, this Agreement shall be
binding upon, inure to the benefit of, and be enforceable by the parties hereto
and their respective successors and permitted assigns.

 

-48-



--------------------------------------------------------------------------------

Section 26.12. WAIVER OF JURY TRIAL. THE PARTIES HERETO HEREBY WAIVE TRIAL BY
JURY IN ANY ACTION BROUGHT ON OR WITH RESPECT TO THIS AGREEMENT, THE WARRANTS,
THE NOTES DOCUMENTS, THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN CONNECTION
HEREWITH OR THEREWITH.

*****

 

-49-



--------------------------------------------------------------------------------

The execution hereof by the Purchasers and the Company shall constitute a
contract among the Purchasers and the Company for the uses and purposes
hereinabove set forth.

 

Very truly yours,

 

EXANTAS CAPITAL CORP.

By:  

/s/ Matt Stern

  Name: Matt Stern   Title:   President

Note Purchase Agreement



--------------------------------------------------------------------------------

Accepted and agreed as of the date first written above:

 

OCM XAN HOLDINGS PT, LLC By:   Oaktree Fund AIF Series (Cayman), LP – Series G  
its Manager By:   Oaktree AIF (Cayman) GP Ltd.   its General Partner By  
Oaktree Capital Management, L.P.   its Director By:  

/s/ Brain Laibow

  Name:   Brain Laibow   Title:   Managing Director By:  

/s/ Jordan Mikes

  Name:   Jordan Mikes   Title:   Senior Vice President By:   Oaktree Fund AIF
Series, L.P. – Series N   its Manager By:   Oaktree Fund GP AIF, LLC   its
General Partner By   Oaktree Fund GP III, L.P.   its Managing Member By:  

/s/ Brain Laibow

  Name:   Brain Laibow   Title:   Authorized Signatory By:  

/s/ Jordan Mikes

  Name:   Jordan Mikes   Title:   Authorized Signatory

[Signature Page to Note and Warrant Purchase Agreement]



--------------------------------------------------------------------------------

Accepted and agreed as of the date first written above:

 

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY By:  

/s/ Andrew C. Dickey

  Name: Andrew C. Dickey   Title: Head of Alternative and Private Equity

[Signature Page to Note and Warrant Purchase Agreement]



--------------------------------------------------------------------------------

ANNEX A

PURCHASER COMMITMENTS

INITIAL NOTES

 

Purchaser

   Percentage
Commitment     Initial Purchase
Amount      Initial Warrant
Purchase  

OCM XAN Holdings PT, LLC

     84.00 %    $ 42,000,000.00        1,176,000  

Massachusetts Mutual Life Insurance Company

     16.00 %    $ 8,000,000.00        224,000     

 

 

   

 

 

    

 

 

 

Total

     100.00 %    $ 50,000,000.00        1,400,000     

 

 

   

 

 

    

 

 

 

ADDITIONAL NOTES

 

Purchaser

   Percentage
Commitment     Additional
Purchase Amount      Additional Warrant
Purchase  

OCM XAN Holdings PT, LLC

     84.00 %    $ 63,000,000.00        1,764,000  

Massachusetts Mutual Life Insurance Company

     16.00 %    $ 12,000,000.00        336,000     

 

 

   

 

 

    

 

 

 

Total

     100.00 %    $ 75,000,000.00        2,100,000     

 

 

   

 

 

    

 

 

 



--------------------------------------------------------------------------------

ANNEX B

DEFINED TERMS

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

“5% Beneficial Ownership Requirement” means, as of the applicable time of
determination, that Oaktree Purchaser and its Non-Excluded Affiliates continue
to beneficially own Warrants and/or shares of Common Stock that represent, in
the aggregate and on an as-exercised basis, at least 5% of the shares of Common
Stock then outstanding; provided that the Convertible Notes and any shares of
Common Stock underlying such notes shall not be included for the purposes of
calculating such beneficial ownership.

“Acres Board Members” means the directors of the Board affiliated with Acres
Capital Corp.

“Activist Investor” means, as of any date of determination, a Person that has,
directly or indirectly through its Affiliates, whether individually or as a
member of a “group” (as defined in Section 13(d)(3) of the Exchange Act), within
the two-year period immediately preceding such date of determination (i) called
or publicly sought to call a meeting of the stockholders or other equityholders
of any Person (that has common stock registered under the Securities Exchange
Act of 1934, as amended) not publicly approved (at the time of the first such
action) by the board of directors or similar governing body of such Person,
(ii) publicly initiated any proposal for action by stockholders or other
equityholders of any Person (that has common stock registered under the
Securities Exchange Act of 1934, as amended) initially publicly opposed by the
board of directors or similar governing body of such Person, (iii) publicly
sought election to, or to place a director or representative on, the board of
directors or similar governing body of a Person (that has common stock
registered under the Securities Exchange Act of 1934, as amended), or publicly
sought the removal of a director or other representative from such board of
directors or similar governing body, in each case which election or removal was
not recommended or approved publicly (at the time such election or removal is
first sought) by the board of directors or governing body of such Person or
(iv) publicly disclosed any intention, plan or arrangement to do any of the
foregoing.

“Additional Notes Notice” is defined in Section 2.1.

“Additional Warrants” is defined in Section 1.2.

“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person. As used in this definition, “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

“Agreement” means this Note and Warrant Purchase Agreement, as from time to time
amended, supplemented or otherwise modified.



--------------------------------------------------------------------------------

“Anti-Corruption Laws” is defined in Section 7.14(d)(1).

“Anti-Money Laundering Laws” is defined in Section 7.14(c).

“Board” means the board of directors of the Company.

“Board Observer” is defined in Section 11.6(a).

“Board Observer Fall-Away ” means the first day on which Oaktree Purchaser and
its Non-Excluded Affiliates (a) fail to own at least $25 million of Notes, and
(b) fail to satisfy the 5% Beneficial Ownership Requirement.

“Blocked Person” is defined in Section 7.14(a).

“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York, New York are required or authorized to be closed.

“Called Principal” is defined in Section 10.6.

“ Capitalized Lease ” means any lease the obligation for rentals with respect to
which is required to be capitalized on a consolidated balance sheet of the
lessee and its subsidiaries in accordance with GAAP. Notwithstanding anything
herein to the contrary, it is understood and agreed that all obligations of any
Person that are or would be characterized as operating lease obligations in
accordance with GAAP on January 1, 2017 (whether or not such operating lease
obligations were in effect on such date) shall continue to be accounted for as
operating lease obligations (and not as Capitalized Leases) for purposes of this
Agreement regardless of any change in GAAP following such date that would
otherwise require such obligations to be recharacterized as Capitalized Leases.

“Cash Equivalents” means:

(a) U.S. dollars, Canadian dollars, euros, pounds sterling, any national
currency of any participating member state in the European Union or local
currencies held from time to time in the ordinary course of business;

(b) securities issued or directly and fully guaranteed or insured by the U.S.
government or any country that is a member state of the European Union or any
agency or instrumentality thereof having maturities of one year or less from the
date of acquisition;

(c) certificates of deposit, time deposits, eurodollar time deposits, overnight
bank deposits or bankers’ acceptances with maturities of one year or less from
the date of acquisition, in each case with any domestic commercial bank having
capital and surplus in excess of $500,000,000;

(d) marketable general obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof maturing within one year from the date of acquisition
and, at the time of acquisition, having a credit rating of at least “A” or the
equivalent thereof by S&P or Moody’s, or carrying an equivalent rating by a
nationally recognized Rating Agency, if both of the two named Rating Agencies
cease publishing ratings of investments;



--------------------------------------------------------------------------------

(e) repurchase obligations for underlying securities of the types described in
clauses (b), (c) and (d) of this definition entered into with any financial
institution meeting the qualifications specified in clause (c) of this
definition;

(f) commercial paper rated P-1, A-1 or the equivalent thereof by Moody’s or S&P,
respectively, and in each case maturing within one year after the date of
acquisition;

(g) investments with average maturities of one year or less from the date of
acquisition in money market funds rated AAA- (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s; and

(h) investments in investment companies or money market funds substantially all
of the assets of which consist of securities described in the foregoing clauses
(a) through

(g) of this definition.

“Change in Control” is defined in Section 10.1.

“CISADA” is defined in Section 7.14(a).

“CLO” means a collateralized loan obligation vehicle or similar debt
securitization vehicle or entity.

“Closing” is defined in Section 4.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

“Common Stock” is defined in Section 1.2.

“Company” has the meaning set forth in the introductory paragraph hereto.

“Confidential Information” is defined in Section 20.

“Consolidated Net Worth” means the total amount of shareholders’ equity of the
Company and its Subsidiaries, determined on a consolidated basis in accordance
with GAAP.

“Continuing Directors” shall mean, with respect to any Person, the directors (or
equivalent Person) of such Person on the date of the Initial Closing and each
other director (or equivalent Person) if such director’s (or equivalent
Person’s) nomination for election to the board of directors (or equivalent
governing body) of such Person is recommended or approved, or such director was
nominated or otherwise approved, by a majority of the then Continuing Directors.

“Controlled Entity” means any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates. As used in this
definition, “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management

and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.



--------------------------------------------------------------------------------

“Convertible Notes” means $143,750,000 in aggregate principal amount of the
Company’s 4.50% convertible senior notes due 2022 issued pursuant to the
Convertible Notes Indenture.

“Convertible Notes Indenture” means the indenture among the Company, as issuer,
and Wells Fargo Bank, National Association, as trustee pursuant to which the
Convertible Notes are issued, as such indenture may be amended, modified,
amended and restated or supplemented from time to time.

“Core Earnings” has the meaning set forth in the management agreement with the
Company’s external advisor.

“Debt” means, with respect to any Person, without duplication,

(a) its liabilities for borrowed money;

(b) its liabilities for the deferred purchase price of property acquired by such
Person (excluding accounts payable arising in the ordinary course of business
but including all liabilities created or arising under any conditional sale or
other title retention agreement with respect to any such property);

(c) all liabilities appearing on its balance sheet in accordance with GAAP in
respect of Capitalized Leases;

(d) all liabilities for borrowed money secured by any Lien with respect to any
property owned by such Person (whether or not it has assumed or otherwise become
liable for such liabilities);

(e) all non-contingent liabilities in respect of reimbursement agreements or
similar agreements in respect of letters of credit or instruments serving a
similar function issued or accepted for its account by banks and other financial
institutions (whether or not representing obligations for borrowed money);

(f) its obligations in respect of Disqualified Stock; and

(g) any Guarantee of such Person with respect to liabilities of a type described
in any of clauses (a) through (f) hereof.

Notwithstanding anything herein to the contrary, any preferred equity (other
than Disqualified Stock) shall not constitute Debt.

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

“Default Rate” means, with respect to the Notes, that rate of interest that is
2.00% per annum above the rate of interest otherwise applicable to the Notes.



--------------------------------------------------------------------------------

“Disqualified Stock” shall mean any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible, or for which it is
exchangeable, in each case, at the option of the holder of the Equity Interest),
or upon the happening of any event, matures or is mandatorily redeemable (other
than for Equity Interests that are not Disqualified Stock), pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
of such Equity Interest, in whole or in part, on or prior to the date that is 91
days after the Maturity Date. Notwithstanding the preceding sentence, any Equity
Interest will not constitute Disqualified Stock solely because the holders of
the Equity Interest have the right to require the Company or a Subsidiary
thereof to repurchase such Equity Interest upon the occurrence of a change of
control or an asset sale. The amount of Disqualified Stock deemed to be
outstanding at any time for purposes of this Agreement will be the maximum
amount that the Company and its Subsidiaries may become obligated to pay upon
the maturity of, or pursuant to any mandatory redemption provisions of, such
Disqualified Stock, exclusive of accrued dividends.

“Effect ” means any change, effect, development, circumstance, condition, fact,
state of facts, event or occurrence.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

“ERISA Affiliate” means any trade or business that, together with the Company,
is treated as a single employer under Section 414(b) or (c) of the Code, or,
solely for purposes of Section 302 of ERISA and Section 412 of the Code, is
treated as a single employer under Section 414(c) of the Code.

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination. For
the avoidance of doubt, unless otherwise expressly specified, Equity Interest
with respect to any Person shall mean the direct Equity Interest of such Person.

“Event of Default” is defined in Section 13.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

“Fair Market Value” means, at any time and with respect to any property, the
sale value of such property that would be realized in an arm’s-length sale at
such time between an informed and willing buyer and an informed and willing
seller (neither being under a compulsion to buy or sell).

“Filed SEC Documents” means any report, schedule, form, statement or other
document (including exhibits and other information incorporated by reference
therein) filed by the Company with, or publicly furnished by the Company to, the
SEC after December 31, 2019 and prior to the date hereof.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.

“Governmental Authority” means

(a) the government of:

(i) the United States of America, Canada or any State or Province or other
political subdivision thereof, or

(ii) any jurisdiction in which the Company or any of its Subsidiaries conducts
all or any part of its business, or which has jurisdiction over any properties
of the Company or any of its Subsidiaries, or

(b) any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.

“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.

“Guarantee” means, with respect to any Person, any obligation (except the
endorsement of negotiable instruments for deposit or collection in the ordinary
course of business) of such Person guaranteeing or in effect guaranteeing any
Debt of any other Person in any manner, whether directly or indirectly,
including, without limitation, obligations incurred through an agreement,
contingent or otherwise, by such Person: (a) to purchase such Debt or any
property constituting security therefor, (b) to advance or supply funds (i) for
the purchase or payment of such Debt or (ii) to maintain any working capital or
other balance sheet condition or any income statement condition of any other
Person or otherwise to advance or make available funds for the purchase or
payment of such Debt, (c) to lease properties or to purchase properties or
services primarily for the purpose of assuring the owner of such Debt of the
ability of any other Person to make payment of the Debt, or (d) otherwise to
assure the owner of the Debt against loss in respect thereof. In any computation
of the Debt of the obligor under any Guarantee, the Debt that is the subject of
such Guarantee shall be assumed to be direct obligations of such obligor to the
extent guaranteed pursuant thereto.

“Hazardous Material” means any and all pollutants, toxic or hazardous wastes or
any other substances that is listed, defined, designated, regulated or
classified as hazardous, toxic, radioactive, dangerous, a pollutant, a
contaminant or words of similar meaning or effect under any Environmental Law.



--------------------------------------------------------------------------------

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 15.1.

“Information” is defined in Section 22.

“Investment” means any transaction pursuant to which any Person makes any direct
or indirect advance, loan or other extension of credit (other than to customers,
dealers, licensees, franchisees, suppliers, consultants, directors, officers or
employees of any Person in the ordinary course of business) or capital
contribution (by means of any transfer of cash or other property to others or
any payment for property or services for the account or use of others) to, or
any purchase or acquisition of capital stock, Debt or other similar instruments
issued by, any other Person.

“Initial Warrants” is defined in Section 1.2.

“Law” means any federal, state, local or foreign law, statute, ordinance, code,
rule or regulation or other similar requirement enacted, adopted, promulgated,
or applied by any Governmental Authority.

“Lien” means any interest in property securing an obligation owed to, or a claim
by, a Person other than the owner of the property, whether the interest is based
on common law, statute or contract (including any security interest, lien
arising from a mortgage, encumbrance, pledge, conditional sale or trust receipt
or a lease, consignment or bailment for security purposes) which in each case
secures a monetary obligation owed to such Person. The term “ Lien” shall not
include minor reservations, exceptions, encroachments, easements, rights-of-way,
covenants, conditions, restrictions and other minor title exceptions affecting
property, provided that they do not constitute security for a monetary
obligation. For the purposes of this Agreement, the Company or a Subsidiary of
the Company shall be deemed to be the owner of any property which it has
acquired or holds subject to a conditional sale agreement, a Capitalized Lease
or other arrangement constituting Debt pursuant to which title to the property
has been retained by or vested in some other Person for security purposes, and
such retention or vesting shall be deemed to be a Lien.

“Make-Whole Amount” is defined in Section 10.6.

“Manager Board Members” means the Acres Board Members and directors of the Board
affiliated with any successor or replacement of Acres Capital Corp. as the
external manager of the Company.

“MassMutual” means Massachusetts Mutual Life Insurance Company and its
Controlled Affiliates.

“ Material” means material in relation to the business, operations, financial
condition, assets or properties of the Company and its Subsidiaries, taken as a
whole.



--------------------------------------------------------------------------------

“Material Adverse Effect” means any Effect that has a material adverse effect on
the business, operations, financial condition, assets or properties of the
Company and its Subsidiaries, taken as a whole; provided, however, that no
Effect to the extent resulting or arising from the following shall be deemed to
constitute a Material Adverse Effect or shall be taken into account when
determining whether a Material Adverse Effect exists or has occurred: (i) the
announcement of the transactions contemplated by this Agreement or the
satisfaction of the obligations set forth herein, (ii) the general deterioration
in the industry in which the Company and its Subsidiaries operate, (iii) the
general deterioration in the economy, credit or financial or capital markets in
the United States, including changes in interest or exchange rates, (iv) any
change or decline in market price or change in trading volume, of the capital
stock of the Company, or (v) the outbreak or escalation of hostilities involving
the United States, the declaration by the United States of a national emergency
or war or the occurrence of any other calamity or crisis, including acts of
terrorism, or any epidemic, pandemic or other similar outbreak (including the
COVID-19 virus); except, in each case with respect to clauses (ii), (iii) or
(v), to the extent that such Effect disproportionately affects the Company and
its Subsidiaries, taken as a whole, relative to other similar situated companies
in the industry in which the Company and its Subsidiaries operate.

“Maturity Date” means July 31, 2027.

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).

“Non-Excluded Affiliates” means all Affiliates of any Purchaser, other than
Brookfield Asset Management Inc. together with its managed funds and accounts
and affiliated holding companies (“Brookfield”) and its Affiliates. For the
purposes of this definition, Oaktree Capital Group, LLC and its Controlled
Affiliates shall not be deemed Affiliates of Brookfield.

“Notes” is defined in Section 1.

“Notes Documents” means this Agreement, any Note, any other agreement required
to be entered into pursuant to the terms of this Agreement or any Note and any
other document or instrument designated by the Company and the Purchasers as a
“Notes Document.”

“ Oaktree” means Oaktree Capital Management, L.P. and its managed funds and
accounts together with special purpose holding vehicles owned by such funds and
accounts.

“Oaktree Designee” means an individual designated in writing by Oaktree for
appointment as a non-voting observer pursuant to Section 11.6.

“Oaktree Purchaser” means OCM XAN Holdings PT, LLC.

“ Obligations” means all unpaid principal of, accrued and unpaid interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Notes, all Make-Whole Amounts, if any, all
accrued and unpaid fees and all expenses, reimbursements, indemnities and all
other advances to, debts, liabilities and obligations of the Company to the
holders of Notes or any indemnified party arising under this Agreement, the
Notes or the Notes Documents in respect of the Notes, whether direct or indirect
(including those acquired by assumption), absolute, contingent, due or to become
due, now existing or hereafter arising.



--------------------------------------------------------------------------------

“OFAC” is defined in Section 7.14(a).

“OFAC Listed Person” is defined in Section 7.14(a).

“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.

“Officer’s Certificate” of any Person means a certificate of a Senior Financial
Officer or of any other officer of such Person whose responsibilities extend to
the subject matter of such certificate.

“Organization Documents” means, (a) for any corporation, the certificate or
articles of incorporation, the bylaws, any certificate of determination or
instrument relating to the rights of preferred shareholders of such corporation,
and any shareholder rights agreement, (b) for any partnership, the partnership
agreement and, if applicable, certificate of limited partnership, (c) for any
limited liability company, the operating agreement and articles or certificate
of formation or (d) any other document setting forth the manner of election or
duties of the officers, directors, managers or other similar persons, or the
designation, amount or relative rights, limitations and preference of the stock
of a Person.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

“Permitted Acquisition” means the purchase or acquisition (whether in one or a
series of related transactions) by any Person of (a) more than 50% of the equity
interests with ordinary voting power of another Person or (b) all or
substantially all of the Property of another Person or division or line of
business or business unit of another Person, whether or not involving a merger
or consolidation with such Person; provided that (i) at the time thereof and
after giving effect thereto, no Default or Event of Default shall have occurred
and be continuing or would result from such acquisition or purchase, (ii) the
aggregate amount of the consideration (or, in the case of consideration
consisting of assets, the fair market value of the assets) paid by the Company
and its Subsidiaries shall not exceed $25,000,000 on a cumulative basis for all
such acquisitions or purchases since the date of the Initial Closing, (iii) such
acquisition or purchase is consummated on a non-hostile basis, and (iv) such
acquisition or purchase will not result in a default of Section 12.5.

“Permitted Refinancing” shall mean any Debt (the “refinancing Indebtedness”)
issued in exchange for, or the net proceeds of which are used to refinance,
renew, replace, defease, discharge or refund, other Debt (the “refinanced
Indebtedness”); provided that: (a) the principal amount of such refinancing
Indebtedness does not exceed the principal amount of the refinanced Indebtedness
(plus all accrued interest thereon and the amount of all out-of-pocket fees,
expenses and premiums incurred in connection with such exchange, refinancing,
renewal, replacement, defeasance, discharge or refunding); (b) such refinancing
Indebtedness has a final maturity date equal to or later than the final maturity
date of, and, in the case of non-revolving credit Indebtedness, has a weighted
average life to maturity equal to or greater than the weighted average life to
maturity of, the refinanced Indebtedness (determined without giving effect to
prior payments



--------------------------------------------------------------------------------

that reduced amortization of the refinanced Indebtedness); (c) no Person, other
than the obligors of the refinanced Indebtedness, shall be an obligor in respect
of such refinancing Indebtedness; (d) if the refinanced Indebtedness is
subordinated in right of payment or unsecured, the refinancing Indebtedness
shall be subordinated in right of payment or unsecured, as applicable, on terms
at least as favorable to the Purchasers as those contained in the documentation
governing the refinanced Indebtedness; and (e) if such refinanced Indebtedness
is secured, the refinancing Indebtedness with respect thereto may only be
secured if and to the extent secured by the same assets (and improvements
affixed thereto) that secured such refinanced Indebtedness.

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, or a government or
agency or political subdivision thereof.

“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title IV of ERISA or section 430 of the Code, that is or, within the
preceding five years, has been established or maintained, or to which
contributions are or, within the preceding five years, have been made or
required to be made, by the Company or any ERISA Affiliate or with respect to
which the Company or any ERISA Affiliate may have any liability.

“Purchaser” means each of the Purchasers of Notes identified in the signature
pages to the Agreement.

“REIT” means a “real estate investment trust” under Sections 856 through 860 of
the Code.

“Remaining Additional Notes Amount” means $75,000,000 less the aggregate
principal amount of Additional Notes that have been issued under this Agreement
at any time.

“REO Property” means a real property acquired by the Company or any of its
Subsidiaries through foreclosure, acceptance of a deed-in-lieu of foreclosure,
short sale, or otherwise in connection with collection efforts with respect to
the same.

“Reportable Event” shall have the same meaning as in Section 4043(c) of ERISA.

“Representative” means the directors, officers, employees, agents (including
financial and legal advisors) and other advisors and representatives of a
Person.

“Required Holders” means, at any time, the holders of at least a majority in
aggregate principal amount of the Notes at the time outstanding (exclusive of
Notes then owned by the Company or any of its Affiliates).

“Responsible Officer” means any Senior Financial Officer of the Company and any
other officer of the Company with responsibility for the administration of the
relevant portion of this Agreement.

“Schedule 13 Filer” means a Person which, as of the Business Day immediately
preceding a Transfer of Warrants or Voting Shares, has reported a beneficial
ownership of more than 5% of the shares of Common Stock then outstanding on
Schedule 13G or Schedule 13D under the Exchange Act (or any comparable or
successor report) as of the date of such Person’s most recent such report or
amendment thereto, and any Person actually known by the transferor to be an
Affiliate of such first Person.



--------------------------------------------------------------------------------

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended from time to time.

“Senior Financial Officer” means, with respect to any Person, the chief
financial officer, the chief executive officer, principal accounting officer,
treasurer, assistant treasurer or financial controller of such Person.

“Significant Subsidiary” means, at any particular time, any Subsidiary of the
Company (or such Subsidiary and its subsidiaries taken together) that would be a
“significant subsidiary” of the Company within the meaning of Rule 1-02 under
Regulation S-X promulgated by the SEC.

“Solvent” means, with respect to any Person, that as of the date of
determination, both (i) (a) the sum of such Person’s debt (including contingent
liabilities) does not exceed the present fair saleable value of such Person’s
present assets; (b) such Person’s capital is not unreasonably small in relation
to its business or with respect to any transaction contemplated to be undertaken
after the date of determination; and (c) such Person has not incurred and does
not intend to incur, or believe (nor should it reasonably believe) that it will
incur, debts beyond its ability to pay such debts as they become due (whether at
maturity or otherwise); and (ii) such Person is “solvent” within the meaning
given that term and similar terms under the Bankruptcy Code and other applicable
laws relating to fraudulent transfers and conveyances. For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability (irrespective of whether such contingent liabilities
meet the criteria for accrual under Statement of Financial Accounting Standards
No. 5).

“Standstill Period” means the period beginning on the date of the Initial
Closing and ending on the latest of (i) the second (2nd) anniversary of the date
of the Initial Closing, (ii) the first (1st) anniversary of the date of the last
to occur Subsequent Closing, and (iii) the date of the Board Observer Fall-Away
(or the date Oaktree has otherwise irrevocably waived in a writing delivered to
the Company its rights under Section 11.6).

“Subordinated Debt” means unsecured Debt of the Company; provided that (a) such
Debt does not mature or require any scheduled payments of principal prior to one
hundred eighty (180) days after the Maturity Date, (b) such Debt bears no
greater than a market interest rate (which shall be payable solely in-kind and
not in cash) as of the time of its issuance or incurrence, (c) no indenture or
other agreement governing such Debt contains (i) financial maintenance covenants
or (ii) covenants or events of default that are more restrictive on the Company
or any of its Subsidiaries than those contained in this Agreement, (d) after
giving effect to the issuance or incurrence of such Debt on a pro forma basis,
the Company shall be in compliance with all covenants set forth in this
Agreement, (e) the payment of such Debt is subordinated to the Obligations to
the written satisfaction of the Required Holders (as determined in their sole
discretion), (f) there is no scheduled amortization with respect to such Debt
and (g) such Debt does not benefit from a guarantee from any other Person.



--------------------------------------------------------------------------------

“Subsequent Closing” is defined in Section 3.

“Subsequent Purchase Date” is defined in Section 2.

“Subsidiary” means, as to any Person, any corporation, association or other
business entity in which such Person or one or more of its Subsidiaries owns
sufficient equity or voting interests to enable it or them (as a group)
ordinarily, in the absence of contingencies, to elect a majority of the
directors (or Persons performing similar functions) of such entity, and any
partnership or joint venture if more than a 50% interest in the profits or
capital thereof is owned by such Person or one or more of its Subsidiaries
(unless such partnership or joint venture can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries).

“Transfer” by any Person means, directly or indirectly, to sell, transfer,
assign, pledge, encumber, hypothecate or otherwise dispose of or transfer (by
the operation of law or otherwise), either voluntarily or involuntarily, or to
enter into any contract, option or other arrangement, agreement or understanding
with respect to the sale, transfer, assignment, pledge, encumbrance,
hypothecation or other disposition or transfer (by the operation of law or
otherwise), of any interest in any securities beneficially owned by such Person;
provided that, notwithstanding anything to the contrary in this Agreement, a
Transfer shall not include the transfer (other than by a Purchaser or an
Affiliate of a Purchaser) of any limited partnership interests or other equity
interests in a Purchaser (or any direct or indirect parent entity of such
Purchaser) (provided that if any transferor or transferee referred to in this
proviso ceases to be controlled (directly or indirectly) by the Person (directly
or indirectly) controlling such Person immediately prior to such transfer, such
event shall be deemed to constitute a “Transfer”). Notwithstanding the
foregoing, a Transfer shall not include the transfer of equity interests of
(i) Oaktree Capital Group, LLC or any ultimate parent or Controlled Affiliate
thereof that serves as a manager, managing member or general partner of any its
managed funds or accounts or special purpose holding vehicles owned by such
funds and accounts, (ii) any ultimate parent of MassMutual or (iii) with respect
to any subsequent transferees of the Persons described in clauses (i) and (ii)
(and any subsequent transferees thereof), any (x) ultimate parent entity thereof
or (y) any Controlled Affiliate thereof that serves as a manager, managing
member or general partner of any funds or accounts that own any Notes.

“UCC” means the Uniform Commercial Code as in effect in the applicable state of
jurisdiction.

“U.S. Economic Sanctions” is defined in Section 7.14(a).

“ USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“Voting Shares” means shares of Common Stock that were issued upon exercise of
any of the Warrants (but, for the avoidance of doubt, no other shares of Common
Stock).



--------------------------------------------------------------------------------

“Warehouse Lines” means lines of credit, repurchase agreements and Debt secured
by commercial real estate mortgage loans and other commercial real
estate-related debt investments (including any instrument evidencing the same
and any instrument, security or other asset acquired through collection efforts
with respect to the same), Equity Interests issued by the borrower or seller
party thereto, and all files, documents, agreements, real estate, collections
and other related rights and assets.

“Warrants” is defined in Section 1.2.



--------------------------------------------------------------------------------

EXHIBIT 1

FORM OF NOTE

EXANTAS CAPITAL CORP.

12.00% Senior Notes due July 31, 2027

 

No. [ _________ ]    [ _____________ ] $[ ___________ ]   

FOR VALUE RECEIVED, the undersigned, Exantas Capital Corp. (herein called the
“Company”), a corporation organized and existing under the laws of Maryland,
hereby promises to pay to [______________________], or registered assigns, the
principal sum of [__________] DOLLARS on July 31, 2027 (the “Maturity Date”).
Interest (computed on the basis of a 365 or 366-day year) shall accrue on the
unpaid principal balance hereof at the rate of 12.00% per annum from the date
hereof until the principal hereof shall have been paid in full, with such
interest payable semi -annually on the last Business Day of each January and
July (the “Interest Payment Date”) in each year, commencing January 29, 2021,
and on the Maturity Date. On each Interest Payment Date (other than the Maturity
Date), the Company shall pay interest for such interest period on a portion of
the unpaid principal balance hereof by (i) capitalizing an amount equal to the
product of (x) 3.25%, multiplied by (y) the quotient obtained by dividing
(A) the number days in such interest period by (B) the number of days in such
calendar year multiplied by (z) the unpaid principal balance hereof (the “PIK
Interest”) on such Interest Payment Date and adding it to (and thereby
increasing) the outstanding principal amount of this Note and (ii) paying
interest for such interest period on a portion of the unpaid principal balance
hereof in cash on such Interest Payment Date in an amount equal to the product
of (x) a percentage equal to 8.75% multiplied by (y) the quotient obtained by
dividing (A) the number days in such interest period by (B) the number of days
in such calendar year multiplied by (z) the unpaid principal balance hereof;
provided, however, by written notice to such holder of the Note at least five
(5) Business Days in advance of the Interest Payment Date, the Company may elect
to (a) (i) pay interest for such interest period on a portion of the unpaid
principal balance hereof by capitalizing an amount equal to the product of (x) a
percentage less than 3.25%, to be identified by the Company in such notice (“PIK
Optional Paid Percentage”) multiplied by (y) the quotient obtained by dividing
(A) the number days in such interest period by (B) the number of days in such
calendar year multiplied by (z) the unpaid principal balance hereof (the “PIK
Optional Interest”) on such Interest Payment Date and adding it to (and thereby
increasing) the outstanding principal amount of this Note and (ii) pay interest
for such interest period on a portion of the unpaid principal balance hereof in
cash on such Interest Payment Date in an amount equal to the product of (x) a
percentage equal to 12.00% minus the PIK Optional Paid Percentage for such
Interest Payment Date multiplied by (y) the quotient obtained by dividing
(A) the number days in such interest period by (B) the number of days in such
calendar year multiplied by (z) the unpaid principal balance hereof; or (b) pay
the full amount of interest for such interest period on the unpaid principal
balance hereof in cash to the holder of the Note. Following an increase in the
principal amount of this Note as a result of PIK Interest or PIK Optional
Interest, this Note shall bear interest on such increased principal amount from
and after the date of such increase. On the Maturity Date, all interest on this
Note shall be paid solely in cash.



--------------------------------------------------------------------------------

At any time when an Event of Default has occurred and is continuing, all amounts
outstanding under the Notes shall bear interest at a rate per annum equal to the
Default Rate, with such additional amounts required to be paid in cash on each
Interest Payment Date. Interest on any overdue amounts shall be payable on
demand.

Payments of principal of, interest on and any Make-Whole Amount owing pursuant
to the Note and Warrant Purchase Agreement shall be made in lawful money of the
United States of America on the terms set forth in Section 16 of the Note and
Warrant Purchase Agreement.

This Note is one of the Notes (herein called the “Notes”) issued pursuant to the
Note and Warrant Purchase Agreement, dated as of July 31, 2020 (as from time to
time amended, the “Note and Warrant Purchase Agreement”), among the Company and
the Purchasers signatory thereto and is entitled to the benefits thereof. Each
holder of this Note will be deemed, by its acceptance hereof, to have agreed to
the confidentiality provisions set forth in Section 22 of the Note and Warrant
Purchase Agreement. Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed to such terms in the Note and Warrant
Purchase Agreement.

This Note is a registered Note and, as provided in the Note and Warrant Purchase
Agreement, upon surrender of this Note for registration of transfer, duly
endorsed, or accompanied by a written instrument of transfer duly executed, by
the registered holder hereof or such holder’s attorney duly authorized in
writing, a new Note for a like principal amount will be issued to, and
registered in the name of, the transferee. Prior to due presentment for
registration of transfer, the Company may treat the person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Company will not be affected by any notice to
the contrary.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms (including with respect to the required
payment of any applicable Make-Whole Amount) specified in the Note and Warrant
Purchase Agreement, but not otherwise.

If a Change in Control has occurred or an Event of Default occurs and the
Obligations are accelerated pursuant to Section 14.1 of the Note and Warrant
Purchase Agreement, the principal of this Note shall become due and payable in
the manner, at the price (including any applicable Make-Whole Amount) and with
the effect provided in the Note and Warrant Purchase Agreement.



--------------------------------------------------------------------------------

This Note shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the law of the State of New York, excluding
choice-of-law principles of the law of such state that would require the
application of the laws of a jurisdiction other than such State.

 

Exantas Capital Corp. By  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT 2

TAX MATTERS

SECTION 1.01. Taxes.

(a) Defined Terms. For purposes of this Section, the term “applicable law”
includes FATCA.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of a Note Party under any Notes Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law requires the deduction or withholding of any Tax from any
such payment by a Note Party, then such Note Party shall be entitled to make
such deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by such Note
Party shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the applicable holder receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

(c) Payment of Other Taxes by Issuer. The Note Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the applicable holder timely reimburse it for the payment of, any
Other Taxes.

(d) Indemnification by Issuer. The Note Parties shall jointly and severally
indemnify each holder, within 10 days after demand therefor, for the full amount
of any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
holder or required to be withheld or deducted from a payment to such holder and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to a Note Party by a holder, shall be conclusive absent
manifest error.

(e) Evidence of Payments. As soon as practicable after any payment of Taxes by a
Note Party to a Governmental Authority pursuant to this Section, such Note Party
shall deliver to the applicable holder the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to such applicable holder.

(f) Status of Holders. (i) Any holder that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Notes
Document shall deliver to the Issuer, at the time or times reasonably requested
by the Issuer, such properly completed and executed documentation reasonably
requested by the Issuer as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any holder, if
reasonably requested by the Issuer, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Issuer as will
enable the Issuer to determine whether or not such holder is subject to backup
withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
paragraphs (g)(ii)(A), (ii)(B) and (ii)(D) of this Section) shall not be
required if in the holder’s reasonable judgment such completion, execution or
submission would subject such holder to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
holder.



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing,

(A) any holder that is a U.S. Person shall deliver to the Issuer on or about the
date on which such holder becomes a holder under this Agreement (and from time
to time thereafter upon the reasonable request of the Issuer), executed copies
of IRS Form W-9 certifying that such holder is exempt from U.S. federal backup
withholding tax;

(B) any foreign holder shall, to the extent it is legally entitled to do so,
deliver to the Issuer (in such number of copies as shall be requested by the
recipient) on or about the date on which such foreign holder becomes a holder
under this Agreement (and from time to time thereafter upon the reasonable
request of the Issuer, whichever of the following is applicable:

(1) in the case of a foreign holder claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Notes Document, executed copies of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Notes Document, IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(2) executed copies of IRS Form W-8ECI;

(3) in the case of a foreign holder claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 2A to the effect that such foreign holder
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Issuer within the meaning of
Section 871(h)(3)(B) of the Code, or a “controlled foreign corporation” related
to the Issuer as described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E; or

(4) to the extent a foreign holder is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
2B or Exhibit 2C, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the foreign holder is a
partnership and one or more direct or indirect partners of such foreign holder
are claiming the portfolio interest exemption, such foreign holder may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 2D on
behalf of each such direct and indirect partner;



--------------------------------------------------------------------------------

(C) any foreign holder shall, to the extent it is legally entitled to do so,
deliver to the Issuer on or about the date on which such foreign holder becomes
a holder under this Agreement (and from time to time thereafter upon the
reasonable request of the Issuer), executed copies of any other form prescribed
by applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Issuer r to
determine the withholding or deduction required to be made; and

(D) if a payment made to a holder under any Notes Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such holder were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such holder
shall deliver to the Issuer at the time or times prescribed by law and at such
time or times reasonably requested by the Issuer such documentation prescribed
by Applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code) and such additional documentation reasonably requested by the Issuer as
may be necessary for the Issuer to comply with its obligations under FATCA and
to determine that such holder has complied with such holder’s obligations under
FATCA or to determine the amount, if any, to deduct and withhold from such
payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

Each holder agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Issuer in writing of its legal
inability to do so.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.



--------------------------------------------------------------------------------

(h) Survival. Each party’s obligations under this Section shall survive any
assignment of rights by, or the replacement of, a holder and the repayment,
satisfaction or discharge of all obligations under any Notes Document.

SECTION 1.02. Definitions.

As used in this Exhibit, the following terms have the following meanings:

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a holder or required to be withheld or deducted from a payment to a holder,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
holder being organized under the laws of, or having its principal office or its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) in
the case of a holder, U.S. federal withholding Taxes imposed on amounts payable
to or for the account of such holder with respect to an applicable interest in a
Note pursuant to a law in effect on the date on which (i) such holder acquires
such interest in the Note or (ii) such holder changes its lending office, except
in each case to the extent that, pursuant to Section 1.01 of this Exhibit,
amounts with respect to such Taxes were payable either to such holder’s assignor
immediately before such holder became a party hereto or to such holder
immediately before it changed its lending office, (c) Taxes attributable to such
holder’s failure to comply with Section 1.01(g) of this Exhibit and (d) any
withholding Taxes imposed under FATCA.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Issuer under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.



--------------------------------------------------------------------------------

“IRS” means the United States Internal Revenue Service.

“Note Party” means the Company.

“Other Connection Taxes” means, with respect to any holder, Taxes imposed as a
result of a present or former connection between such holder and the
jurisdiction imposing such Tax (other than connections arising from such holder
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Notes Document, or
sold or assigned an interest in any Note or Notes Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Notes Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

“Treasury Regulations” means the Treasury regulations promulgated under the
Code.



--------------------------------------------------------------------------------

EXHIBIT 2A

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Holders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Note and Warrant Purchase Agreement dated as of
July 31, 2020 (as amended, supplemented or otherwise modified from time to time,
the “Note and Warrant Purchase Agreement”), among Exantas Capital Corp., a
corporation organized under the laws of Maryland and the Purchasers signatory
thereto.

Pursuant to the provisions of Section 1.01 of Exhibit 2 of the Note and Warrant
Purchase Agreement, the undersigned hereby certifies that (i) it is the sole
record and beneficial owner of the Notes in respect of which it is providing
this certificate, (ii) it is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (iii) it is not a “ten percent shareholder” of
the Issuer within the meaning of Section 871(h)(3)(B) of the Code and (iv) it is
not a “controlled foreign corporation” related to the Issuer as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Issuer with a certificate of its non-U.S.
Person status on IRS Form W-8BEN or IRS Form W -8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided in this
certificate changes, the undersigned shall promptly so inform the Issuer, and
(2) the undersigned shall have at all times furnished the Issuer with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments. Unless otherwise defined herein, terms
defined in the Note and Warrant Purchase Agreement and used herein shall have
the meanings given to them in the Note and Warrant Purchase Agreement.

 

[NAME OF HOLDER] By:     Name: Title:

Date: ________ __, 20[ ]



--------------------------------------------------------------------------------

EXHIBIT 2B

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Note and Warrant Purchase Agreement dated as of
July 31, 2020 (as amended, supplemented or otherwise modified from time to time,
the “Note and Warrant Purchase Agreement”), among Exantas Capital Corp., a
corporation organized under the laws of Maryland and the Purchasers signatory
thereto.

Pursuant to the provisions of Section 1.01 of Exhibit 2 of the Note and Warrant
Purchase Agreement, the undersigned hereby certifies that (i) it is the sole
record and beneficial owner of the participation in respect of which it is
providing this certificate, (ii) it is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (iii) it is not a “ten percent shareholder” of
the Issuer within the meaning of Section 871(h)(3)(B) of the Code and (iv) it is
not a “controlled foreign corporation” related to the Issuer as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating holder with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W -8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided in
this certificate changes, the undersigned shall promptly so inform such holder
in writing, and (2) the undersigned shall have at all times furnished such
holder with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Note and Warrant Purchase
Agreement and used herein shall have the meanings given to them in the Note and
Warrant Purchase Agreement.

 

[NAME OF PARTICIPANT] By:     Name: Title:

Date: ________ __, 20[ ]



--------------------------------------------------------------------------------

EXHIBIT 2C

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Note and Warrant Purchase Agreement dated as of
July 31, 2020 (as amended, supplemented or otherwise modified from time to time,
the “Note and Warrant Purchase Agreement”), among Exantas Capital Corp., a
corporation organized under the laws of Maryland and the Purchasers signatory
thereto.

Pursuant to the provisions of Section 1.01 of Exhibit 2 of the Note and Warrant
Purchase Agreement, the undersigned hereby certifies that (i) it is the sole
record owner of the participation in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such participation, (iii) with respect such participation,
neither the undersigned nor any of its direct or indirect partners/members is a
“bank” extending credit pursuant to a loan agreement entered into in the
ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a “ten percent shareholder” of the Issuer within the meaning
of Section 871(h)(3)(B) of the Code and (v) none of its direct or indirect
partners/members is a “controlled foreign corporation” related to the Issuer as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating holder with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W- 8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided in this certificate
changes, the undersigned shall promptly so inform such holder and (2) the
undersigned shall have at all times furnished such holder with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Note and Warrant Purchase
Agreement and used herein shall have the meanings given to them in the Note and
Warrant Purchase Agreement.

 

[NAME OF PARTICIPANT] By:     Name: Title:

Date: ________ __, 20[ ]



--------------------------------------------------------------------------------

EXHIBIT 2D

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Holders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Note and Warrant Purchase Agreement dated as of
July 31, 2020 (as amended, supplemented or otherwise modified from time to time,
the “Note and Warrant Purchase Agreement”), among Exantas Capital Corp., a
corporation organized under the laws of Maryland and the Purchasers signatory
thereto.

Pursuant to the provisions of Section 1.01 of Exhibit 2 of the Note and Warrant
Purchase Agreement, the undersigned hereby certifies that (i) it is the sole
record owner of the Notes in respect of which it is providing this certificate,
(ii) its direct or indirect partners/members are the sole beneficial owners of
such Notes, (iii) with respect to the extension of credit pursuant to this Note
and Warrant Purchase Agreement or any other Notes Document, neither the
undersigned nor any of its direct or indirect partners/members is a “bank”
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a “ten percent
shareholder” of the Issuer within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a “controlled
foreign corporation” related to the Issuer as described in Section 881(c)(3)(C)
of the Code.

The undersigned has furnished the Issuer with IRS Form W-8IMY accompanied by one
of the following forms from each of its partners/members that is claiming the
portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form W-8BEN-E or
(ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E
from each of such partner’s/member’s beneficial owners that is claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided in this certificate changes, the
undersigned shall promptly so inform the Issuer, and (2) the undersigned shall
have at all times furnished the Issuer with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Note and Warrant Purchase
Agreement and used herein shall have the meanings given to them in the Note and
Warrant Purchase Agreement.

 

[NAME OF HOLDER] By:     Name: Title:

Date: ________ __, 20[ ]



--------------------------------------------------------------------------------

EXHIBIT 3

FORM OF WARRANT

[See attached]



--------------------------------------------------------------------------------

THE SECURITIES EVIDENCED BY THIS WARRANT, AND THE SECURITIES ISSUABLE UPON ITS
EXERCISE, HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR APPLICABLE STATE SECURITIES LAWS, AND MAY BE OFFERED, PLEDGED,
SOLD, ASSIGNED, TRANSFERRED OR OTHERWISE DISPOSED OF ONLY IF REGISTERED PURSUANT
TO THE PROVISIONS OF THE ACT AND SUCH LAWS, OR IF AN EXEMPTION FROM REGISTRATION
IS AVAILABLE.

NO. ___

FORM

OF

WARRANT

TO PURCHASE COMMON STOCK OF

EXANTAS CAPITAL CORP.

 

[●] Shares of Common Stock    ___________, 202[●]

EXANTAS CAPITAL CORP., a Maryland corporation (the “Company”), for value
received, hereby certifies that [●] or registered assigns (the “Warrantholder”),
is the owner of the rights (each, a “Warrant,” and collectively the “Warrants”),
subject to the terms and conditions hereof, to purchase from the Company at any
time, and from time to time, commencing on the date any Notes (as defined in the
Note and Warrant Purchase Agreement, dated as of July 31, 2020, between the
Company and the Purchasers named therein (the “Note and Warrant Purchase
Agreement”)) were initially issued (the “Exercise Commencement Date”) and ending
on the seventh anniversary of the Exercise Commencement Date (or, if such date
is not a Business Day (as defined below), the first following Business Day) (the
“Exercise Period”), [●] shares of common stock, $0.001 par value per share, of
the Company (the “Common Shares” and each Common Share issuable upon exercise of
a Warrant, a “Warrant Share”). The exercise price per Warrant Share shall be
$0.01 per share, adjusted as provided in Article II hereof (the “Exercise
Price”), payable in full as to each Warrant Share exercised at the time of
purchase. The term “Business Day” as used herein refers to any day of the week
other than a Saturday, Sunday or a day which in the City of New York, State of
New York, shall be a legal holiday.

 

1



--------------------------------------------------------------------------------

The Warrants may be exercised in whole or in part at any time or from time to
time during the Exercise Period.

The portion of the Warrants not exercised by 5:30 p.m., Eastern Time on the last
day of the Exercise Period shall become void, cease to have value and all rights
hereunder and all rights in respect thereof shall cease.

ARTICLE I

EXERCISE OF WARRANTS

Section 1.01 Exercise of Warrants.

(a) General Exercise. The Warrants may be exercised during the Exercise Period
upon delivery by the Warrantholder of the Exercise Notice, in the form attached
hereto as Exhibit A, duly completed and signed, and by (i) paying in full to the
Company (A) in cash, or (B) by certified or official bank check or (C) by any
combination of the foregoing, in the amount equal to (1) the then-current
Exercise Price multiplied by (2) the number of Warrant Shares in respect of such
portion of the Warrants that are exercised pursuant to the Exercise Notice, plus
any applicable taxes (excluding taxes that the Company is required to pay
hereunder) (the “Aggregate Exercise Price”) (such exercise, a “Cash Exercise”)
or (ii) a Cashless Exercise (as defined below).

(b) Cashless Exercise. To the extent permitted by applicable law and subject to
the terms and conditions of this Warrant, the Warrantholder may exercise the
Warrants, in whole or in part, in lieu of making payment otherwise contemplated
to be made to the Company in connection with a Cash Exercise, by electing
instead to receive upon such exercise the “Net Number” of Warrant Shares
determined in accordance with the following formula (a “Cashless Exercise”)

 

       Net Number =        Y (A-B)                  A   

Where:

Y = The number of gross Common Shares that would be issuable upon such exercise
of the Warrants in accordance with the terms of the Warrants if such exercise
were by means of a Cash Exercise rather than a Cashless Exercise;

A = The Market Price1 as of the Exercise Date; and

 

 

1

“Market Price” means, with respect to the Common Shares, on any given day if the
Common Shares are traded on the New York Stock Exchange on such date, the last
reported sale price, regular way, of the Common Shares on the New York Stock
Exchange on such date, or, in case no such sale takes place on such day, the
last reported sale price, regular way, of the Common Shares on the New York
Stock Exchange on the first Trading Day for which there is a last reported sale
price immediately prior to such date on the New York Stock Exchange. If the
Common Shares are not traded on the New York Stock Exchange on any date of
determination, the Market Price of the Common Shares on such date of
determination means the closing sale price as reported in the composite
transactions for the principal U.S. national or regional securities exchange on
which the Common Shares are so listed or quoted, or, if no closing sale price is
reported, the last reported sale price on the principal U.S. national or
regional securities exchange on which the Common Shares are so listed or quoted,
or if the Common Shares are not so listed or quoted on a U.S. national or
regional securities exchange, the last quoted bid price for the Common Shares in
the over-the-counter market as reported by the Company, or, if that bid price is
not available, the Market Price of the Common Shares on that date shall mean the
fair market value per share as determined by the Board (as defined below) in
reliance on an opinion of an independent financial expert retained by the
Company for this purpose, using one or more valuation methods that the
independent financial expert in its professional judgment determines to be most
appropriate, assuming such securities are fully distributed and are to be sold
in an arm’s-length transaction and there was no compulsion on the part of any
party to such sale to buy or sell and taking into account all relevant factors.

 

2



--------------------------------------------------------------------------------

B = The Exercise Price.

The Company and the Warrantholder agree, unless otherwise required by a change
in law or by the Internal Revenue Service or other governmental authority
following an audit or examination, (i) in the event of a Cashless Exercise under
this Section 1.01(b), the Warrantholder’s exercise of this Warrant in exchange
for the receipt of the Warrant Shares issuable in accordance with this Warrant
(or the portion thereof being cancelled) shall be treated as a recapitalization
under Section 368(a)(1)(E) of the Internal Revenue Code of 1986, as amended and
(ii) not to file any tax return inconsistent with the foregoing.

(c) As soon as practicable after any exercise of any Warrants and payment by the
Warrantholder of the full Exercise Price for the Warrant Shares as to which the
Warrants are then being exercised and any applicable taxes, the Company shall
issue the Warrant Shares by book-entry registration on the books and records of
the Company (or the Company’s transfer agent, if any) in the name of the
Warrantholder or as the Warrantholder shall direct on the Exercise Notice and
evidenced by statements issued by the Company to such Warranholder of the
Warrants reflecting such book-entry positon (the “Warrant Statements”).

(d) Each person in whose name any such Warrant Statement for Warrant Shares is
reflected shall for all purposes be deemed to have become the holder of record
of such Warrant Shares on the date on which the Warrant was exercised and
payment of the Exercise Price and any applicable taxes was made to the Company,
irrespective of the date of reflection of such exercise for Warrant Shares on
the Warrant Statement.

(e) Upon issuance, all Warrant Shares will be duly authorized, validly issued,
fully paid and nonassessable and free and clear of all liens, other than liens
created by or in respect of the Warrantholder. The Company shall pay all
documentary stamp taxes attributable to the initial issuance of Warrant Shares.
The Company shall not be required, however, to pay any tax imposed in connection
with any transfer involved in the issue of the Warrant Shares in a name other
than that of the Warrantholder. In such case, the Company shall not be required
to register in the Warrant Register (as defined below) any Warrant Shares until
the person or persons requesting the same shall have paid to the Company the
amount of any such tax or shall have established to the Company’s satisfaction
that the tax has been paid or that no tax is due and shall have complied with
Section 6.02.

(f) The Company shall keep at its offices a warrant register (the “Warrant
Register”) in which, subject to such reasonable regulations as it may prescribe,
it shall register the Warrants as well as any exchanges and transfers of
outstanding Warrants, all in form satisfactory to the Company.

 

3



--------------------------------------------------------------------------------

Section 1.02 No Fractional Shares to be Issued. The Company shall not be
required to issue any fractional Warrant Shares in connection with the exercise
of the Warrants, and in any case where the Warrantholder would, except for the
provisions of this Section 1.02, be entitled under the terms hereof to receive a
fractional Warrant Share upon the exercise of any Warrants, the Company shall,
upon the exercise of such Warrants and receipt of the Exercise Price, issue that
number of whole shares rounded to the nearest whole share.

Neither the Company nor the Warrantholder shall be entitled to any cash or other
adjustment in respect of any such fractional Warrant Share.

Section 1.03 Restrictions on Exercise.

(a) Warrants may not be exercised to the extent that the issuance of Warrant
Shares upon such exercise would constitute a violation of any applicable federal
or state laws or regulations pertaining to securities, real estate investment
trusts or otherwise or to the extent that the issuance of Warrant Shares upon
such exercise would constitute a breach or violation of the Company’s charter.

(b) Notwithstanding anything in this Agreement to the contrary, the Warrants may
not be exercised to the extent that the issuance of the Warrant Shares upon such
exercise would result in the Warrantholder holding greater than 9.8% of the
Company’s outstanding Common Shares without the prior approval of the majority
of the board of directors of the Company (the “Board”) (including a majority of
the Independent Directors).

Section 1.04 Tax Treatment. The Company and the Warrantholder agree, unless
otherwise required by a change in law or by the Internal Revenue Service or
other governmental authority following an audit or examination, (i) the Warrant
shall be treated as equity of the Company for U.S. federal and applicable state
and local income tax purposes and (ii) not to file any tax return inconsistent
with the foregoing.

ARTICLE II

ADJUSTMENT OF EXERCISE PRICE; MERGER, ACQUISITION, ETC.;

RESERVATION OF COMMON SHARES; PAYMENT OF TAXES

Section 2.01 Stock Splits and Reverse Stock Splits. If, at any time Warrants are
outstanding, the Company (i) issues Common Shares as a dividend or distribution
on Common Shares, or (ii) effects a subdivision of outstanding Common Shares
into a larger number of Common Shares, or (iii) effects a combination or reverse
share split of outstanding Common Shares into a smaller number of Common Shares,
then in each case, the Exercise Price shall be adjusted to equal the product
obtained by multiplying the Exercise Price by a fraction, the numerator of which
shall be the number of Common Shares outstanding immediately prior to such event
and the denominator of which shall be the number of Common Shares outstanding
immediately giving effect to such event. Such adjustment shall become effective,
(a) with respect to the adjustment made pursuant to clause (i) of this
Section 2.01, immediately prior to

 

4



--------------------------------------------------------------------------------

9:00 a.m., New York City time, on the Business Day following the record date
fixed for such dividend or distribution and (b) with respect to the adjustments
made pursuant to clauses (ii) and (iii) of this Section 2.01, immediately after
the effective date of such subdivision, share split, share combination or
reverse share split. Simultaneously with any adjustment of the Exercise Price in
accordance with this Section 2.01, the number of Warrant Shares that may be
purchased upon exercise of this Warrant shall be increased or decreased
proportionally, so that after such adjustment the Aggregate Exercise Price
payable hereunder for the adjusted number of Warrants shall be the same as the
Aggregate Exercise Price in effect immediately prior to such adjustment. If any
dividend or distribution of the type described in clause (i) of this
Section 2.01 is declared but not so paid or made, the number of Warrant Shares
exercisable shall again be adjusted to the number of Warrant Shares exercisable
that would then be in effect if such dividend or distribution had not been
declared (and the Exercise Price also correspondingly readjusted).

Section 2.02 Reorganizations and Asset Sales. If, at any time Warrants are
outstanding, any capital reorganization or reclassification of the Company, or
any consolidation or merger of the Company with another corporation, or the sale
of all or substantially all of the assets of the Company (a “Fundamental
Transaction”) shall be effected in such a way that the holders of the Common
Shares shall be entitled to receive securities or assets with respect to or in
exchange for Common Shares, then the Warrantholder shall have the right to
receive, upon exercise of this Warrant in accordance with the terms and
conditions specified herein and in lieu of the Warrant Shares otherwise issuable
by the Company upon the exercise of such Warrant, such securities or assets as
it would have been entitled to receive upon the occurrence of such Fundamental
Transaction if it had been, immediately prior to such Fundamental Change, the
holder of the number of Warrant Shares then issuable upon exercise of the
Warrants (the “Alternative Consideration”). In any such case, appropriate
provision shall be made with respect to the rights and interests of such
Warrantholder so that the provisions of this Warrant shall be applicable with
respect to any Alternative Consideration thereafter deliverable upon exercise of
the Warrants. The Company shall not effect any such Fundamental Transaction
unless, prior to or simultaneously with the consummation thereof, the survivor
or successor corporation resulting from such consolidation or merger or the
purchaser of such assets shall assume by written instrument delivered to the
Warrantholdder the obligation to deliver to such holder the Alternative
Consideration; provided, however, that if the Company is to be liquidated or
dissolved following any reorganization, reclassification, consolidation or sale
of all or substantially all of its assets and in connection with such
liquidation or dissolution, the holders of Common Stock shall be entitled to
receive cash, the requirements of this Section 2.02 shall be satisfied if the
Company shall provide for the distribution to each Warrantholder of the amount
of cash to which such Warrantholder would have been entitled if such
Warrantholder had exercised all of such Warrantholder’s outstanding Warrants
less the then applicable Aggregate Exercise Price therefor.

Section 2.03 Covenant to Maintain Par Value. The Company will not, either
directly or indirectly, upon any consolidation, merger, reorganization or
reclassification to which the Company is a party change the par value of the
Common Shares to an amount more than the Exercise Price, and at all times will
take all such action as may be necessary or appropriate in order that the
Company will maintain the par value of the Common Shares as contemplated in this
Agreement to be not more than the Exercise Price.

 

5



--------------------------------------------------------------------------------

Section 2.04 Covenant to Reserve Shares for Issuance on Exercise. The Company
will cause an appropriate number of Common Shares to be duly and validly
authorized and reserved and will keep available out of its authorized Common
Shares, solely for the purpose of issue upon exercise of Warrants as herein
provided, the full number of Common Shares, if any, then issuable if all
outstanding Warrants then exercisable were to be exercised.

Section 2.05 Certain Notices. Upon any adjustment of the Exercise Price and
whenever the securities issuable or deliverable in exchange for Warrants are
changed pursuant to this Article II, then and in each such case the Company
shall give prompt written notice thereof, by mailing such notice by United
States Postal Service via First Class Mail, addressed to the Warrantholder at
the address of the Warrantholder as shown on the books of the Company, which
notice shall:

(a) in the case of an adjustment of the Exercise Price, state the Exercise Price
resulting from such adjustment, setting forth in reasonable detail the method
upon which such calculation is based, and

(b) in the case of a change in the securities issuable or deliverable in
exchange for Warrants, describe in reasonable detail the facts requiring the
change; specify the effective date of such change; and describe the number or
amount of, and terms of, the shares or other securities issuable or deliverable
in exchange for, each Warrant as so changed.

Failure to provide such notice, or any defect in such statement or notice, shall
not affect the legality or validity of any such adjustment or change.

Section 2.06 References to Common Shares. Unless the context otherwise
indicates, all references to Common Shares in this Warrant, in the event of a
change under this Article II, shall be deemed to refer also to any other
securities issuable or deliverable in exchange for Warrants pursuant to such
change.

ARTICLE III

REGISTRATION RIGHTS; EXPENSES OF REGISTRATION

Section 3.01 Registration Rights. The Company shall file with the Securities and
Exchange Commission (the “Commission”) no later than 270 days from the date
hereof, a registration statement on Form S-11 or such other form under the
Securities Act of 1933, as amended (the “Securities Act”), then available to the
Company providing for the resale pursuant to Rule 415 from time to time by the
Warrantholder of any and all Warrant Shares (such registration statement,
including the prospectus, amendments and supplements to such registration
statement or prospectus, including pre-and post-effective amendments, all
exhibits thereto and all material incorporated by reference or deemed to be
incorporated by reference, if any, in such registration statement, the “Shelf
Registration Statement”). The Company shall use its commercially reasonable
efforts to cause such Shelf Registration Statement to be declared effective by
the Commission as promptly as practicable following such filing. Any Shelf

 

6



--------------------------------------------------------------------------------

Registration Statement shall provide for the resale from time to time, and
pursuant to any method or combination of methods legally available (including,
without limitation, firm-commitment underwritten public offerings, block trades,
agented transactions, sales directly into the market, purchases or sales by
brokers, derivative transactions, short sales, stock loan or stock pledge
transactions and sales not involving a public offering) by the Warrantholder of
any and all Warrant Shares.

Section 3.02 Obligations of the Company. In connection with the obligations of
the Company with respect to the Shelf Registration Statement, the Company shall:

(a) prepare the Shelf Registration Statement and file it with the Commission,
which Shelf Registration Statement shall comply in all material respects as to
form with the requirements of the applicable form and include or incorporate by
reference all financial statements required by the Commission to be filed
therewith, and use its commercially reasonable efforts to cause such Shelf
Registration Statement to become effective as promptly as practicable following
such filing and to remain effective until the earlier to occur of (i) the third
anniversary of the initial effective date of the Shelf Registration Statement;
(ii) the date on which the Warrant Shares have been sold in full under Rule 144
under the Securities Act or an effective registration statement; (iii) the date
on which the Warrant Shares are sold to the Company or any of its subsidiaries;
or (iv) the date on which, in the opinion of counsel to the Company, the Warrant
Shares not held by affiliates of the Company are saleable pursuant to Rule 144
(without compliance with volume or manner of sale restrictions) and if the
Warrantholder, together with any other parties with whom its holdings of Common
Shares are required to be aggregated under Rule 144, beneficially owns less than
5% of the outstanding Common Shares.

(b) pursuant to Section 3.02 hereof, (i) prepare and file with the Commission
such amendments and post-effective amendments to the Shelf Registration
Statement as may be necessary to keep the Shelf Registration Statement effective
for the period described in Section 3.02(a) hereof and/or to register the resale
of additional Common Shares that may be issuable upon conversion of additional
warrants that may be issued to the Warrantholder in the future in connection
with the Company’s issuance of Additional Notes (as defined in the Note and
Warrant Purchase Agreement), (ii) cause each prospectus contained therein to be
supplemented by any required prospectus supplement and, as so supplemented, to
be filed pursuant to Rule 424 promulgated under the Securities Act, and
(iii) comply with the provisions of the Securities Act with respect to the
disposition of all securities covered by the Shelf Registration Statement during
the applicable period in accordance with the method or methods of distribution
set forth in the “Plan of Distribution” section of the Prospectus, provided,
however; that prior to filing documents described in clauses (i) and (ii) above,
the Company shall provide to the Warrantholder and the Warrantholder’s counsel
and each underwriter, if any, with an adequate and appropriate opportunity to
review and comment on such documents (and each amendment or supplement thereto).

(c) furnish to the Warrantholder, without charge, as many copies of each
Prospectus, including each preliminary prospectus, and any amendment or
supplement thereto and such other documents as such Warrantholder may reasonably
request, in order to facilitate the public sale or other disposition of the
Warrant Shares; the Company consents to the lawful use of such Prospectus,
including each preliminary prospectus, by the Warrantholder, in connection with
the offering and sale of the Warrant Shares covered by any such prospectus;

 

7



--------------------------------------------------------------------------------

(d) use its commercially reasonable efforts to register or qualify, or obtain
exemption from registration or qualification for, all Warrant Shares by the time
the Shelf Registration Statement is declared effective by the Commission under
all applicable state securities or “blue sky” laws of domestic United States
jurisdictions, keep each such registration, qualification or exemption effective
during the period the Shelf Registration Statement is required to be kept
effective pursuant to Section 3.02(a) and do any and all other acts and things
that may be reasonably necessary or advisable to enable the Warrantholder to
consummate the disposition in each such jurisdiction of such Warrant Shares
covered by the Shelf Registration Statement; provided, however, that the Company
shall not be required to take any action to comply with this Section 3.02(d) if
it would require the Company or any of its subsidiaries to (i) qualify generally
to do business in any jurisdiction or to register as a broker or dealer in such
jurisdiction where it would not otherwise be required to qualify but for this
Section 3.02(d) and except as may be required by the Securities Act,
(ii) subject itself to taxation in any such jurisdiction, or (iii) submit to the
general service of process in any such jurisdiction;

(e) use its commercially reasonable efforts to cause all Warrant Shares to be
registered and approved by such other domestic governmental agencies or
authorities, if any, as may be necessary to enable the holders thereof to
consummate the disposition of such Warrant Shares; provided, however, that the
Company shall not be required to take any action to comply with this
Section 3.02(e) if it would require the Company or any of its subsidiaries to
(i) qualify generally to do business in any jurisdiction or to register as a
broker or dealer in such jurisdiction where it would not otherwise be required
to qualify but for this Section 3.02(e) and except as may be required by the
Securities Act, (ii) subject itself to taxation in any such jurisdiction, or
(iii) submit to the general service of process in any such jurisdiction;

(f) notify the Warrantholder promptly (i) when the Shelf Registration Statement
has become effective and when any post-effective amendments thereto become
effective or upon the filing of a supplement to any prospectus, (ii) of the
issuance by the Commission or any state securities authority of any stop order
suspending the effectiveness of such Shelf Registration Statement or the
initiation of any proceedings for that purpose, (iii) of any request by the
Commission or any other federal or state governmental authority for amendments
or supplements to such Shelf Registration Statement or related prospectus or for
additional information, and (iv) if, during the period such Shelf Registration
Statement is effective, such Shelf Registration Statement or the related
prospectus contains any untrue statement of a material fact or omits to state
any material fact required to be stated therein or necessary to make the
statements therein not misleading or, in the case of the prospectus or any
document incorporated by reference therein contains any untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading (a “Disclosure Deficiency”) (which
information shall be accompanied by an instruction to suspend the use of the
Shelf Registration Statement and the prospectus until the Disclosure Deficiency
has been cured in accordance with Section 3.02(i) below);

 

8



--------------------------------------------------------------------------------

(g) during the period of time referred to in Section 3.02(a) above, use its
commercially reasonable efforts to avoid the issuance of, or if issued, to
obtain the withdrawal of, any order enjoining or suspending the use or
effectiveness of the Shelf Registration Statement or suspending the
qualification (or exemption from qualification) of any of the Warrant Shares for
sale in any jurisdiction, as promptly as practicable;

(h) upon request, furnish to the Warrantholder covered by the Shelf Registration
Statement, without charge, at least one (1) conformed copy of such Shelf
Registration Statement and any post-effective amendment or supplement thereto
(without documents incorporated therein by reference or exhibits thereto, unless
requested);

(i) upon the occurrence of any Disclosure Deficiency, use its commercially
reasonable efforts to promptly prepare a supplement or post-effective amendment
to the Shelf Registration Statement or the related prospectus or any document
incorporated therein by reference or file any other required document so that,
as thereafter delivered to the purchasers of the Warrant Shares, such prospectus
will not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, and, upon request, promptly furnish to the Warrantholder a
reasonable number of copies each such supplement or post-effective amendment;

(j) use its commercially reasonable efforts (including, without limitation,
seeking to cure in the Company’s listing or inclusion application any
deficiencies cited by the exchange or market) to list or include all Warrant
Shares on the New York Stock Exchange or such other securities exchange or
inter-dealer automated quotation system on which the Common Shares are then
listed or included for trading;

(k) use its commercially reasonable efforts to prepare and file in a timely
manner (taking into account any permissible extensions) all documents and
reports required by the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and, to the extent the Company’s obligation to file such
reports pursuant to Section 15(d) of the Exchange Act expires prior to the
expiration of the effectiveness period of the Shelf Registration Statement as
required by Section 3.02(a) hereof, to register the Warrant Shares under the
Exchange Act and to maintain such registration through the effectiveness period
required by Section 3.02(a) hereof;

(l) provide a CUSIP number for all Warrant Shares not later than the effective
date of the Shelf Registration Statement;

(m) provide and cause to be maintained a registrar and transfer agent for all
Warrant Shares covered by the Shelf Registration Statement from and after a date
not later than the effective date of such Shelf Registration Statement; and

(n) use its reasonable best efforts to cooperate in a timely manner with any
request of the Warrantholder in respect of any block trade, hedging transaction
or other transaction that is registered pursuant to a Shelf Registration that is
not a firm commitment underwritten offering (each, an “Alternative
Transaction”), including the filing of any supplements to the prospectus,
amendments or post-effective amendments to the Shelf

 

9



--------------------------------------------------------------------------------

Registration Statement, facilitating due diligence by counterparties to such
Alternative Transactions and entering into customary agreements with respect to
such Alternative Transactions (and providing customary representations,
warranties, covenants, certificates, comfort letters, opinions and indemnities
in such agreements) as well as providing other reasonable assistance in respect
of such Alternative Transactions of the type applicable to a public offering
subject to, to the extent customary for such transactions.

(o) Notwithstanding anything in this Section 3.02 to the contrary, the Company
shall be entitled to postpone the filing of a Shelf Registration Statement, and
from time to time to require the Warrantholder not to sell under a Shelf
Registration Statement or to suspend the effectiveness thereof, if (i) the
Company is actively pursuing an underwritten primary offering of securities of
the Company, or (ii) the negotiation or consummation of a transaction by the
Company or its subsidiaries is pending or an event has occurred, which
negotiation, consummation or event would require additional disclosure by the
Company in the Shelf Registration Statement of material information which the
Company has a bona fide business purpose for keeping confidential and the
non-disclosure of which in the Shelf Registration Statement would be expected,
in the Company’s reasonable determination, to cause the Shelf Registration
Statement to fail to comply with applicable disclosure requirements (each such
circumstance a “Suspension Event”); provided, however, that the Company may not
delay, suspend or withdraw such Shelf Registration Statement for more than
ninety (90) days at any one time, or more than twice in any twelve (12) month
period. Upon receipt of any written notice from the Company of the happening of
any Suspension Event during the period the Shelf Registration Statement is
effective or if as a result of a Suspension Event the Shelf Registration
Statement or related prospectus contains any untrue statement of a material fact
or omits to state any material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made (in the case of the prospectus) not misleading, the Warrantholder
agrees that (x) it will immediately discontinue offers and sales of the Warrant
Shares under such Shelf Registration Statement until the Warrantholder receives
copies of a supplemental or amended prospectus (which the Company agrees to
promptly prepare) that corrects the misstatement(s) or omission(s) referred to
above and receives notice that any post-effective amendment to the Shelf
Registration Statement has become effective or unless otherwise notified by the
Company that it may resume such offers and sales, and (y) it will maintain the
confidentiality of any information included in the written notice delivered by
the Company unless otherwise required by law.

Section 3.03 Obligations of the Warrantholder. In connection with the
registration of the Warrant Shares, the Warrantholder shall:

(a) furnish to the Company, within 10 days of a written request by the Company,
such information regarding itself, the Warrant Shares held by it and the
intended method of disposition of the Warrant Shares held by it for inclusion in
the Shelf Registration Statement as shall be reasonably required to effect the
registration of such Warrant Shares and shall execute such documents in
connection with such registration as the Company may reasonably request;

 

10



--------------------------------------------------------------------------------

(b) cooperate with the Company as reasonably requested from time to time by the
Company in connection with the preparation and filing of the Shelf Registration
Statement; and

(c) upon receipt of any notice from the Company of the happening of any event of
the kind described in Section 3.02(f)(ii), (iii) or (iv) or any Suspension
Event, immediately discontinue disposition of Warrant Shares pursuant to the
Shelf Registration Statement until the Warrantholder’s receipt of the copies of
the supplemented or amended prospectus contemplated by Section 3.02(e) and, if
so directed by the Company, deliver to the Company (at the expense of the
Company) or destroy (and deliver to the Company a certificate of destruction)
all copies in such Warrantholder’s possession, of the prospectus covering such
Warrant Shares current at the time of receipt of such notice.

Section 3.04 Expenses. The Company shall pay all expenses incident to the
performance of its obligations under Section 3.02 (“Registration Expenses”),
including (i) all Commission, securities exchange listing or inclusion fees, and
registration and filing fees of the Financial Industry Regulatory Authority
(“FINRA”) ,(ii) all fees and expenses incurred in connection with compliance
with international, federal or state securities or blue sky laws (including,
without limitation, any registration, listing and filing fees and reasonable
fees and disbursements of counsel in connection with blue sky registration,
qualification or exemption of any of the Warrant Shares and the preparation of a
blue sky memorandum and compliance with the rules of FINRA), (iii) all expenses
incurred in preparing or assisting in preparing, word processing, duplicating,
printing, delivering and distributing the Shelf Registration Statement, any
prospectus, any amendments or supplements thereto, any underwriting agreements
or securities sales agreements insofar as the Company is required to be a party
thereto (but only with respect to the negotiation by the Company of the terms
relating to it and the performance of its obligations thereunder), certificates
and any other documents relating to the performance under and compliance with
the terms of these Warrants, (iv) all fees and expenses incurred in connection
with the listing or inclusion of any of the Warrant Shares on the New York Stock
Exchange or any other securities exchange or inter-dealer automated quotation
system as required by Section 3.02(j), (v) the fees and disbursements of counsel
for the Company and of the independent public accountants of the Company
(including, without limitation, the expenses of any special audit and “cold
comfort” letters required by or incident to such performance), and reasonable
fees and disbursements of one counsel for the Warrantholder to review the Shelf
Registration Statement if so requested by the Warrantholder holding more than
25% of the outstanding Warrants (which fees and disbursements shall be limited
to $50,000 without the prior written consent of the Company), and (vi) any fees
and disbursements customarily paid by issuers in issues and sales of securities
(including the fees and expenses of any experts retained by the Company in
connection with the Shelf Registration Statement), provided, however, that
Registration Expenses shall exclude brokers’ or underwriters’ discounts and
commissions and transfer taxes or transfer fees, if any, relating to the sale or
disposition of Warrant Shares by the Warrantholder, the fees and expenses
(including legal fees) in preparing any underwriting or securities sales
agreements other than as provided in clause (iii), above, and the fees and
disbursements of any counsel to the Warrantholder other than as provided for in
clause (v) above.

 

11



--------------------------------------------------------------------------------

ARTICLE IV

INDEMNIFICATION AND CONTRIBUTION

Section 4.01 Indemnification of Warrantholder. The Company agrees to indemnify
and hold harmless (i) the Warrantholder, and (ii) its Affiliates, stockholders,
employees, agents, officers, partners, members, and directors, and each Person
who controls such Warrantholder (within the meaning of Section 15 of the
Securities Act and Section 20 of the Securities Exchange Act) (each person
referred to in clause (i) or (ii) are referred to collectively as the
“Warrantyholder Indemnified Parties”), from and against any losses, claims,
damages or liabilities, joint or several, or any actions in respect thereof
(including, but not limited to, any losses, claims, damages, judgments,
expenses, liabilities or actions relating to purchases and sales of the Warrant
Shares) to which each Warrantholder Indemnified Party may become subject under
the Securities Act, the Exchange Act or otherwise, insofar as such losses,
claims, damages, judgments, expenses, liabilities or actions arise out of or are
based upon any untrue statement or alleged untrue statement of a material fact
contained in the Shelf Registration Statement or the related prospectus
including any document incorporated by reference therein, or in any amendment or
supplement thereto or in any preliminary prospectus relating to the Shelf
Registration Statement, or arise out of, or are based upon, the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, and shall reimburse,
as incurred, the Warrantholder Indemnified Parties for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action in respect thereof;
provided, however, that (i) the Company shall not be liable in any such case to
the extent that such loss, claim, damage or liability arises out of or is based
upon any untrue statement or alleged untrue statement or omission or alleged
omission made in the Shelf Registration Statement or related prospectus or in
any amendment or supplement thereto or in any preliminary prospectus relating to
the Shelf Registration Statement in reliance upon and in conformity with written
information pertaining to the Warrantholder or furnished to the Company by or on
behalf of the Warrantholder specifically for inclusion therein and (ii) with
respect to any untrue statement or omission or alleged untrue statement or
omission made in any preliminary prospectus relating to the Shelf Registration
Statement, the indemnity agreement contained in this subsection (a) shall not
inure to the benefit of any person from whom the person asserting any such
losses, claims, damages or liabilities purchased the Warrant Shares concerned,
to the extent that a prospectus relating to such Warrant Shares was required to
be delivered by such person under the Securities Act in connection with such
purchase and any such loss, claim, damage or liability results from the fact
that there was not sent or given to such person, at or prior to the written
confirmation of the sale of such Warrant Shares to such person, a copy of the
final prospectus if the Company had previously furnished copies thereof to the
Warrantholder; provided, further, however, that this indemnity agreement will be
in addition to any liability which the Company may otherwise have to such
Warranntholder Indemnified Party.

 

12



--------------------------------------------------------------------------------

Section 4.02 Indemnification of the Company. In connection with the Shelf
Registration Statement, the Warrantholder, severally and not jointly with all
other holders of warrants to purchase Common Shares included as selling
stockholders in the Shelf Registration statement, will indemnify and hold
harmless the Company, its officers, directors, partners, employees,
representatives, agents and investment advisers and each person, if any, who
controls any of the foregoing within the meaning of the Securities Act or the
Exchange Act (the “Company Indemnified Persons”) from and against any losses,
claims, damages or liabilities or any actions in respect thereof, to which the
Company or any such controlling person may become subject under the Securities
Act, the Exchange Act or otherwise, insofar as such losses, claims, damages,
liabilities or actions arise out of or are based upon any untrue statement of a
material fact contained in the Shelf Registration Statement or a related
prospectus or in any amendment or supplement thereto or in any preliminary
prospectus relating to the Shelf Registration Statement, or arise out of or are
based upon the omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, but in each
case only to the extent that the untrue statement or omission was made in
reliance upon and in conformity with written information pertaining to a
Warrantholder or furnished to the Company by a Warrantholder specifically for
inclusion therein; and, subject to the limitation set forth immediately
preceding this clause, shall reimburse, as incurred, the Company or any Company
Indemnified Person for any legal or other expenses reasonably incurred by the
Company or such Company Indemnified Person in connection with investigating or
defending any loss, claim, damage, liability or action in respect thereof. This
indemnity agreement will be in addition to any liability which the Warrantholder
may otherwise have to the Company or any Company Indemnified Person.

Section 4.03 Notice. If any action or proceeding (including a governmental
investigation) shall be instituted involving any party in respect of which
indemnity may be sought pursuant to this Article IV, such party (an “Indemnified
Party”) shall promptly notify the party against who such indemnity may be sought
(the “Indemnifying Party”) in writing and the Indemnifying Party shall assume
the defense thereof, including the employment of counsel reasonably satisfactory
to such Indemnified Party, and shall assume the payment of all reasonable fees
and expenses; provided, that the failure of any Indemnified Party so to notify
the Indemnifying Party shall not relieve the Indemnifying Party of its
obligations hereunder except to the extent that the Indemnifying Party is
materially prejudiced through the forfeiture of substantive rights and defenses
by such failure to notify. In any such proceeding, any Indemnified Party shall
have the right to retain its own counsel but the fees and expenses of such
counsel shall be at the expense of such Indemnified Party unless (i) the
Indemnifying Party and the Indemnified Party shall have mutually agreed to the
retention of such counsel or (ii) in the reasonable judgment of such Indemnified
Party (A) representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interests between them or
(B) there would be rights or defenses that would be available to such
Indemnified Party that are inconsistent with or additional to, those of the
Indemnifying Party. It is understood that, in connection with any proceeding or
related proceedings in the same jurisdiction, the Indemnifying Party shall not
be liable for the fees and expenses of more than one separate firm of attorneys
(in addition to any local counsel) at any time for all such Indemnified Parties,
and that all such fees and expenses shall be reimbursed promptly after receipt
of an invoice setting forth such fees and expenses in reasonable detail. In the
case of any such separate firm for the Indemnified Parties, such firm shall be
designated in writing by the Indemnified Parties. The Indemnifying Party shall
not be liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent, or if there be a final judgment for
the plaintiff, the Indemnifying Party shall

 

13



--------------------------------------------------------------------------------

indemnify and hold harmless each Indemnified Party from and against any damages
(to the extent obligated herein) by reason of such settlement or judgment.
Without the prior written consent of each affected Indemnified Party, no
Indemnifying Party shall effect any settlement of any pending or threatened
proceeding in respect of which such Indemnified Party is or could have been a
party and indemnity could have been sought hereunder by such Indemnified Party,
unless such settlement (i) includes an unconditional release of such Indemnified
Party from all liability arising out of such proceeding and (ii) does not
include a statement as to or an admission of fault, culpability or a failure to
act by or on behalf of any Indemnified Party .

Section 4.04 Contribution. If the indemnification provided for in this Article
IV is unavailable or insufficient to hold harmless an indemnified party under
Sections 4.01 or 4.02, then each indemnifying party shall contribute to the
aggregate amount paid or payable by such indemnified party as a result of the
losses, claims, damages, expenses or liabilities (or actions in respect thereof)
referred to in Sections 4.01 and 4.02 above in such proportion as is appropriate
to reflect the relative fault of the indemnifying party or parties on the one
hand and the indemnified party on the other in connection with the statements or
omissions that resulted in such losses, claims, damages, expenses or liabilities
(or actions in respect thereof) as well as any other relevant equitable
considerations. The relative fault of the parties shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company on the one hand or such
Warrantholder or such other indemnified party, as the case may be, on the other,
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The amount paid by
an indemnified party as a result of the losses, claims, damages, expenses or
liabilities referred to in the first sentence of this Section 4.04 shall be
deemed to include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any action or
claim which is the subject of this clause. Notwithstanding any other provision
of this Section 4.04, the Warrantholder shall not be required to contribute any
amount in excess of the amount by which the net proceeds received by the
Warrantholder from the sale of the Warrant Shares pursuant to the Shelf
Registration Statement exceeds the amount of damages which the Warrantholder has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of this clause, each person, if any,
who controls such indemnified party within the meaning of the Securities Act or
the Exchange Act shall have the same rights to contribution as such indemnified
party and each person, if any, who controls the Company within the meaning of
the Securities Act or the Exchange Act shall have the same rights to
contribution as the Company.

The agreements contained in this Article IV shall survive the sale of the
Warrant Shares pursuant to the Shelf Registration Statement and shall remain in
full force and effect, regardless of any termination or cancellation of this
Agreement or any investigation made by or on behalf of any indemnified party.

 

14



--------------------------------------------------------------------------------

ARTICLE V

OTHER PROVISIONS RELATING TO RIGHTS OF THE WARRANTHOLDER

Section 5.01 Rights as Stockholders.

(a) The Warrantholder, by reason of the ownership or possession of a Warrant,
either at, before or after exercising one or more Warrants, shall have (i) the
right to receive any cash dividends, stock dividends, allotments or rights, or
other distributions, paid, allotted or distributed or distributable to the
stockholders of the Company prior to the exercise of such Warrant and (ii) in
the event the Company adopts or implements a shareholder rights agreement or
effects an offering of securities to holders of Common Shares pursuant to which
any rights (“Rights”) are distributed to the holders of Common Shares of the
Company, the right to receive such Rights; provided that (A) if the
Warrantholder is an “Acquiring Person” (or an associate or affiliate thereof) or
similar term under such shareholder rights agreement, it shall not have the
right to receive such Rights, and (B) only one Right shall be issued with
respect to each Warrant and the underlying Warrant Share (and if more than one
Right is issued, only one Right shall be effective, and any additional Rights
shall be null and void).

(b) Except as otherwise specifically provided herein, the Warrantholder, solely
in its capacity as a holder of the Warrant, shall not be entitled to vote at, or
to receive notice of, any meeting of stockholders of the Company, nor shall
anything contained in this Warrant be construed to confer upon the
Warrantholder, solely in its capacity as a holder of the Warrant, any of the
rights of a stockholder of the Company, including, without limitation: (i) any
right to vote in the election of directors or any other matters, (ii) any right
to give or withhold consent to any corporate action (whether any reorganization,
issue of stock, reclassification of stock, consolidation, merger, conveyance or
otherwise) or (iii) any right to receive notice of meetings of the Company’s
stockholders.

Section 5.02 Liquidation, Merger, etc.; Notice to Warrantholder.

If:

(a) the Company shall authorize the issuance to all holders of Common Shares of
rights or warrants to subscribe for or purchase capital stock of the Company or
of any other subscription rights or warrants, or

(b) the Company shall authorize the distribution to all holders of Common Shares
of evidences of its indebtedness or assets (other than cash dividends or cash
distributions payable out of current earnings, retained earnings, earned surplus
or real estate investment trust taxable income, as determined pursuant to the
Internal Revenue Code of 1986, as amended, or dividends payable in Common
Shares); or

(c) there shall be proposed any consolidation, merger, reorganization or
reclassification to which the Company is to be a party and for which approval of
the holders of Common Shares is required, or the conveyance or transfer of the
properties and assets of the Company substantially as an entirety; or

 

15



--------------------------------------------------------------------------------

(d) there shall be proposed the voluntary or involuntary dissolution,
liquidation or winding up of the Company; the Company shall give to each
Warrantholder prompt written notice, by mailing such notice by United States
Postal Service via First Class Mail, addressed to the Warrantholder at the
address of the Warrantholder as shown on the books of the Company, which notice
shall state: (i) the date as of which the holders of record of Common Shares to
be entitled to receive any such rights, warrants or distribution are to be
determined or (ii) the date on which any consolidation, merger, conveyance,
transfer, reorganization, reclassification, dissolution, liquidation or winding
up is expected to become effective, and the date as of which it is expected that
holders of record of Common Shares shall be entitled to exchange the shares for
securities or other property, if any, deliverable upon the consolidation,
merger, conveyance, transfer, reorganization, reclassification, dissolution,
liquidation or winding up. Such notice shall be given at least ten Business Days
before the date as of which holders of Common Shares entitled to receive any
distribution, securities or other property in connection with such transaction
are determined.

ARTICLE VI

GENERAL PROVISIONS

Section 6.01 Transfer of Warrants. Subject to the legend appearing on the first
page hereof to compliance with all other laws, rules or regulations pertaining
to the transfer, sale or other disposition of the Warrants, and to the
provisions of this Section 6.01, title to the Warrants evidenced by the Warrant
Registry may be transferred by endorsement (by the Warrantholder executing the
form of assignment attached hereto as Exhibit B including guaranty of signature)
and delivery in the same manner as in the case of a negotiable instrument
transferable by endorsement and delivery. Absent an effective registration
statement under the Securities Act covering the disposition of this Warrant or
the Common Shares issued or issuable upon exercise hereof, the Warrantholder
will not sell or transfer any or all of such Warrants or Warrant Shares, as the
case may be, without first providing the Company, at the Warrantholder’s
expense, with an opinion of counsel (which may be counsel for the Company)
reasonably satisfactory to the Company to the effect that such sale or transfer
will be exempt from the registration requirements of the Securities Act. Each
certificate (if any) representing Warrant Shares, unless at the time of exercise
such Warrant Shares are registered for resale under the Securities Act, shall
bear a legend in substantially the following form on the face thereof:

THE SECURITIES EVIDENCED BY THIS WARRANT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR APPLICABLE STATE SECURITIES
LAWS AND MAY BE OFFERED, PLEDGED, SOLD, ASSIGNED, TRANSFERRED OR OTHERWISE
DISPOSED OF ONLY IF REGISTERED PURSUANT TO THE PROVISIONS OF THE ACT AND SUCH
LAWS, OR IF AN EXEMPTION FROM REGISTRATION IS AVAILABLE.

Any certificate (if any) issued at any time in exchange or substitution for any
certificate bearing such legend (except a certificate issued upon completion of
a distribution under a registration statement covering the securities
represented) shall also bear such legend unless, in the opinion of counsel to
the Company, the securities represented thereby may be transferred as
contemplated by such holder without violation of the registration requirements
of the Securities Act and any applicable state securities laws.

 

16



--------------------------------------------------------------------------------

Section 6.02 No Impairment. The Company will not, by amendment of its charter or
through reorganization, consolidation, merger, dissolution, sale of assets or
any other voluntary action, avoid or seek to avoid the observance or performance
of any of the terms of this Warrant, but will at all times in good faith assist
in the carrying out of all such terms and in the taking of all such action as
may be necessary or appropriate in order to protect the rights of the
Warrantholder against impairment. Without limiting the generality of the
foregoing, the Company will not increase the par value of the Warrant Shares
above the amount payable therefor upon such exercise, and at all times will take
all such action as may be necessary or appropriate in order that the Company may
validly and legally issue fully paid and non-assessable stock upon the exercise
of the Warrants.

Section 6.03 Governing Law. The Warrants shall be deemed a contract made under
the laws of the State of New York and for all purposes shall be construed in
accordance with the laws of the State of New York without giving effect to the
principles of conflicts of law thereof.

Section 6.04 Successors and Assigns. All the covenants and provisions hereof
shall bind and inure to the benefit of the Company, the Warrantholder and their
respective successors and assigns hereunder.

Section 6.05 Notices. Any notice or demand authorized hereunder to be given or
made by the Warrantholder to or on the Company shall be sufficiently given or
made if sent by United States Postal Service via First Class Mail addressed
(until the Warrantholder is notified of another address in the manner set forth
herein as follows:

Exantas Capital Corp.

1845 Walnut St.

17th Floor

Philadelphia, PA 19103

Attention: Chief Financial Officer

With a copy (which shall not constitute notice) to:

Morrison & Foerster LLP

250 West 55th Street

New York, New York 10019

Attention: Tracy A. Bacigalupo

E-mail: tbacigalupo@mofo.com

Any notice or demand authorized to be given or made to the Warrantholder
hereunder shall be sufficiently given or made if sent by United States Postal
Service via First Class Mail addressed (until the Company is notified of another
address in the manner set forth as follows:

[●]

[●]

[●]

 

17



--------------------------------------------------------------------------------

Attention:     [●]

E-mail:         [●]

With a copy (which shall not constitute notice) to:

[●]

[●]

[●]

Attention:     [●]

E-mail:         [●]

Section 6.06 Headings. The Article and Section headings herein are for
convenience only and are not a part of this Warrant and shall not affect the
interpretation thereof.

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed
under its corporate seal.

 

Dated:                                                      EXANTAS CAPITAL
CORP. (Corporate Seal)    By:



--------------------------------------------------------------------------------

EXHIBIT A

EXERCISE NOTICE

(To be executed upon exercise of Warrant)

TO EXANTAS CAPITAL CORP.:

The undersigned hereby irrevocably elects to purchase [●] Warrant Shares
pursuant to the attached Warrant. Capitalized terms used herein and not
otherwise defined shall have the respective meanings set forth in the Warrant.

(1) The undersigned intends that payment of the Exercise Price shall be made as
(check one)

 

“Cash Exercise” pursuant to Section 1.01(a) of the Warrant

“Cashless Exercise” pursuant to Section 1.01(b) of the Warrant

(2) If the undersigned has elected a Cash Exercise, the undersigned tenders
herewith payment of the Aggregate Exercise Price in full in the form of cash or
a certified or official bank check (or combination thereof) in the amount of
$[●].

(3) Pursuant to this Exercise Notice, the Company shall issue to the undersigned
[●] Warrant Shares by book-entry registration on the books and records of the
Company (or the Company’s transfer agent, if any) to the undersigned.

 

Name: [●] Address: [●] EIN: [●] By:  

 

Name: Title:

Dated: [●], 20[●]



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF ASSIGNMENT

(To be executed only upon assignment of Warrant)

For value received, ___________________ hereby sells, assigns and transfers unto
_____________________, the attached Warrant and the Warrants evidenced hereby,
together with all right, title and interest therein, and does hereby irrevocably
constitute and appoint _________________ attorney, to transfer said Warrant and
the Warrants evidenced hereby, on the books of Exantas Capital Corp., with full
power of substitution in the premises.

 

Dated:  

 

                          

 

      Note: The above signature should correspond exactly with the name on the
face of this Warrant